EXHIBIT 10.10

 

CREDIT AGREEMENT

 

among

 

INNKEEPERS USA TRUST

 

and

 

INNKEEPERS USA LIMITED PARTNERSHIP,

as Borrowers

 

WELLS FARGO BANK, N.A.,

as Administrative Agent, Sole Lead Arranger

 

and

 

THE LENDERS NAMED HEREIN,

as Lenders

 

$135,000,000

 

As of

July 23, 2004

 

CALYON NEW YORK BRANCH

 

and

 

WACHOVIA BANK, NATIONAL ASSOCIATION

 

as Co-Syndication Agents

 

and

 

PNC BANK, NATIONAL ASSOCIATION

 

as Documentation Agent



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

          Page


--------------------------------------------------------------------------------

SECTION 1

    

DEFINITIONS AND TERMS

   1

1.1       Definitions

   1

1.2       Time References

   19

1.3       Other References

   19

1.4       Accounting Principles

   20

1.5       Joint and Several

   20

SECTION 2

    

COMMITMENT

   20

2.1       Revolving Facility

   20

2.2       Borrowing Procedure

   21

2.3       Letters of Credit

   22

2.4       Competitive Bid Facility.

   26

2.5       Swing Line Subfacility.

   26

2.6       Increase in Total Commitment

   28

SECTION 3

    

TERMS OF PAYMENT

   29

3.1       Notes and Payments.

   29

3.2       Interest and Principal Payments

   30

3.3       Interest Options

   30

3.4       Quotation of Rates

   30

3.5       Default Rate and Late Fees

   31

3.6       Interest Recapture

   31

3.7       Interest Calculations

   31

3.8       Maximum Rate

   32

3.9       Interest Periods

   32

3.10    Continuations; Conversions

   32

3.11    Order of Application

   33

3.12    Right of Setoff; Adjustments.

   33

3.13    Booking Borrowings

   34

3.14    Increased Cost and Reduced Return.

   34

3.15    Limitation on Types of Borrowings.

   36

3.16    Illegality.

   36

3.17    Treatment of Affected Loans.

   36

3.18    Compensation.

   37

3.19    Taxes.

   37

3.20    Fees.

   39

3.21    Extension of Maturity Date

   40

3.22    Option to Replace Lenders

   40

3.23    Defaulting Lenders

   41

SECTION 4

    

BORROWING BASE

   41

4.1       Borrowing Base.

   41

4.2       Admission of Qualified Properties into the Borrowing Base.

   42

4.3       Negative Pledge Agreements.

   44

4.4       Borrowing Base Covenants.

   44

4.5       Failure to Comply With Borrowing Base Covenants

   45

4.6       Subsidiary Guarantors.

   45

 

Credit Agreement        



--------------------------------------------------------------------------------

SECTION 5

    

CONDITIONS PRECEDENT

   46

5.1       Conditions to Initial Borrowing

   46

5.2       Conditions to all Borrowings

   47

5.3       Conditions Generally

   47 SECTION 6     

REPRESENTATIONS AND WARRANTIES

   48

6.1       Purpose of Credit Facility

   48

6.2       Existence, Good Standing, Authority and Compliance

   48

6.3       Affiliates

   48

6.4       Authorization and Contravention

   48

6.5       Binding Effect

   48

6.6       Financial Statements; Fiscal Year

   49

6.7       Litigation

   49

6.8       Taxes

   49

6.9       Environmental Matters

   49

6.10    Employee Plans

   50

6.11    Properties; Liens

   50

6.12    Locations

   50

6.13    Government Regulations

   50

6.14    Transactions with Affiliates

   50

6.15    Insurance

   50

6.16    Labor Matters

   50

6.17    Solvency

   50

6.18    Full Disclosure

   50

6.19    Exemption from ERISA; Plan Assets

   51

6.20    Tax Shelter Regulations

   51 SECTION 7     

AFFIRMATIVE COVENANTS

   51

7.1       Items to be Furnished

   51

7.2       Use of Proceeds

   53

7.3       Books and Records

   53

7.4       Inspections

   53

7.5       Taxes

   53

7.6       Payment of Obligation

   53

7.7       Expenses

   53

7.8       Maintenance of Existence, Assets, and Business

   53

7.9        Insurance

   54

7.10    Preservation and Protection of Rights

   54

7.11    Environmental Laws

   54

7.12    Indemnification

   55

7.13    REIT Status

   55

7.14    ERISA Exemptions

   55

7.15    Listed Company.

   56

7.16    Properties.

   56

7.17    Subsidiary Guarantors

   56 SECTION 8     

NEGATIVE COVENANTS

   56

8.1       Payment of Obligation

   56

8.2       Employee Plans

   56

8.3       Transactions with Affiliates

   56

 

Credit Agreement        



--------------------------------------------------------------------------------

8.4      Compliance with Governmental Requirements and Documents

   57

8.5      Loans, Advances, and Investments

   57

8.6      Dividends and Distributions

   57

8.7      Sale of Assets

   58

8.8      Mergers and Dissolutions

   58

8.9      Assignment

   58

8.10    Fiscal Year and Accounting Methods

   58

8.11    New Businesses

   58

8.12    Government Regulations

   58

8.13    Subsidiary Guarantors

   58 SECTION 9     

FINANCIAL COVENANTS

   58

9.1       Interest Coverage Ratio

   58

9.2       Fixed Charge Coverage Ratio

   59

9.3       Total Indebtedness to Implied Value.

   59

9.4       Minimum Tangible Net Worth

   59

9.5       Secured Recourse Debt

   59 SECTION 10     

DEFAULT

   59

10.1    Payment of Obligation

   59

10.2    Covenants

   59

10.3    Debtor Relief

   60

10.4    Judgments and Attachments

   60

10.5    Government Action

   60

10.6    Misrepresentation

   60

10.7    Default Under Other Agreements

   60

10.8    Validity and Enforceability of Loan Documents

   60

10.9    Management Changes

   61

10.10  Change in Control

   61

10.11  Plan Assets

   61

10.12  Default Under Operating Leases.

   61

10.13  ERISA

   61 SECTION 11     

RIGHTS AND REMEDIES

   61

11.1    Remedies Upon Default

   61

11.2    Waivers.

   61

11.3    Performance by Administrative Agent

   62

11.4    Not in Control

   62

11.5    Course of Dealing

   62

11.6    Cumulative Rights

   62

11.7    Application of Proceeds

   62

11.8    Certain Proceedings

   62

11.9    Recission of Acceleration by Required Lenders

   62 SECTION 12     

ADMINISTRATIVE AGENT

   63

12.1    Appointment and Authorization of Administrative Agent.

   63

12.2    Delegation of Duties

   64

12.3    Reliance by Administrative Agent

   64

12.4    Notice of Default.

   65

12.5    Credit Decision; Disclosure of Information by Administrative Agent.

   65

12.6    Indemnification of Administrative Agent.

   65

 

Credit Agreement        



--------------------------------------------------------------------------------

12.7    Administrative Agent in its Individual Capacity.

   66

12.8    Successor Administrative Agent.

   66

12.9    Other Agents.

   67

12.10  Approval of Lenders

   67

SECTION 13

    

MISCELLANEOUS

   68

13.1    Headings

   68

13.2    Nonbusiness Days; Time

   68

13.3    Communications

   68

13.4    Form and Number of Documents

   68

13.5    Survival

   68

13.6    Governing Law

   68

13.7    Invalid Provisions

   68

13.8    Venue; Service of Process; Jury Trial

   69

13.9    Amendments, Consents, Conflicts, and Waivers

   69

13.10  Multiple Counterparts

   71

13.11  Successors and Assigns; Assignments and Participations.

   72

13.12  Discharge Only Upon Payment in Full; Reinstatement in Certain
Circumstances

   74

13.13  Entirety

   74

 

Credit Agreement        



--------------------------------------------------------------------------------

 

SCHEDULES AND EXHIBITS

 

Schedule 1

   Parties, Addresses, Commitments, and Wiring Information

Schedule 4.1

   Form of Borrowing Base Report

Schedule 4.2

   Closing Date Borrowing Base Properties

Schedule 6.2

   Jurisdictions of Incorporation, Chief Executive Office, and Jurisdictions

Schedule 6.7

   Litigation

Schedule 6.9

   Environmental Matters

Schedule 6.14

   Affiliates Transactions

Exhibit A

   Borrowing Request

Exhibit B

   Compliance Certificate

Exhibit C

   LC Request

Exhibit D

   Form of Revolving Note

Exhibit E

   Form of Subsidiary Guaranty

Exhibit F

   Form of Counsel Opinion

Exhibit G

   Form of Assignment and Acceptance

Exhibit H

   Form of Notice of Swingline Borrowing

 

Credit Agreement        



--------------------------------------------------------------------------------

CREDIT AGREEMENT

 

THIS CREDIT AGREEMENT is dated as of July 23, 2004, among INNKEEPERS USA TRUST,
a Maryland real estate investment trust (the “Trust”) and INNKEEPERS USA LIMITED
PARTNERSHIP, a Virginia limited partnership (the “Partnership”) (the Trust and
the Partnership are individually called a “Borrower” and collectively called
“Borrowers”), each of the lenders that are a signatory hereto or that becomes a
signatory hereto as provided in Section 13.11(a) (individually, together with
its successors and permitted assigns, a “Lender” and collectively, the
“Lenders”), WELLS FARGO BANK, NATIONAL ASSOCIATION (“Wells Fargo”), a national
banking association, as contractual representative of the Lenders to the extent
and in the manner provided in Section 12 (in such capacity, together with its
successors and permitted assigns, “Administrative Agent”).

 

R E C I T A L S:

 

1. Borrowers have requested that Lenders extend to Borrowers a revolving credit
facility having a maximum principal amount of $135,000,000 (subject to the
provisions of Section 2.6).

 

2. Lenders are willing to provide such a facility to Borrowers upon the terms
and subject to the conditions hereinafter set forth.

 

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the parties hereto agree as follows:

 

SECTION 1

 

DEFINITIONS AND TERMS

 

1.1 Definitions. Unless otherwise indicated, as used in the Loan Documents:

 

“Adjusted EBITDA” means, for any Person for any period, (a) EBITDA, minus (b) to
the extent not already deducted from EBITDA, all ground lease payments, minus
(c) Capital Expenditures of such Person during such period.

 

“Adjusted Funds from Operations” means, for any Person for any period, Net
Income plus amortization and real estate depreciation, all as determined in
accordance with GAAP; provided that there shall not be included in such
calculation (a) any proceeds of any insurance policy, (b) any gain or loss which
is classified as “extraordinary” in accordance with GAAP, (c) any capital gains,
(d) net earnings of Unconsolidated Affiliates to the extent such earnings are
not distributable to such Person after the request of such Person, (e) any gain
or loss from discontinued operations, (f) impairment losses, or (g) other
non-cash charges that cannot be reasonably expected to have a material effect on
Borrowers’ future cash flows.

 

“Adjusted NOI” means, for any Hotel or any Borrowing Base Property for any
period, (a) all lease payments pursuant to the Operating Lease for such Hotel or
Borrowing Base Property, minus (b) any ground lease payments, minus (c)
appropriate accruals for items such as annual taxes, insurance, or other
operating expenses payable by the owner (as opposed to the applicable Lessee) of
such Hotel or Borrowing Base Property reasonably determined by Administrative
Agent with respect to such Hotel or

 

Credit Agreement        



--------------------------------------------------------------------------------

Borrowing Base Property, minus (d) Capital Expenditures, plus (e) if the Lessee
of any Hotel or Borrowing Base Property is a Wholly-Owned Subsidiary of the
Trust, the Net Income of such Wholly-Owned Subsidiary attributable to such Hotel
or Borrowing Base Property (excluding in all cases the Net Income of such
Wholly-Owned Subsidiary generated by activities other than the operation of such
Hotel or Borrowing Base Property), all as determined in accordance with
accounting principles reasonably acceptable to Administrative Agent,
consistently applied.

 

“Administrative Agent” is defined in the preamble.

 

“Affiliate” of a Person means any other individual or entity who directly or
indirectly controls, or is controlled by, or is under common control with, that
Person. For purposes of this definition “control,” “controlled by,” and “under
common control with” mean possession, directly or indirectly, of power to direct
(or cause the direction of) management or policies (whether through ownership of
voting Stock, by contract, or otherwise).

 

“Agent-Related Persons” means Administrative Agent (including any successor
administrative agent), together with its Affiliates and the Representatives of
such Persons and Affiliates.

 

“Agreement” means this Credit Agreement, as modified, amended, supplemented, or
restated from time to time.

 

“Applicable Lending Office” means, for each Lender and for each Type of
Borrowing, the “Lending Office” of such Lender (or of an Affiliate of such
Lender) designated for such Type of Borrowing on Schedule 1 or such other office
of such Lender (or an Affiliate of such Lender) as such Lender may from time to
time specify to Administrative Agent and Borrowers by written notice in
accordance with the terms hereof as the office by which its Borrowings of such
Type are to be made and maintained.

 

“Applicable Margin” means, as of any date of determination:

 

(a) If the Trust does not have an Investment Grade Rating on such determination
date, then the interest margin over the Base Rate or LIBOR, as the case may be,
based upon the Total Indebtedness to Implied Value Ratio, as stated in the table
below:

 

Level

--------------------------------------------------------------------------------

  

Total Indebtedness to

Implied Value Ratio

--------------------------------------------------------------------------------

  

Applicable
Margin for

LIBOR

Borrowings

--------------------------------------------------------------------------------

   

Applicable
Margin for

Base Rate

Borrowings

--------------------------------------------------------------------------------

    Facility Fee per
Annum


--------------------------------------------------------------------------------

 

1

   Less than or equal to 50%, but greater than 45%    2.25 %   0.75 %   0.10 %

2

   Less than or equal to 45%, but greater than 40%    2.00 %   0.50 %   0.10 %

3

   Less than or equal to 40%, but greater than 35%    1.625 %   0.50 %   0.10 %

4

   Less than or equal to 35%, but greater than 25%    1.50 %   0.25 %   0.10 %

5

   Less than or equal to 25%    1.40 %   0 %   0.10 %

 

Credit Agreement   2    



--------------------------------------------------------------------------------

The Applicable Margin determined above in effect at any time (whether in the
middle of an Interest Period or otherwise) is based upon the Total Indebtedness
to Implied Value Ratio as determined from the Current Financials and related
Compliance Certificate then most-recently received by Administrative Agent,
effective on the third (3rd) Business Day following receipt; provided however,
the initial Applicable Margin effective on the Closing Date shall be that under
Level 3 above. If Borrowers fail to timely furnish to Administrative Agent any
Financial Statements and related Compliance Certificate as required by this
Agreement, then the maximum Applicable Margin applies from the date those
Financial Statements and related Compliance Certificate are required to be
delivered and remain in effect until Borrowers furnishes them to Administrative
Agent.

 

(b) If the Trust has an Investment Grade Rating on such determination date, then
the interest margin over the Base Rate or LIBOR, as the case may be, that
corresponds to the Moody’s Rating and the S & P Rating set forth below on the
date of determination:

 

Level

--------------------------------------------------------------------------------

  

Moody’s

Rating

--------------------------------------------------------------------------------

  

S & P

Rating

--------------------------------------------------------------------------------

  

Applicable Margin
for

LIBOR

Borrowings

--------------------------------------------------------------------------------

   

Applicable Margin
for

Base Rate

Borrowings

--------------------------------------------------------------------------------

    Facility Fee
per Annum


--------------------------------------------------------------------------------

 

1

   Baa3    BBB-    1.375 %   0 %   0.10 %

2

   Baa2    BBB    1.30 %   0 %   0.10 %

3

   Baa1 or better    BBB+ or better    1.225 %   0 %   0.10 %

 

For purposes of the foregoing: (a) if the Moody’s Rating and the S & P Rating
shall fall within different Levels, then the Applicable Margin shall be
determined by reference to the numerically lower Level (e.g., if the S & P
Rating is in Level 1 and the Moody’s Rating is in Level 2, then the Applicable
Margin shall be determined by reference to Level 1); and (b) if only one of the
Moody’s Rating or the S & P Rating shall be in effect, then Borrowers may
substitute the corresponding rating of Fitch IBCA, Duff & Phelps, or its
successors or another ratings agency acceptable to Administrative Agent. Each
change in the Applicable Margin shall be effective commencing on the third (3rd)
Business Day following the earlier to occur of (i) Administrative Agent’s
receipt of notice from Borrowers, as required in Section 7.1(f), of a change in
the Moody’s Rating or the S & P Rating, and (ii) Administrative Agent’s actual
knowledge of a change in the Moody’s Rating or the S & P Rating.

 

(c) Administrative Agent shall promptly notify each Credit Party and Borrowers
of any change in the Applicable Margin, provided that the failure to provide
such notice shall not affect the effective date of any such change.

 

“Approval Date” is defined in Section 3.21.

 

Credit Agreement   3    



--------------------------------------------------------------------------------

“Approved Costs” means, for any Hotel or any Borrowing Base Property, the sum of
the acquisition, construction, and other capitalized costs of such Hotel,
whether in the form of cash, property, liabilities assumed, or other
consideration. If the Lessee of any Hotel or Borrowing Base Property is a
wholly-owned Consolidated Affiliate of the Trust, then Approved Costs with
respect to such Hotel or such Borrowing Base Property shall include, without
duplication, the demonstrable purchase price (in whatever form paid) of any
predecessor Operating Lease paid to the immediately prior Lessee that was not a
Consolidated Affiliate of the Trust.

 

“Approved Franchise” means any “Marriott International, Inc.,” “Hilton Hotels
Corporation,” “Intercontinental Hotels Group, PLC,” “Wyndham International,
Inc.,” or “Starwood Hotels & Resorts Worldwide Inc.” franchise or license or
another franchise or license approved by Required Lenders in writing.

 

“Assignment and Acceptance Agreement” means an Assignment and Acceptance
Agreement substantially in the form of Exhibit G.

 

“Base Rate” means, for any day, a fluctuating rate per annum equal to the higher
of (a) the Federal Funds Rate plus one-half of one percent (0.5%), and (b) the
rate of interest in effect for such day as publicly announced from time to time
by Administrative Agent at its principal office in San Francisco as its “prime
rate.” Such rate is a rate set by Administrative Agent based upon various
factors including Administrative Agent’s costs and desired return, general
economic conditions, and other factors, and is used as a reference point for
pricing some loans, which may be priced at, above, or below such announced rate.
Any change in such rate announced by Administrative Agent shall take effect at
the opening of business on the day specified in the public announcement of such
change.

 

“Base Rate Borrowing” means a Borrowing bearing interest at the Base Rate plus
the Applicable Margin.

 

“Bond Documents” means those certain Bonds or other certificates of indebtedness
with respect to which a Bond LC has been or may be issued as credit support,
together with any remarketing agreement, trust indenture, purchased bond custody
agreement, funding agreement, pledge agreement, and other documents executed
pursuant to or in connection with such bonds or other certificates of
indebtedness, and all amendments or supplements thereto (but not increases
thereof).

 

“Bond LCs” means LCs issued after the Closing Date by the Administrative Agent
at the request of Borrowers in support of the Bonds, which Bond LCs satisfy the
conditions set forth in Section 2.3(n)(i) herein, and renewals or extensions
thereof.

 

“Bonds” means, collectively, (a) $5,900,000 of Michigan Strategic Fund Floating
Rate Monthly Demand Industrial Development Revenue Bonds (Kentwood Residence
Associates Project) Series 1984, (b) $4,100,000 of Michigan Strategic Fund
Floating Rate Monthly Demand Industrial Development Revenue Bonds (East Lansing
Residence Associates Project) Series 1984, and (c) renewals or extensions of
each of the foregoing (but not increases thereof.)

 

“Borrowing” means (without duplication) any amount disbursed by (a) Lenders to
or on behalf of any Borrower under the Loan Documents, or (b) any Lender in
accordance with, and to satisfy the obligations of any Borrower under, any Loan
Document.

 

“Borrowing Base” is defined in Section 4.1.

 

Credit Agreement   4    



--------------------------------------------------------------------------------

“Borrowing Base Properties” means each of the Qualified Properties owned by an
Obligor and approved by Required Lenders for inclusion in the Borrowing Base in
accordance with Section 4, and “Borrowing Base Property” means any one of the
Borrowing Base Properties.

 

“Borrowing Base Report” means a report in substantially the form of Schedule 4.1
certified by a Responsible Officer of each Borrower, setting forth in reasonable
detail the total number of Rooms, date placed in service, date acquired,
property location, type, Approved Costs, room revenue, base rent, lower tier,
upper tier, threshold, percentage rent, annual real estate taxes, annual
insurance, ground rents, capital expenditure reserves, Adjusted NOI, and a
calculation of the Implied Value for each of the Borrowing Base Properties
(individually and in the aggregate).

 

“Borrowing Date” means (a) for any Borrowing (i) the date for which funds are
requested by Borrowers, or (ii) the date any Borrowing is Converted hereunder to
another Type of Borrowing, and (b) for any LC, the date in which an LC is
requested by Borrowers.

 

“Borrowing Request” means a request substantially in the form of Exhibit A and
signed by a Responsible Officer of Borrowers.

 

“Budgeted Construction and Development” means, with respect to any Property, the
sum of all soft and hard costs to complete the development of such Property,
including but not limited to, land, an interest reserve during construction, and
infrastructure costs. “Budgeted Construction and Development” shall also include
the fully budgeted costs of Properties under development acquired, or to be
acquired, pursuant to purchase agreements or being developed by third parties
under a loan that any Borrower or any Consolidated Affiliate has made,
guaranteed, or otherwise incurred any liability in connection therewith.

 

“Business Day” means (a) for all purposes, any day other than Saturday, Sunday,
and any other day that commercial banks are authorized by any Governmental
Requirement to be closed in California, and (b) for purposes of any LIBOR
Borrowing, a day that satisfies the requirements of clause (a) and is a day when
commercial banks are open for domestic or international business in London.

 

“Capital Expenditures” means with respect to any Person, four percent (4%) of
Gross Room Revenue for such period with respect to all Properties owned by such
Person.

 

“Capitalization Rate” means, with respect to any Hotel or any Borrowing Base
Property (a) as of any determination date from the Closing Date through December
31, 2004, eleven percent (11%) and (b) as of any determination date during any
calendar year thereafter during the term of this Agreement, the capitalization
rate reasonably determined by Required Lenders on a state-by-state basis for
such calendar year subject to the provisions of Section 4.1(b).

 

“Capital Lease” means, for any Person, any capital lease or sublease that has
been (or under GAAP should be) capitalized on a balance sheet of such Person.

 

“Cash Available for Distribution” means, for any Person for any period, Adjusted
Funds from Operations less Capital Expenditures during such period.

 

“Cash Equivalents” means (a) investments and direct obligations of the United
States of America or any agency thereof, or obligations fully guaranteed by the
United States of America or any agency

 

Credit Agreement   5    



--------------------------------------------------------------------------------

thereof, provided that such obligations mature within one (1) year of the date
of acquisition thereof, (b) commercial paper rated “A-1” or better according to
S & P or “P-1” or better according to Moody’s and maturing not more than one
hundred and eighty (180) days from the date of acquisition thereof, (c) time
deposits with, and certificates of deposit and bankers’ acceptances issued by,
Administrative Agent or any United States bank having capital surplus and
undivided profits aggregating at least $1,000,000,000, and (d) mutual funds
whose investments are limited to the foregoing.

 

“Change in Control” means the occurrence of any one of the following: (a) any
Person or group of related Persons shall have acquired beneficial ownership of
more than thirty-five percent (35%) of the outstanding Stock of the Trust
(within the meaning of Section 13(d) or 14(d) of the Securities Exchange Act of
1934, as amended, and the applicable rules and regulations thereunder); (b)
Continuing Directors of the Trust shall cease to constitute at least sixty-six
and two-thirds percent (66 2/3%) of the members of the Board of Directors of the
Trust; (c) the Trust shall cease to own, directly or indirectly, all of the
outstanding Stock of General Partner; or (d) the Trust shall cease to own,
directly or indirectly, at least fifty-one percent (51%) of the outstanding
Stock of the Partnership.

 

“Closing Date” means the date this Agreement is fully executed and delivered.

 

“Code” means the Internal Revenue Code of 1986, as amended, and the rules and
regulations promulgated thereunder.

 

“Commitment” means, for a Lender, the amount (which is subject to reduction and
cancellation as provided in this Agreement) stated beside such Lender’s name on
Schedule 1 as most recently amended under this Agreement, as the same may be
terminated pursuant to Section 11.1, and as the same may be increased or
decreased from time to time by further assignment pursuant to Section 13.11.

 

“Commitment Usage” means, at any time, the sum of (a) the Total Principal Debt
plus (b) the LC Exposure.

 

“Companies” means, without duplication, (a) the Trust, (b) the Partnership; (c)
General Partner; and (d) each of their respective Consolidated Affiliates, and
“Company” means any one of the Companies.

 

“Compliance Certificate” means a certificate substantially in the form of
Exhibit B and signed by the Chief Financial Officer of each Borrower.

 

“Consenting Lenders” is defined in Section 3.21.

 

“Consolidated Affiliate” means, in respect of any Person, any other Person in
whom such Person holds Stock and whose financial results would be consolidated
under GAAP with the financial results of such Person on the consolidated
financial statements of such Person.

 

“Consolidated Basis” means, with respect to any amount used in the calculation
of any financial covenant or financial definition in this Agreement, such amount
calculated on a consolidated basis for the Companies in accordance with GAAP;
provided that such amounts shall be adjusted to (a) exclude any amounts
attributable to Unconsolidated Affiliates of the Companies as calculated in
accordance with GAAP and (b) include the Companies’ Share of such amounts for
their Unconsolidated Affiliates.

 

Credit Agreement   6    



--------------------------------------------------------------------------------

“Constituent Documents” means, with respect to any Person, its articles or
certificate of incorporation, bylaws, partnership agreements, organizational
documents, limited liability company agreements, trust agreement, or such other
document as may govern such Person’s formation, organization, and management.

 

“Continuing Directors” means the trustees of the Trust on the Closing Date and
each other trustee if such trustee’s nomination for the election to the Board of
Trustees of the Trust is recommended by a majority of the Continuing Directors
(which shall include Persons theretofore elected as trustees as contemplated by
this definition).

 

“Continue”, “Continuation”, and “Continued” refers to the continuation pursuant
to Section 3.10 hereof of a LIBOR Borrowing from one Interest Period to the next
Interest Period.

 

“Convert,” “Conversion,” and “Converted” shall refer to a conversion pursuant to
Section 3.10 of one Type of Borrowing into another Type of Borrowing.

 

“Conversion Date” is defined in Section 3.18.

 

“Credit Parties” means Administrative Agent, Lenders, and Swingline Lender, and
“Credit Party” means any one of the Credit Parties.

 

“Current Financials” means, at any time, the consolidated Financial Statements
of the Companies most recently delivered to Administrative Agent under Section
7.1(a) or 7.1(b), as the case may be.

 

“Customary Recourse Exceptions” means with respect to any Non-Recourse Debt,
exclusions from the exculpation provisions with respect to such Non-Recourse
Debt for fraud, misapplication of cash, environmental claims, breach of
representations or warranties, failure to pay taxes and insurance, and other
circumstances customarily excluded by institutional lenders from exculpation
provisions and/or included in separate indemnification agreements in
non-recourse financings of real estate.

 

“Debt Service” means, for any Person for any period, the sum of (a) all
regularly scheduled principal payments (but excluding any balloon payments) and
(b) all Interest Expense, in each case that is paid or payable during such
period in respect of all Liabilities of such Person.

 

“Debtor Relief Laws” means Title 11 of the United States Code and all other
applicable state or federal liquidation, conservatorship, bankruptcy,
moratorium, rearrangement, receivership, insolvency, reorganization, suspension
of payments, or similar Governmental Requirements affecting creditors’ Rights in
effect from time to time.

 

“Default” is defined in Section 10.

 

“Defaulting Lender” is defined in Section 3.23.

 

“Default Rate” means an annual rate of interest equal from day-to-day to the
lesser of (a) the Base Rate plus four (4%), and (b) the Maximum Rate.

 

“Distribution” means, with respect to any Stock issued by a Person, (a) the
declaration or payment of any dividend on or with respect to such Stock by such
Person, (b) any loan or advance by that Person to, or other investment by that
Person in, the holder of any of such Stock, and (c) any other payment (other
than a Redemption) by that Person with respect to such Stock.

 

Credit Agreement   7    



--------------------------------------------------------------------------------

“Dollars” and “$” mean lawful money of the United States of America.

 

“EBITDA” means, for any Person for any period, the sum of (a) Net Income, plus
(b) depreciation and amortization expense, plus (c) Interest Expense, plus (d)
income taxes deducted from Net Income in accordance with GAAP, plus (e)
extraordinary losses (and any unusual losses arising in or outside the ordinary
course of business of such Person not included in extraordinary losses)
determined in accordance with GAAP that have been reflected in the determination
of Net Income, minus (f) extraordinary gains (and any unusual gains arising in
or outside the ordinary course of business of such Person not included in
extraordinary gains) determined in accordance with GAAP that have been reflected
in the determination of Net Income, minus (g) any gain from discontinued
operations, plus (h) any loss from discontinued operations, plus (i) impairment
losses, plus (j) other non-cash charges that cannot be reasonably expected to
have a material effect on Borrowers’ future cash flows, plus (k) any amounts
attributable to minority interests to the extent deducted in calculating Net
Income.

 

“Effective Date” means the later of (a) the Closing Date and (b) the date on
which all of the conditions precedent set forth in Section 5.1 shall have been
fulfilled or waived in accordance with the provisions of Section 13.9.

 

“Eligible Assignee” means any Person that is: (a) an existing Lender; (b) an
Affiliate of an existing Lender; (c) a commercial bank, trust company, savings
and loan association, savings bank, insurance company, investment bank or
pension fund organized under the laws of the United States of America, any state
thereof or the District of Columbia, and having total assets in excess of
$5,000,000,000; or (d) a commercial bank organized under the laws of any other
country which is a member of the Organization for Economic Co-operation and
Development, or a political subdivision of any such country, and having total
assets in excess of $10,000,000,000, provided that such bank is acting through a
branch or agency located in the United States of America. If such entity is not
currently a Lender, such entity’s (or in the case of a bank which is a
subsidiary, such bank’s parent’s) senior unsecured long term indebtedness must
be rated BBB or higher by S&P, Baa2 or higher by Moody’s or the equivalent or
higher of either such rating by another rating agency acceptable to
Administrative Agent.

 

“Employee Plan” means an employee pension benefit plan covered by Title IV of
ERISA and established or maintained by any Company.

 

“Ending Calendar Month” is defined in Section 3.9.

 

“Environmental Law” means any and all Governmental Requirements pertaining to
health or the environment in effect in any and all jurisdictions in which any
Company is conducting, or where any Property of any Company is located and which
are applicable to any Company or any Property of any Company, including, without
limitation, the Oil Pollution Act of 1990, as amended, (“OPA”), the Clean Air
Act, as amended, the Comprehensive Environmental, Response, Compensation, and
Liability Act of 1980, as amended, (“CERCLA”), the Federal Water Pollution
Control Act, as amended, the Occupational Safety and Health Act of 1970, as
amended, the Resource Conservation and Recovery Act of 1976, as amended,
(“RCRA”), the Safe Drinking Water Act, as amended, the Toxic Substances Control
Act, as amended, the Superfund Amendments and Reauthorization Act of 1986, as
amended, the Hazardous Materials Transportation Act, as amended, and other
environmental conservation or

 

Credit Agreement   8    



--------------------------------------------------------------------------------

protection Governmental Requirements. The term “oil” has the meaning specified
in OPA, the terms “hazardous substance” and “release” (or “threatened release”)
have the meanings specified in CERCLA, and the terms “solid waste” and
“disposal” (or “disposed”) have the meanings specified in RCRA; provided,
however, that (i) in the event either OPA, CERCLA or RCRA is amended so as to
broaden the meaning of any term defined thereby, such broader meaning shall
apply subsequent to the effective date of such amendment, and (ii) to the extent
the Governmental Requirements of the state in which any property of any Company
is located establish a meaning for “oil,” “hazardous substance,” “release,”
“solid waste” or “disposal” which is broader than that specified in either OPA,
CERCLA or RCRA, such broader meaning shall apply.

 

“Equity Issuance” means the issuance or sale by any Company of any Stock, or the
exercise of any options, warrants, or other rights to subscribe for or otherwise
acquire Stock, of such Company.

 

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended,
and the rules and regulations promulgated thereunder.

 

“ERISA Affiliate” means any trade or business (whether or not incorporated)
under common control with any Borrower within the meaning of Section 414(b) or
(c) of the Code (and Sections 414(m) and (o) of the Code for purposes of
provisions relating to Section 412 of the Code).

 

“ERISA Event” means (a) a Reportable Event with respect to an Employee Plan; (b)
a withdrawal by a Borrower or any ERISA Affiliate from an Employee Plan subject
to Section 4063 of ERISA during a plan year in which it was a substantial
employer (as defined in Section 4001(a)(2) of ERISA) or a cessation of
operations that is treated as such a withdrawal under Section 4062(e) of ERISA;
(c) a complete or partial withdrawal by a Borrower or any ERISA Affiliate from a
Multi-employer Plan or notification that a Multi-employer Plan is in
reorganization; (d) the filing of a notice of intent to terminate, the treatment
of an Employee Plan or Multi-employer Plan amendment as a termination under
Sections 4041 or 4041A of ERISA, or the commencement of proceedings by the PBGC
to terminate an Employee Plan or Multi-employer Plan; (e) an event or condition
which constitutes grounds under Section 4042 of ERISA for the termination of, or
the appointment of a trustee to administer, any Employee Plan or Multi-employer
Plan; or (f) the imposition of any liability under Title IV of ERISA, other than
for PBGC premiums due but not delinquent under Section 4007 of ERISA, upon any
Borrower or any ERISA Affiliate.

 

“Extension Request” is defined in Section 3.21.

 

“Federal Funds Rate” means, for any day, the rate per annum (rounded upwards to
the nearest 1/100 of 1%) equal to the weighted average of the rates on overnight
Federal funds transactions with members of the Federal Reserve System arranged
by Federal funds brokers on such day, as published by the Federal Reserve Bank
on the Business Day next succeeding such day; provided that (a) if such day is
not a Business Day, then the Federal Funds Rate for such day shall be such rate
on such transactions on the next preceding Business Day as so published on the
next succeeding Business Day, and (b) if no such rate is so published on such
next succeeding Business Day, then the Federal Funds Rate for such day shall be
the average rate charged to Wells Fargo on such day on such transactions as
determined by Administrative Agent.

 

“Financial Statements” means, for any Person, balance sheets and statements of
income, shareholders’ equity, and cash flow prepared (a) according to GAAP, (b)
except as stated in Section 1.4, in comparative form to prior year-end figures
or corresponding periods of the preceding fiscal year, as applicable, and (c) on
a consolidated basis if that Person had any Consolidated Affiliates during the
applicable period.

 

Credit Agreement   9    



--------------------------------------------------------------------------------

“Fixed Charges” means, for any Person for any period, the sum of (a) all Debt
Service during such period, (b) all Distributions paid or payable during such
period in respect of any preferred Stock of such Person, and (c) Capital
Expenditures.

 

“Funding Loss” is defined in Section 3.18.

 

“GAAP” means generally accepted accounting principles of the Accounting
Principles Board of the American Institute of Certified Public Accountants and
the Financial Accounting Standards Board that are applicable on the date of this
Agreement, subject to changes permitted by Section 1.4.

 

“General Partner” means Innkeepers Financial Corporation, a Virginia
corporation.

 

“Governmental Authority” means, with respect to any Person, property, or
business, any (a) local, state, or federal judicial, executive, or legislative
instrumentality, (b) private arbitration board or panel acting through binding
arbitration or mediation, or (c) central bank having jurisdiction over such
Person, property, or business.

 

“Governmental Requirement” means all applicable statutes, laws, treaties,
ordinances, rules, regulations, orders, writs, injunctions, decrees, judgments,
opinions, and interpretations of any Governmental Authority.

 

“Gross Room Revenue” means, with respect to any Hotel for any period, all
revenues from all Rooms in such Hotel during such period.

 

“Hazardous Substance” means any substance (a) the presence of which requires
removal, remediation, or investigation under any Environmental Law, or (b) that
is defined or classified as a hazardous waste, hazardous material, pollutant,
contaminant, or toxic or hazardous substance under any Environmental Law.

 

“Hotel” means any Property operated as a hotel, inn, or otherwise having Rooms.

 

“Implied Debt Service” means, as of any date, the annual Debt Service required
to amortize the outstanding Commitment Usage as of such date assuming equal
monthly payments of principal and interest over a period of twenty (20) years at
an annual rate of interest equal to the greater of (a) two and one-quarter of
one percent (2.25%) in excess of the most-recent rate published on such date in
the United States Federal Reserve Statistical Release (H.15) for 7-year Treasury
Constant Maturities, and (b) nine percent (9%).

 

“Implied Value” means, with respect to any Hotel or Borrowing Base Property as
of any determination date, (a) Adjusted NOI from such Hotel or Borrowing Base
Property for the twelve (12) month period ending on the date of determination,
divided by (b) the Capitalization Rate as of such date.

 

“Increasing Lender” is defined in Section 2.6(b).

 

“Indebtedness” means, for any Person, all Liabilities of such Person, excluding
accounts payable and accrued expenses in each case incurred in the ordinary
course of business and the payment of which

 

Credit Agreement   10    



--------------------------------------------------------------------------------

is not past-due (unless payment is being contested in good faith by appropriate
proceedings diligently conducted and for which reserves in accordance with GAAP
or otherwise reasonably acceptable to Administrative Agent have been provided).

 

“Indemnifiable Amounts” is defined in Section 12.6.

 

“Interest Expense” means, for any Person for any period, all of such Person’s
paid, accrued, capitalized, or amortized interest expense on such Person’s
Indebtedness (whether direct, indirect, or contingent, and including interest on
all convertible Indebtedness).

 

“Interest Period” is defined in Section 3.9.

 

“Interest Rate Agreement” means any interest rate swap agreement, interest rate
cap agreement, interest rate collar agreement, or other similar agreement or
arrangement designed to protect any Person against fluctuations in interest
rates.

 

“Investment Grade Rating” means that (a) if both the Moody’s Rating and the S &
P Rating are in effect, then both (i) the Moody’s Rating equals Baa3 or better,
and (ii) the S & P Rating equals BBB- or better, or (b) if only one of the
Moody’s Rating or the S & P Rating shall be in effect, then (i) either the
Moody’s Rating equals Baa3 or better or the S & P Rating equals BBB- or better,
and (ii) such rating is supported by the corresponding rating of Fitch IBCA,
Duff & Phelps or any successor thereof or another rating agency acceptable to
Administrative Agent.

 

“IRB Letters of Credit” means (a) the Irrevocable Transferable Letter of Credit
bearing Number 940856 in the initial stated amount of $6,069,402.74, and dated
August 10, 1998, (b) the Irrevocable Transferable Letter of Credit bearing
Number 940857 in the initial stated amount of $4,217,720.55, and dated August
10, 1998, and (c) any Bond LC’s; together with any extension, renewal,
modification or amendment thereof or any replacement or substitution of any of
the foregoing.

 

“LC” means a documentary or standby letter of credit issued for the account of
any Borrower by Administrative Agent under this Agreement and under an LC
Agreement.

 

“LC Agreement” means a letter of credit application and agreement (in form and
substance satisfactory to Administrative Agent) executed by Borrowers and
submitted to Administrative Agent for an LC for the account of such Borrowers.

 

“LC Commitment Amount” is defined in Section 2.3(a).

 

“LC Documents” means, with respect to any LC, collectively, any application
therefor, any certificate or other document presented in connection with a
drawing under such LC and any other agreement, instrument or other document
governing or providing for (a) the rights and obligations of the parties
concerned or at risk with respect to such LC or (b) any collateral security for
any of such obligations.

 

“LC Exposure” means, without duplication, the sum of (a) the total face amount
of all undrawn and uncancelled LCs plus (b) the total unpaid reimbursement
obligations of Borrowers under drawings under any LC.

 

Credit Agreement   11    



--------------------------------------------------------------------------------

“LC Request” means a request substantially in the form of Exhibit C executed by
a Responsible Officer of Borrowers.

 

“LC Sub-facility” means a sub-facility of the Commitments for the issuance of
LCs, as described in Section 2.3, under which the LC Exposure (a) may never
collectively exceed $30,000,000, and (b) together with the Total Principal Debt
may never exceed the Total Commitment.

 

“Lenders” is defined in the preamble.

 

“Lessees” means each lessee of any Hotel pursuant to an Operating Lease, and
“Lessee” means any one of the Lessees.

 

“Liabilities” means (without duplication), for any Person, (a) any indebtedness,
liabilities, or obligations required by GAAP to be classified upon such Person’s
balance sheet as liabilities, (b) any liabilities secured (or for which the
holder of the Liability has an existing Right, contingent or otherwise, to be so
secured) by any Lien existing on Property owned or acquired by that Person, (c)
any obligations that have been (or under GAAP should be) capitalized for
financial reporting purposes, including all Capital Leases, (d) any guaranties,
endorsements, and other contingent obligations with respect to the principal of
the Liabilities or obligations of others, (e) forward equity commitments valued
at (i) the total specified obligations, damages and deposits for which such
Person is liable, or (ii) the full notional amount of the commitment if such
Person is liable for specific performance, and (f) the greater of (i) such
Person’s Share of any Liabilities of Unconsolidated Affiliates, and (ii) the
amount of any Liabilities of Unconsolidated Affiliates in which the holder of
such Liabilities has recourse against such Person for repayment, and “Liability”
means any of the Liabilities. “Liabilities” shall not include any amounts
attributable to minority interests disclosed in the consolidated Financial
Statements of the Companies.

 

“LIBOR” means, for the Interest Period for any LIBOR Borrowing, the rate of
interest, rounded upward to the nearest whole multiple of one-one hundredth of
one percent (0.01%), quoted by the Administrative Agent as London InterBank
Offered Rate for deposits in Dollars at approximately 9:00 a.m. San Francisco
time, two (2) Business Days prior to the date of commencement of such Interest
Period for purposes of calculating effective rates of interest for loans or
obligations making reference thereto for an amount approximately equal to the
applicable LIBOR Borrowing and for a period of time approximately equal to such
Interest Period.

 

“LIBOR Borrowing” means a Borrowing bearing interest at LIBOR plus the
Applicable Margin.

 

“Lien” means any lien, mortgage, security interest, pledge, assignment, charge,
title retention agreement, or encumbrance of any kind and any other
substantially similar arrangement for a creditor’s claim to be satisfied from
assets or proceeds prior to the claims of other creditors or the owners.

 

“Litigation” means any action by or before any Governmental Authority.

 

“Loan Documents” means (a) this Agreement, certificates, and reports delivered
under this Agreement, and exhibits and schedules to this Agreement, (b) the
Notes, (c) the Subsidiary Guaranty, (d) any Interest Rate Agreements with any
Lender specifically relating to the Obligation, (e) all other agreements,
documents, and instruments executed by Borrowers or any Company in favor of any
of the Credit Parties (or Administrative Agent on behalf of the Credit Parties)
ever delivered in connection with or under this Agreement, (f) all LCs and LC
Agreements, and (g) all renewals, extensions, and restatements of, and
amendments and supplements to, any of the foregoing.

 

Credit Agreement   12    



--------------------------------------------------------------------------------

“Marketable Securities” means Stock that is (a) regularly traded on a nationally
recognized United States public exchange or market acceptable to Administrative
Agent on which securities, debt instruments, and/or mutual funds are regularly
traded, and (b) not subject to any federal or state securities laws or other
laws which restrict or limit its sale or transfer.

 

“Material Adverse Event” means any circumstance or event that, individually or
collectively with other circumstances or events, reasonably is expected to
result in any (a) material impairment of the ability of any Borrower to perform
any of its respective payment or other obligations under any Loan Document, (b)
material impairment of the ability of any Credit Party to enforce (i) any of the
obligations of any Borrower under this Agreement or the other Loan Documents, or
(ii) any of their respective Rights under the Loan Documents, or (c) material
and adverse effect on the financial condition of the Companies, taken as a
whole, or any Borrower.

 

“Material Environmental Event” means, with respect to any Borrowing Base
Property, (a) a violation of any Environmental Law with respect to such
Borrowing Base Property, or (b) the presence of any Hazardous Substance on,
about, or under such Borrowing Base Property that, under or pursuant to any
Environmental Law, would require remediation, if in the case of either (a) or
(b), such event or circumstance could result in a material adverse affect on the
value or operations of such Borrowing Base Property.

 

“Maturity Date” means July 23, 2007 as such date may be extended pursuant to
Section 3.21.

 

“Maximum Amount” and “Maximum Rate” respectively mean, for Administrative Agent
or any Lender, the maximum non-usurious amount and the maximum non-usurious rate
of interest that, under applicable Governmental Requirement, such Agent or
Lender is permitted to contract for, charge, take, reserve, or receive on the
Obligation.

 

“Moody’s” means Moody’s Investors Service, Inc., or, if Moody’s no longer
publishes ratings, then another ratings agency acceptable to Administrative
Agent.

 

“Moody’s Rating” means the most recently-announced actual or implied rating from
time to time of Moody’s assigned to the Trust or any class of long-term senior,
unsecured debt securities issued by the Trust, as to which no letter of credit,
guaranty, or third party credit support is in place, regardless of whether all
or any part of such Indebtedness has been issued at the time such rating was
issued.

 

“Multi-employer Plan” means a multi-employer plan as defined in Sections 3(37)
or 4001(a)(3) of ERISA or Section 414(f) of the Code to which any Borrower or
any of its Consolidated Affiliates (or any Person that, for purposes of Title IV
of ERISA, is a member of any Borrower’s controlled group or is under common
control with any Borrower within the meaning of Section 414 of the Code) is
making, or has made, or is accruing, or has accrued, an obligation to make
contributions.

 

“Net Income” means, for any Person for any period, the net earnings (or loss)
after taxes of such Person determined in accordance with GAAP.

 

“Net Proceeds” means, with respect to any Equity Issuance by any Company, the
amount of cash received by such Company in connection with such transaction
after deducting therefrom the aggregate, without duplication, of the following
amounts to the extent properly attributable to such transaction: (a) reasonable
brokerage commissions, attorneys’ fees, finder’s fees, financial advisory fees,
accounting

 

Credit Agreement   13    



--------------------------------------------------------------------------------

fees, underwriting fees, investment banking fees, and other similar commissions
and fees (and expenses and disbursements of any of the foregoing), in each case,
to the extent paid by such Company; (b) printing and related expenses and
filing, recording, or registration fees or charges or similar fees or charges
paid by such Company; and (c) taxes paid or payable by such Company to any
Governmental Authority as a result of such transaction.

 

“Non-Consenting Lenders” is defined in Section 3.21.

 

“Non-Recourse Debt” means, for any Person, any Indebtedness of such Person in
which the holder of such Indebtedness may not look to such Person personally for
repayment, other than to the extent of any security therefor or pursuant to
Customary Recourse Exceptions.

 

“Notes” means the Revolving Notes and the Swingline Note.

 

“Notice Abandonment Date” is defined in Section 3.18.

 

“Notice of Swingline Borrowing” means a notice substantially in the form of
Exhibit H.

 

“Obligation” means all present and future indebtedness and obligations, and all
renewals, increases, and extensions thereof, or any part thereof, now or
hereafter owed to any Credit Party by any Borrower under any Loan Document,
together with all interest accruing thereon, fees, costs, and expenses
(including all reasonable attorneys’ fees and expenses incurred in the
enforcement or collection thereof) payable under the Loan Documents or in
connection with the protection of Rights under the Loan Documents.

 

“Obligors” means Borrowers and Subsidiary Guarantors, and “Obligor” means any
one of the Obligors.

 

“Operating Lease” means, with respect to any Hotel owned or ground leased by a
Company, the lease agreement executed by such Company and the Lessee of such
Hotel.

 

“Original Interest Period” is defined in Section 3.18.

 

“Participant” is defined in Section 13.11(b).

 

“PBGC” means the Pension Benefit Guaranty Corporation, or any successor thereof,
established under ERISA.

 

“Permitted Distributions” means: (a) for the Trust in any fiscal year of the
Trust, the greater of (i) an amount not to exceed the Trust’s Cash Available for
Distribution for the immediately preceding fiscal year, and (ii) the amount of
Distributions required to be paid during such fiscal year in order for the Trust
to qualify as a REIT; and (b) for the Partnership in any fiscal year of the
Partnership, the greater of (i) an amount not to exceed the Partnership’s Cash
Available for Distribution for the immediately preceding fiscal year, and (ii)
the amount of Distributions required to be paid during such fiscal year in order
for the Trust to qualify as a REIT.

 

Credit Agreement   14    



--------------------------------------------------------------------------------

“Permitted Liens” means:

 

(a) Liens, if any, granted to Administrative Agent, for the ratable benefit of
the Credit Parties, to secure the Obligation;

 

(b) pledges or deposits made to secure payment of worker’s compensation (or to
participate in any fund in connection with worker’s compensation insurance),
unemployment insurance, pensions, or social security programs;

 

(c) encumbrances consisting of zoning restrictions, easements, or other
restrictions on the use of real Property, provided that such items do not
materially impair the use of such Property for the purposes intended and none of
which is violated in any material respect by existing or proposed structures or
land use;

 

(d) Liens imposed by mandatory provisions of any Governmental Requirement such
as for materialmen’s, mechanic’s, warehousemen’s, and other like Liens arising
in the ordinary course of business, securing payment of any Liability whose
payment is not yet due or that is being contested in good faith by appropriate
proceedings diligently conducted, and for which reserves in accordance with GAAP
or other security (and otherwise reasonably acceptable to Administrative Agent)
have been provided;

 

(e) Liens for taxes, assessments, and governmental charges or assessments that
are not yet due and payable or that are being contested in good faith by
appropriate proceedings diligently conducted, and for which reserves in
accordance with GAAP or other security (and otherwise reasonably acceptable to
Administrative Agent) have been provided;

 

(f) Liens securing assessments or charges payable to a Property owner
association or similar entity, which assessments are not yet due and payable or
that are being contested in good faith by appropriate proceedings diligently
conducted, and for which reserves in accordance with GAAP or other security (and
otherwise reasonably acceptable to Administrative Agent) have been provided; and

 

(g) Operating Leases, contracts, leases, and management agreements entered into
in the ordinary course of business on customary terms and otherwise permitted
hereunder.

 

“Person means any individual, trust, corporation, partnership, limited liability
company, joint venture, unincorporated organization, or other similar entity, or
any Governmental Authority.

 

“Potential Default” means the occurrence of any event or the existence of any
circumstance that could, upon notice or lapse of time or both, become a Default.

 

“Prepayment Date” is defined in Section 3.18.

 

“Principal Debt” means, for a Lender and at any time, the unpaid principal
balance of all outstanding Borrowings from such Lender hereunder as of such
date.

 

“Principal Office” means Disbursement and Operations Center, 2120 East Park
Place, Suite #100, El Segundo, CA 90245.

 

“Property” means assets and properties, whether real, personal, or mixed,
tangible or intangible.

 

Credit Agreement   15    



--------------------------------------------------------------------------------

“Pro Rata” and “Pro Rata Share” means, when determined for any Lender, the
proportion (stated as a percentage) that (a) such Lender’s Commitment, or, if
the Total Commitments shall have been terminated, then of the sum of (without
duplication) (i) the Principal Debt of such Lender’s Revolving Note plus (ii)
the LC Exposure of such Lender, bears to (b) the Total Commitment, or, if the
Total Commitments have been terminated, then of the sum of (without duplication)
(i) the Total Principal Debt of the Notes plus (ii) the LC Exposure of all
Lenders.

 

“Qualified Property” is defined in Section 4.2(b).

 

“Recourse Debt” means, for any Person, Indebtedness of such Person that is not
Non-Recourse Debt.

 

“Redemption” means, with respect to any Stock issued by a Person, the
retirement, redemption, purchase, or other acquisition for value of such Stock
by such Person.

 

“Regulation D” means Regulation D of the Board of Governors of the Federal
Reserve System, as in effect from time to time.

 

“REIT” means a “real estate investment trust” for purposes of the Code.

 

“Representatives” means representatives, officers, directors, employees,
attorneys, and agents.

 

“Required Lenders” means, as of any date, Administrative Agent and any
combination of at least two (2) Lenders (other than Defaulting Lenders) who
collectively hold sixty-six and two-thirds percent (66 2/3%) or more of the
Total Commitments (excluding the Commitments of Defaulting Lenders), or if the
Total Commitments have been terminated, then of the sum of (without duplication)
(a) the Total Principal Debt of the Revolving Notes (other than of any
Defaulting Lenders) plus (b) the LC Exposure of all Lenders (other than of any
Defaulting Lenders).

 

“Responsible Officer” means, for any Person, any chairman, president, chief
executive officer, chief financial officer, controller, secretary, executive
vice president, senior vice president, or vice president of such Person.

 

“Revolving Loan” means a loan made by the Lenders to Borrowers pursuant to
Section 2.1.

 

“Revolving Notes” means one of the promissory notes substantially in the form of
Exhibit D, and “Revolving Note” means any one of the Revolving Notes.

 

“Rights” means rights, remedies, powers, privileges, and benefits.

 

“Rooms” means rooms or suites in service in an existing and operating extended
stay, full service, or limited service hotel.

 

“Secured Debt” means, for any Person, Indebtedness of such Person secured by
Liens (other than Permitted Liens) in any of such Person’s Properties or other
assets.

 

“Secured Recourse Debt” means Secured Debt of a Person that is also Recourse
Debt of such Person.

 

Credit Agreement   16    



--------------------------------------------------------------------------------

“Share” means, for any Person, such Person’s share of the assets, liabilities,
revenues, income, losses, or expenses of an Unconsolidated Affiliate based upon
the greater of (a) such Person’s percentage ownership of the Stock of such
Unconsolidated Affiliate, and (b) such Person’s relative direct and indirect
share (calculated as a percentage) of the economic benefits and risks of such
Unconsolidated Affiliate determined in accordance with the applicable provisions
of the Constituent Documents of such Unconsolidated Affiliate.

 

“Solvent” means, as to a Person, that (a) the aggregate fair market value of its
assets exceeds its Liabilities, and (b) such Person is able to pay and is paying
its Liabilities as they mature.

 

“S & P” means Standard & Poor’s Ratings Group, a division of McGraw Hill, Inc.,
a New York corporation, or if S & P no longer publishes ratings, then another
ratings agency acceptable to Administrative Agent.

 

“S & P Rating” means the most recently-announced actual or implied rating from
time to time of S & P assigned to the Trust or any class of long-term senior,
unsecured debt securities issued by the Trust, as to which no letter of credit,
guaranty, or third party credit support is in place, regardless of whether all
or any part of such Indebtedness has been issued at the time such rating was
issued.

 

“Stated Amount” means the amount available to be drawn by a beneficiary under a
LC from time to time, as such amount may be increased or reduced from time to
time in accordance with the terms of such LC.

 

“Stock” means all shares, options, warrants, general or limited partnership
interests, membership interests, beneficial interests, or other ownership
interests (regardless of how designated) of or in a corporation, partnership,
limited liability company, trust, or other entity, whether voting or nonvoting,
including common stock, preferred stock, or any other “equity security” (as such
term is defined in Rule 3a11-1 of the General Rules and Regulations promulgated
by the Securities and Exchange Commission under the Securities Exchange Act of
1934, as amended).

 

“Subsequent Lender” is defined in Section 2.6(b).

 

“Subsidiary Guarantors” means each Consolidated Affiliate of the Trust that
executes the Subsidiary Guaranty pursuant to Section 4.6, and “Subsidiary
Guarantor” means any one of the Subsidiary Guarantors.

 

“Subsidiary Guaranty” means the Unconditional Guaranty of Payment dated of even
date herewith, executed by each of the Subsidiary Guarantors in favor of the
Credit Parties, and substantially in the form of Exhibit E.

 

“Swingline Commitment” means the Swingline Lender’s obligation to make Swingline
Loans pursuant to Section 2.5 in an amount up to, but not exceeding the amount
set forth in Section 2.5(a), as such amount may be reduced from time to time in
accordance with the terms hereof.

 

“Swingline Lender” means Wells Fargo Bank, National Association, together with
its respective successors and assigns.

 

“Swing Line Loan” means a Borrowing made pursuant to Section 2.5.

 

Credit Agreement   17    



--------------------------------------------------------------------------------

“Swing Line Note” means that certain promissory note executed by Borrowers and
payable to the order of Swingline Lender in the original principal amount of the
Swingline Commitment substantially in the form of Exhibit D-2, and all renewals,
extensions, modifications, rearrangements, and replacements thereof and any and
all substitutions therefor.

 

“Swing Line Rate” means, with respect to any Swing Line Loan, (a) the Base Rate,
or (b) such other rate as Borrowers’ and Swing Line Lender may agree in writing.

 

“Swing Line Subfacility” means the subfacility under the Total Commitment as
described in, and subject to the limitations of, Section 2.5.

 

“Swingline Termination Date” means the date which is seven (7) Business Days
prior to the Maturity Date.

 

“Tangible Net Worth” means, as of any date, (a) Total Assets, minus (b) all
Liabilities of the Companies, on a Consolidated Basis, as of such date;
provided, however, there shall be excluded therefrom: (a) goodwill, however
designated, (b) patents, trademarks, trade names, and copyrights; (c) deferred
expenses (other than deferred franchise conversion fees arising under that
certain Omnibus Agreement for a 17 Hotel Conversion, dated March 25, 2003, among
various affiliates of Marriott International, Inc., on the one hand, and the
Trust and various of its affiliates, on the other hand); (d) loans and advances
to any stockholder, director, officer, or employee; and (e) all other assets
which are properly classified as intangible assets.

 

“Taxes” means, for any Person, taxes, assessments, or other governmental charges
or levies imposed upon it, its income, or any of its properties, franchises, or
assets.

 

“Terminated Interest Period” is defined in Section 3.18.

 

“Termination Date” means the earlier of (a) the Maturity Date, and (b) the
effective date that Lenders’ commitments to lend hereunder are otherwise
canceled or terminated in accordance with this Agreement.

 

“Titled Agent” is defined in Section 12.9.

 

“Total Assets” means, for the Companies, on a Consolidated Basis, as of any
date, all assets of such Person determined in accordance with GAAP.

 

“Total Commitment” means, at any time, the sum of the Commitments of all
Lenders.

 

“Total Indebtedness to Implied Value Ratio” means, as of any date, the ratio of
(a) all Indebtedness of the Companies, on a Consolidated Basis, as of such date,
to (b) the sum of (i) the Implied Value of all Hotels owned by the Companies, on
a Consolidated Basis, and that have been in service for more than twelve (12)
months as of the determination date, plus (ii) the Approved Costs of all Hotels
owned by the Companies, on a Consolidated Basis, and that have been in service
for less than twelve (12) months as of the determination date, plus (iii) the
Approved Costs of all Hotels owned by the Companies, on a Consolidated Basis,
that are under construction, plus (iv) the sum of the Companies’ investments in
all cash, Cash Equivalents, and Marketable Securities, plus (v) land held for
development in an aggregate amount not to exceed five percent (5%) of the
Implied Value of all Hotels owned by the Companies and

 

Credit Agreement   18    



--------------------------------------------------------------------------------

that have been in service for more than twelve (12) months as of the
determination date, plus (vi) forward equity commitments valued at (A) the total
specified obligations, damages and deposits for which such Person is liable, or
(B) the full notional amount of the commitment if such Person is liable for
specific performance, to the extent included in the calculation of Total
Indebtedness.

 

“Total Principal Debt” means, at any time, the sum of the Principal Debt of all
Lenders.

 

“Trustee” means any Trustee designated as the beneficiary of a Bond LC.

 

“Type” means, with respect to any Borrowing, whether such Borrowing is a LIBOR
Borrowing or Base Rate Borrowing.

 

“Unconsolidated Affiliate” means, in respect of any Person, any other Person in
whom such Person holds Stock and whose financial results would not be
consolidated under GAAP with the financial results of such Person on the
consolidated financial statements of such Person.

 

“Unencumbered Hotels” means, as of any date, all Hotels in which a Borrower or
any Subsidiary Guarantor owns fee simple title or leasehold interests, in each
case free and clear of any Liens (other than Permitted Liens), and “Unencumbered
Hotel” means any one of the Unencumbered Hotels.

 

“Unsecured Debt” means, for any Person, Indebtedness of such Person that is not
Secured Debt.

 

“Unused Commitment” means, at any time, (a) the Total Commitment minus (b) the
Commitment Usage.

 

“Wells Fargo” is defined in the preamble.

 

“Wholly-Owned Subsidiaries” means, as of any date, all Consolidated Affiliates
that are wholly-owned by a Borrower or a wholly-owned Consolidated Affiliate of
a Borrower, and “Wholly-Owned Subsidiary” means any one of the Wholly-Owned
Subsidiaries.

 

1.2 Time References. Unless otherwise specified in the Loan Documents (a) time
references are to time in San Francisco, California, and (b) in calculating a
period from one date to another, the word “from” means “from and including” and
the word “to” or “until” means “to but excluding.”

 

1.3 Other References. Unless otherwise specified in the Loan Documents (a) where
appropriate, the singular includes the plural and vice versa, and words of any
gender include each other gender, (b) headings and caption references may not be
construed in interpreting provisions, (c) monetary references are to currency of
the United States of America, (d) section, paragraph, annex, schedule, exhibit,
and similar references are to the particular Loan Document in which they are
used, (e) references to “telecopy,” “facsimile,” “fax,” or similar terms are to
facsimile or telecopy transmissions, (f) references to “including” mean
including without limiting the generality of any description preceding that
word, (g) the rule of construction that references to general items that follow
references to specific items are limited to the same type or character of those
specific items is not applicable in the Loan Documents, (h) references to any
Person include that Person’s heirs, personal representatives, successors,
trustees, receivers, and permitted assigns, (i) references to any Governmental
Requirement include every amendment or supplement to it, rule and regulation
adopted under it, and successor or replacement for it, and (j) references to any
Loan Document or other document include every renewal and extension of it,
amendment and supplement to it, and replacement or substitution for it.

 

Credit Agreement   19    



--------------------------------------------------------------------------------

1.4 Accounting Principles. Under the Loan Documents, unless otherwise stated,
(a) GAAP determines all accounting and financial terms and compliance with
financial covenants, (b) GAAP in effect on the date of this Agreement determines
compliance with financial covenants, (c) otherwise, all accounting principles
applied in a current period must be comparable (except for changes in accounting
principles adequately disclosed and in conformity with GAAP) in all material
respects to those applied during the preceding comparable period, and (d) all
accounting and financial terms and compliance with financial covenants must be
for the Companies, on a consolidated basis, as applicable. If there is a change
in GAAP after the date hereof, then each Compliance Certificate shall include
calculations setting forth the adjustments from the relevant financial items as
shown in the Current Financials, based on the then-current GAAP, to the
corresponding financial items based on GAAP as used in the Current Financials
delivered to Administrative Agent on or prior to the date hereof, so as to
demonstrate how such financial covenant compliance was derived from the Current
Financials.

 

1.5 Joint and Several.

 

(a) All representations contained herein shall be deemed individually made by
each Borrower, and each of the covenants, agreements, and obligations set forth
herein shall be deemed to be the joint and separate covenants, agreements, and
obligations of each Borrower. Any notice, request, consent, report, or other
information or agreement delivered to any Credit Party by any Borrower shall be
deemed to be ratified by, consented to, and also delivered by the other
Borrowers. Each Borrower recognizes and agrees that each covenant and agreement
of a “Borrower” and “Borrowers” in this Agreement and in any other Loan Document
shall create a joint and several obligation of such entities, which may be
enforced against such entities jointly, or against each entity separately.

 

(b) Each Borrower hereby irrevocably and unconditionally agrees: (i) that it is
jointly and severally liable to the Credit Parties for the full and prompt
payment of the Obligation and the performance by each Borrower of its
obligations hereunder in accordance with the terms hereof; (ii) to fully and
promptly perform all of its obligations hereunder with respect to the
Obligation; and (iii) as a primary obligation to indemnify each Credit Party on
demand for and against any loss (excluding losses arising out of the gross
negligence or willful misconduct of any Credit Party) incurred by such Credit
Party as a result of any of the obligations of any one or more of Borrowers
being or becoming void, voidable, unenforceable, or ineffective for any reason
whatsoever, whether or not known to any Credit Party or any Person, the amount
of such loss (excluding losses arising out of the gross negligence or willful
misconduct of any Credit Party) being the amount which the Credit Parties would
otherwise have been entitled to recover from any one or more Borrowers.

 

SECTION 2

 

COMMITMENT

 

2.1 Revolving Facility. Subject to the terms and conditions set forth in this
Agreement, including without limitation, Section 4 below, each Lender severally
and not jointly agrees to make Revolving Loans to Borrowers during the period
from and including the Effective Date to but excluding the Termination Date, in
an aggregate principal amount at any one time outstanding up to, but not
exceeding, such Lender’s Pro Rata Share of the Total Commitment (but in no event
in excess of such Lender’s Commitment); provided that, (a) the Commitment Usage
may not exceed the Total Commitment, (b) the sum of the Commitment Usage plus
all Unsecured Debt of the Companies (other than under this Agreement) may not
exceed the Borrowing Base, and (c) the aggregate outstanding

 

Credit Agreement   20    



--------------------------------------------------------------------------------

Principal Debt of the Revolving Loans of any Lender, plus such Lender’s Pro Rata
Share of the LC Exposure, plus such Lender’s Pro Rata Share of the outstanding
Principal Debt of all Swing Line Loans shall not exceed such Lender’s
Commitment. Each borrowing of Revolving Loans shall be in an aggregate principal
amount of $1,000,000 and integral multiples of $100,000 in excess of that amount
(except that any Borrowing of Revolving Loans may be in the aggregate amount of
the Unused Commitments, which Revolving Loans, if less than $1,000,000, must be
Base Rate Borrowings). Within the foregoing limits and subject to the terms and
conditions of this Agreement, Borrowers may borrow, repay and reborrow Revolving
Loans.

 

2.2 Borrowing Procedure. The following procedures apply to Borrowings (other
than Swing Line Loans):

 

(a) Requests for Revolving Loans. Not later than 9:00 a.m. San Francisco time at
least two (2) Business Days prior to a Base Rate Borrowing and not later than
9:00 a.m. San Francisco time at least three (3) Business Days prior to a LIBOR
Borrowing, Borrowers shall deliver to Administrative Agent a Borrowing Request.
Each Borrowing Request shall specify the aggregate principal amount of the
Revolving Loans to be borrowed, the date such Revolving Loans are to be borrowed
(which must be a Business Day), the use of the proceeds of such Revolving Loans,
the Type of the requested Revolving Loans, and if such Revolving Loans are to be
LIBOR Borrowings, the initial Interest Period for such Revolving Loans. Each
Borrowing Request shall be irrevocable once given and binding on Borrowers.
Prior to delivering a Borrowing Request, Borrowers may (without specifying
whether a Revolving Loan will be a Base Rate Borrowing or a LIBOR Borrowing)
request that Administrative Agent provide Borrowers with the most recent LIBOR
or Base Rate, as applicable, available to Administrative Agent. Administrative
Agent shall provide such quoted rate to Borrowers and to the Lenders on the date
of such request or as soon as possible thereafter.

 

(b) Funding of Revolving Loans. Promptly after receipt of a Borrowing Request
under the immediately preceding subsection (a), Administrative Agent shall
notify each Lender by telex or telecopy, or other similar form of transmission
of the proposed borrowing. Each Lender shall deposit an amount equal to the
Revolving Loan to be made by such Lender to Borrowers with Administrative Agent
at the Principal Office, in immediately available funds not later than 9:00 a.m.
San Francisco time on the date of such proposed Revolving Loans. Subject to
fulfillment of all applicable conditions set forth herein, Administrative Agent
shall make available to Borrowers at the Principal Office, not later than 12:00
noon San Francisco time on the date of the requested borrowing of Revolving
Loans, the proceeds of such amounts received by Administrative Agent. No Lender
shall be responsible for the failure of any other Lender to make a Revolving
Loan or to perform any other obligation to be made or performed by such other
Lender hereunder, and the failure of any Lender to make a Revolving Loan or to
perform any other obligation to be made or performed by it hereunder shall not
relieve the obligation of any other Lender to make any Revolving Loan or to
perform any other obligation to be made or performed by such other Lender.

 

(c) Assumptions Regarding Funding by Lenders. With respect to Revolving Loans to
be made after the Effective Date, unless Administrative Agent shall have been
notified by any Lender that such Lender will not make available to
Administrative Agent a Revolving Loan to be made by such Lender, Administrative
Agent may assume that such Lender will make the proceeds of such Revolving Loan
available to Administrative Agent in accordance with this Section and
Administrative Agent may (but shall not be obligated to), in reliance upon such
assumption, make available to Borrowers the amount of such Revolving Loan to be
provided by such Lender.

 

Credit Agreement   21    



--------------------------------------------------------------------------------

2.3 Letters of Credit.

 

(a) Letters of Credit. Subject to the terms and conditions of this Agreement,
including without limitation, Section 4, Administrative Agent, on behalf of the
Lenders, agrees to issue for the account of Borrowers during the period from and
including the Effective Date to, but excluding, the date thirty (30) days prior
to the Termination Date, one or more LCs up to a maximum aggregate Stated Amount
at any one time outstanding not to exceed $30,000,000 as such amount may be
reduced from time to time in accordance with the terms hereof (the “LC
Commitment Amount”).

 

(b) Terms of Letters of Credit. At the time of issuance, the amount, form, terms
and conditions of each LC, and of any drafts or acceptances thereunder, shall be
subject to approval by Administrative Agent and Borrowers. Notwithstanding the
foregoing, in no event may (i) the expiration date of any LC extend beyond the
date that is thirty (30) days prior to the Maturity Date, (ii) any LC have an
initial duration in excess of one year (except as provided in the IRB Letters of
Credit), or (iii) any LC contain an automatic renewal provision (except as
provided in the IRB Letters of Credit). The initial Stated Amount of each LC
shall be at least $50,000 (except as provided in the IRB Letters of Credit).

 

(c) Requests for Issuance of Letters of Credit. Borrowers shall give
Administrative Agent written notice at least five (5) Business Days prior to the
requested date of issuance of a LC, such notice to describe in reasonable detail
the proposed terms of such LC and the nature of the transactions or obligations
proposed to be supported by such LC, and in any event shall set forth with
respect to such LC the proposed (i) initial Stated Amount, (ii) the beneficiary,
and (iii) expiration date. Borrowers shall also execute and deliver such
customary applications and agreements for standby letters of credit, and other
forms as requested from time to time by Administrative Agent. Provided Borrowers
have given the notice prescribed by the first sentence of this subsection and
delivered such application and agreements referred to in the preceding sentence,
subject to the other terms and conditions of this Agreement, including the
satisfaction of any applicable conditions precedent set forth in Section 5,
Administrative Agent shall issue the requested LC on the requested date of
issuance for the benefit of the stipulated beneficiary but in no event prior to
the date five (5) Business Days following the date after which Administrative
Agent has received all of the items required to be delivered to it under this
subsection. Upon the written request of Borrowers, Administrative Agent shall
deliver to Borrowers a copy of (i) any LC proposed to be issued hereunder prior
to the issuance thereof and (ii) each issued LC within a reasonable time after
the date of issuance thereof. To the extent any term of a LC Document is
inconsistent with a term of any Loan Document, the term of such Loan Document
shall control.

 

(d) Reimbursement Obligations. Upon receipt by Administrative Agent from the
beneficiary of a LC of any demand for payment under such LC, Administrative
Agent shall promptly notify Borrowers of the amount to be paid by Administrative
Agent as a result of such demand and the date on which payment is to be made by
Administrative Agent to such beneficiary in respect of such demand. Each
Borrower hereby absolutely, unconditionally and irrevocably agrees to pay and
reimburse Administrative Agent for the amount of each demand for payment under
such LC at or prior to the date on which payment is to be made by Administrative
Agent to the beneficiary thereunder, without presentment, demand, protest or
other formalities of any kind. Upon receipt by Administrative Agent of any
payment in respect of any reimbursement obligation, Administrative Agent shall
promptly pay to each Lender that has acquired a participation therein under the
second sentence of the immediately following subsection (i) such Lender’s Pro
Rata Share of such payment.

 

Credit Agreement   22    



--------------------------------------------------------------------------------

(e) Manner of Reimbursement. Upon its receipt of a notice referred to in the
immediately preceding subsection (d), Borrowers shall advise Administrative
Agent whether or not Borrowers intend to borrow hereunder to finance its
obligation to reimburse Administrative Agent for the amount of the related
demand for payment and, if it does, Borrowers shall submit a timely request for
such borrowing as provided in the applicable provisions of this Agreement. If
Borrowers fail to so advise Administrative Agent, or if Borrowers fail to
reimburse Administrative Agent for a demand for payment under a LC by the date
of such payment, then Administrative Agent shall give each Lender prompt notice
thereof and of the amount of the demand for payment, specifying such Lender’s
Pro Rata Share of the amount of the related demand for payment and the
provisions of subsection (j) of this Section shall apply.

 

(f) Effect of Letters of Credit on Commitments. Upon the issuance by
Administrative Agent of any LC and until such LC shall have expired or been
terminated, the Commitment of each Lender shall be deemed to be utilized for all
purposes of this Agreement in an amount equal to the product of (i) such
Lender’s Pro Rata Share and (ii) the sum of (A) the Stated Amount of such LC
plus (B) any related reimbursement obligations then outstanding.

 

(g) Administrative Agent’s Duties Regarding Letters of Credit; Unconditional
Nature of Reimbursement Obligations. In examining documents presented in
connection with drawings under LCs and making payments under such LCs against
such documents, Administrative Agent shall only be required to use the same
standard of care as it uses in connection with examining documents presented in
connection with drawings under letters of credit in which it has not sold
participations and making payments under such letters of credit. Each Borrower
assumes all risks of the acts and omissions of, or misuse of the LCs by, the
respective beneficiaries of such LCs. In furtherance and not in limitation of
the foregoing, neither Administrative Agent nor any of the Lenders shall be
responsible for (i) the form, validity, sufficiency, accuracy, genuineness or
legal effects of any document submitted by any party in connection with the
application for and issuance of or any drawing honored under any LC even if such
document should in fact prove to be in any or all respects invalid,
insufficient, inaccurate, fraudulent or forged; (ii) the validity or sufficiency
of any instrument transferring or assigning or purporting to transfer or assign
any LC, or the rights or benefits thereunder or proceeds thereof, in whole or in
part, which may prove to be invalid or ineffective for any reason; (iii) failure
of the beneficiary of any LC to comply fully with conditions required in order
to draw upon such LC; (iv) errors, omissions, interruptions or delays in
transmission or delivery of any messages, by mail, cable, telex, telecopy or
otherwise, whether or not they be in cipher; (v) errors in interpretation of
technical terms; (vi) any loss or delay in the transmission or otherwise of any
document required in order to make a drawing under any LC, or of the proceeds
thereof; (vii) the misapplication by the beneficiary of any LC, or of the
proceeds of any drawing under any LC; or (viii) any consequences arising from
causes beyond the control of Administrative Agent or the Lenders. None of the
above shall affect, impair or prevent the vesting of any of Administrative
Agent’s rights or powers hereunder. Any action taken or omitted to be taken by
Administrative Agent under or in connection with any LC, if taken or omitted in
the absence of gross negligence or willful misconduct, shall not create against
Administrative Agent any liability to Borrowers or any Lender. In this
connection, the obligation of Borrowers to reimburse Administrative Agent for
any drawing made under any LC shall be absolute, unconditional and irrevocable
and shall be paid strictly in accordance with the terms of this Agreement or any
other applicable LC Document under all circumstances whatsoever, including
without limitation, the following circumstances: (A) any lack of validity or
enforceability of any LC Document or any term or provisions therein; (B) any
amendment or waiver of or any consent to departure from all or any of the LC
Documents; (C) the existence of any claim, setoff, defense or other right which
Borrowers may have at any time against Administrative Agent, any Lender, any
beneficiary of a LC or any other Person, whether in connection with this
Agreement, the transactions contemplated hereby or in the LC Documents or any
unrelated transaction; (D) any breach of contract or dispute

 

Credit Agreement   23    



--------------------------------------------------------------------------------

between Borrowers, Administrative Agent, any Lender or any other Person; (E) any
demand, statement or any other document presented under a LC proving to be
forged, fraudulent, invalid or insufficient in any respect or any statement
therein or made in connection therewith being untrue or inaccurate in any
respect whatsoever; (F) any non application or misapplication by the beneficiary
of a LC or of the proceeds of any drawing under such LC; (G) payment by
Administrative Agent under the LC against presentation of a draft or certificate
which does not strictly comply with the terms of the LC; and (H) any other act,
omission to act, delay or circumstance whatsoever that might, but for the
provisions of this Section, constitute a legal or equitable defense to or
discharge of Borrowers’ reimbursement obligations.

 

(h) Amendments, Etc. The issuance by Administrative Agent of any amendment,
supplement or other modification to any LC shall be subject to the same
conditions applicable under this Agreement to the issuance of new LCs
(including, without limitation, that the request therefor be made through
Administrative Agent), and no such amendment, supplement or other modification
shall be issued unless either (i) the respective LC affected thereby would have
complied with such conditions had it originally been issued hereunder in such
amended, supplemented or modified form or (ii) Administrative Agent and Required
Lenders shall have consented thereto. In connection with any such amendment,
supplement or other modification, Borrowers shall pay the fees, if any, payable
under Section 3.20(d).

 

(i) Lenders’ Participation in Letters of Credit. Immediately upon the issuance
by Administrative Agent of any LC each Lender shall be deemed to have
absolutely, irrevocably and unconditionally purchased and received from
Administrative Agent, without recourse or warranty, an undivided interest and
participation to the extent of such Lender’s Pro Rata Share of the liability of
Administrative Agent with respect to such LC and each Lender thereby shall
absolutely, unconditionally and irrevocably assume, as primary obligor and not
as surety, and shall be unconditionally obligated to Administrative Agent to pay
and discharge when due, such Lender’s Pro Rata Share of Administrative Agent’s
liability under such LC. In addition, upon the making of each payment by a
Lender to Administrative Agent in respect of any LC pursuant to the immediately
following subsection (j), such Lender shall, automatically and without any
further action on the part of Administrative Agent or such Lender, acquire (i) a
participation in an amount equal to such payment in the reimbursement obligation
owing to Administrative Agent by Borrowers in respect of such LC and (ii) a
participation in a percentage equal to such Lender’s Pro Rata Share in any
interest or other amounts payable by Borrowers in respect of such reimbursement
obligation (other than the fees payable to Administrative Agent pursuant to
Section 3.20).

 

(j) Payment Obligation of Lenders. Each Lender severally agrees to pay to
Administrative Agent on demand in immediately available funds in Dollars the
amount of such Lender’s Pro Rata Share of each drawing paid by Administrative
Agent under each LC to the extent such amount is not reimbursed by Borrowers
pursuant to the immediately preceding subsection (d); provided, however, that in
respect of any drawing under any LC, the maximum amount that any Lender shall be
required to fund, whether as a Revolving Loan or as a participation, shall not
exceed such Lender’s Pro Rata Share of such drawing. Each Lender’s obligation to
make such payments to Administrative Agent under this subsection, and
Administrative Agent’s right to receive the same, shall be absolute, irrevocable
and unconditional and shall not be affected in any way by any circumstance
whatsoever, including without limitation, (i) the failure of any other Lender to
make its payment under this subsection, (ii) the financial condition of
Borrowers or any other Obligor, (iii) the existence of any Default or Potential
Default, including any Potential Default described in Section 10.3 or (iv) the
termination of the Commitments. Each such payment to Administrative Agent shall
be made without any offset, abatement, withholding or deduction whatsoever.

 

Credit Agreement   24    



--------------------------------------------------------------------------------

(k) Information to Lenders. Promptly following any change in LCs outstanding,
Administrative Agent shall deliver to each Lender and Borrowers a notice
describing the aggregate amount of all LCs outstanding at such time. Upon the
request of any Lender from time to time, Administrative Agent shall deliver any
other information reasonably requested by such Lender with respect to each LC
then outstanding. Other than as set forth in this subsection, Administrative
Agent shall have no duty to notify the Lenders regarding the issuance or other
matters regarding LCs issued hereunder. The failure of Administrative Agent to
perform its requirements under this subsection shall not relieve any Lender from
its obligations under the immediately preceding subsection (j).

 

(l) Cash Collateral. On the Termination Date and if requested by Required
Lenders while a Default exists, Borrowers shall provide Administrative Agent,
for the ratable benefit of Lenders, cash collateral in an amount to equal the
then-existing LC Exposure.

 

(m) Pledged Bonds. Notwithstanding any provision to the contrary in any Bond
Document, all Bonds (including, without limitation, “Pledged Bonds” as defined
in the Bond Documents) issued to or held for the benefit of Administrative Agent
(or other designee) shall be held as Cash Collateral securing reimbursement
obligations under the related Bond LC.

 

(n) Bond LCs. Notwithstanding any provision to the contrary set forth in this
Section 2.3:

 

(i) (A) The Bond LCs shall be subject to the terms and conditions of this
Agreement and applicable Law; provided however, that (1) such Bond LCs may have
expiration dates later than one year from the date of issuance, so long as such
date is not later than 30 days prior to the Maturity Date; and (2) the terms of
such Bond LCs must be acceptable to the Administrative Agent, (I) subject to the
provisions of Section 2.3(n)(iii), may provide for the reinstatement of drawn
portions of the Bond LC, whether or not reimbursement has been received (which
may have the effect of increasing the amount of such Bond LC), (II) may provide
for automatic renewals thereof, and (III) may contain provisions whereby the
Administrative Agent is granted certain Rights in collateral and voting Rights
under the related Bond Documents, which Rights are expressly assigned to the
Administrative Agent for the benefit of the Lenders pursuant to Section
2.3(n)(iv) herein.

 

(B) Borrowers may request that Administrative Agent issue Bond LCs by providing
at least 10 days prior written notice of such request to the Administrative
Agent.

 

(ii) In the event that the proceeds of any drawing under any Bond LC are used to
pay the purchase price of Bonds tendered or deemed tendered by the owner thereof
pursuant to the related Bond Documents (such drawing, including the drawing of
any accrued interest on the tendered Bonds, a “Bond Purchase Drawing”), then the
stated amount of such Bond LC will be temporarily reduced by the amount of such
drawing, subject to automatic reinstatement upon reimbursement from remarketing
proceeds for all or a portion of such Bond Purchase Drawing (such reinstatement
to be equal to the amount of such proceeds) (whether or not reimbursement for
any drawings thereunder has been received or the conditions set forth in Section
5 have been satisfied, and without further approval from the Lenders) pursuant
to the provisions of the applicable Bond LC.

 

(iii) If the interest portion of any Bond LC is drawn by the applicable Trustee
to make scheduled interest payments on the outstanding principal amount of the
Bonds, then the stated amount of such Bond LC will be temporarily reduced by the
amount of such drawing, subject to automatic reinstatement of the interest
portion of such Bond LC (whether or not reimbursement for any drawings
thereunder has been received or the conditions set forth in Section 5 have been
satisfied, and without

 

Credit Agreement   25    



--------------------------------------------------------------------------------

further approval from the Lenders) pursuant to the provisions of the applicable
Bond LC. Subject to compliance with Section 2.3(c) herein, the stated amount of
the related Bond LC may be increased as required by the related Bond Documents
(to reflect an increase in the maximum rate of interest or number of days of
accrued interest covered by such Bond LC or otherwise).

 

(iv) All liens and security interests securing reimbursement obligations and
other obligations owed to the Administrative Agent as issuer of any Bond LC
under the related Bond Documents, any rights in and to any Bonds or other
certificates of indebtedness issued to Administrative Agent under the related
Bond Documents, and any voting rights or other rights created in favor of
Administrative Agent under or pursuant to or in connection with any related Bond
Documents (collectively, the “Bond Rights”), now or hereafter existing in favor
of Administrative Agent, shall be for the ratable benefit of Lenders.
Notwithstanding anything to the contrary set forth in any Bond LC, any Bonds or
certificates of indebtedness purchased from the owner thereof with funds
received pursuant to a drawing under any Bond LC shall be registered in the name
of Administrative Agent and shall be delivered to or held by Administrative
Agent or such other entity as may be specified by the Administrative Agent, for
the benefit of the Administrative Agent for the benefit of the Lenders. Lenders
and Administrative Agent, agree that in the event any Bonds or certificates of
indebtedness are issued to the Administrative Agent as a result of a drawing
under the Bond LC for which the Administrative Agent is not immediately
reimbursed, and subsequently the Bonds are remarketed and the Administrative
Agent is reimbursed for all amounts so advanced, then any Bonds or certificates
of indebtedness shall be released by Administrative Agent and delivered to such
Trustee without any further authorization from Lenders.

 

(v) To the extent Bond Rights (including, without limitation, voting rights,
rights to provide notice and elect remedies, and rights to approve waivers,
consents, or amendments of the related Bond Documents) are created in favor of
the Administrative Agent, such Bond Rights (other than ministerial, non
discretionary Bond Rights) may only be exercised with the consent of, or in
accordance with the directions of, Required Lenders.

 

2.4 Competitive Bid Facility. If the Trust achieves an Investment Grade Rating,
then Lenders agree that, upon the written request of Borrowers to Administrative
Agent, Borrowers and the Credit Parties shall enter into negotiations to amend
this Agreement to provide for an uncommitted competitive advance facility
pursuant to which Borrowers may obtain competitive advances from Lenders through
an auction mechanism. The competitive advance facility shall include terms,
conditions, and fees acceptable to Borrowers and the Credit Parties.

 

2.5 Swing Line Subfacility.

 

(a) Swingline Loans. Subject to the terms and conditions hereof, including
without limitation Section 4, the Swingline Lender agrees to make Swingline
Loans to Borrowers, during the period from the Effective Date to but excluding
the Swingline Termination Date, in an aggregate principal amount at any one time
outstanding up to, but not exceeding, $10,000,000, as such amount may be reduced
from time to time in accordance with the terms hereof. If at any time the
aggregate principal amount of the Swingline Loans outstanding at such time
exceeds the Swingline Commitment in effect at such time, Borrowers shall
immediately pay Administrative Agent for the account of the Swingline Lender the
amount of such excess. Subject to the terms and conditions of this Agreement,
Borrowers may borrow, repay and reborrow Swingline Loans hereunder.

 

Credit Agreement   26    



--------------------------------------------------------------------------------

(b) Procedure for Borrowing Swingline Loans. Borrowers shall give Administrative
Agent and the Swingline Lender notice pursuant to a Notice of Swingline
Borrowing delivered no later than 9:00 a.m. San Francisco time on the proposed
date of such borrowing. Any such telephonic notice shall include all information
to be specified in a written Notice of Swingline Borrowing. Not later than 11:00
a.m. San Francisco time on the date of the requested Swingline Loan and subject
to satisfaction of the applicable conditions set forth in Section 5 for such
borrowing, the Swingline Lender will make the proceeds of such Swingline Loan
available to Borrowers in Dollars, in immediately available funds, at the
account specified by Borrowers in the Notice of Swingline Borrowing.

 

(c) Interest. Swingline Loans shall bear interest at a per annum rate equal to
the Base Rate as in effect from time to time or at such other rate or rates as
Borrowers and the Swingline Lender may agree from time to time in writing. All
accrued and unpaid interest on Swingline Loans shall be payable on the dates and
in the manner provided in Section 3.2 with respect to interest on Base Rate
Borrowing (except as the Swingline Lender and Borrowers may otherwise agree in
writing in connection with any particular Swingline Loan).

 

(d) Swingline Loan Amounts, Etc. Each Swingline Loan shall be in the minimum
amount of $500,000 and integral multiples of $500,000 in excess thereof, or such
other minimum amounts agreed to by the Swingline Lender and Borrowers. Any
voluntary prepayment of a Swingline Loan must be in integral multiples of
$100,000 or the aggregate principal amount of all outstanding Swingline Loans
(or such other minimum amounts upon which the Swingline Lender and Borrowers may
agree) and in connection with any such prepayment, Borrowers must give the
Swingline Lender prior written notice thereof no later than 10:00 a.m. San
Francisco time on the day prior to the date of such prepayment. The Swingline
Loans shall, in addition to this Agreement, be evidenced by the Swingline Note.

 

(e) Repayment and Participations of Swingline Loans. Each Borrower agrees to
repay each Swingline Loan within seven (7) Business Days after the date such
Swingline Loan was made. Notwithstanding the foregoing, Borrowers shall repay
the entire outstanding principal amount of, and all accrued but unpaid interest
on, the Swingline Loans on the Swingline Termination Date (or such earlier date
as the Swingline Lender and Borrowers may agree in writing). In lieu of
repayment of any outstanding Swingline Loan from Borrowers, the Swingline Lender
may, on behalf of Borrowers (which hereby irrevocably directs the Swingline
Lender to act on its behalf), request Base Rate Borrowings from the Lenders in
an amount equal to the principal balance of such Swingline Loan. The Swingline
Lender shall give notice to Administrative Agent of any such Base Rate Borrowing
not later than 9:00 a.m. San Francisco time at least one Business Day prior to
the proposed date of such borrowing. Each Lender will make available to
Administrative Agent at the Principal Office for the account of the Swingline
Lender, in immediately available funds, the proceeds of the Base Rate Borrowing
to be made by such Lender. Administrative Agent shall pay the proceeds of such
Base Rate Borrowings to the Swingline Lender, which shall apply such proceeds to
repay such Swingline Loan. If the Lenders are prohibited from making Revolving
Loans required to be made under this subsection for any reason whatsoever,
including without limitation, the occurrence of any of the Defaults or Potential
Default described in Section 10.3, each Lender shall purchase from the Swingline
Lender, without recourse or warranty, an undivided interest and participation to
the extent of such Lender’s Pro Rata Share of such Swingline Loan, by directly
purchasing a participation in such Swingline Loan in such amount and paying the
proceeds thereof to Administrative Agent for the account of the Swingline Lender
in Dollars and in immediately available funds. A Lender’s obligation to purchase
such a participation in a Swingline Loan shall be absolute and unconditional and
shall not be affected by any circumstance whatsoever, including without
limitation, (i) any claim of setoff, counterclaim, recoupment, defense or other
right which such Lender or any other Person may have or claim against
Administrative Agent, the Swingline Lender or any other Person whatsoever, (ii)
the occurrence or continuation of a Default or Potential Default (including
without limitation, any of the Defaults or Potential Default described in
Section 10.3, or the termination of any

 

Credit Agreement   27    



--------------------------------------------------------------------------------

Lender’s Commitment, (iii) the existence (or alleged existence) of an event or
condition which has had or could have a Material Adverse Effect, (iv) any breach
of any Loan Document by Administrative Agent, any Lender or Borrowers or (v) any
other circumstance, happening or event whatsoever, whether or not similar to any
of the foregoing. If such amount is not in fact made available to the Swingline
Lender by any Lender, the Swingline Lender shall be entitled to recover such
amount on demand from such Lender, together with accrued interest thereon for
each day from the date of demand thereof, at the Federal Funds Rate. If such
Lender does not pay such amount forthwith upon the Swingline Lender’s demand
therefor, and until such time as such Lender makes the required payment, the
Swingline Lender shall be deemed to continue to have outstanding Swingline Loans
in the amount of such unpaid participation obligation for all purposes of the
Loan Documents (other than those provisions requiring the other Lenders to
purchase a participation therein). Further, such Lender shall be deemed to have
assigned any and all payments made of principal and interest on its Revolving
Loans, and any other amounts due it hereunder, to the Swingline Lender to fund
Swingline Loans in the amount of the participation in Swingline Loans that such
Lender failed to purchase pursuant to this Section until such amount has been
purchased (as a result of such assignment or otherwise).

 

2.6 Increase in Total Commitment.

 

(a) The Lenders on the Closing Date shall be the Lenders set forth on Schedule
1.

 

(b) After the Closing Date, Administrative Agent may, from time to time at the
request of Borrowers, increase the Total Commitment by (i) admitting additional
Lenders hereunder (each a “Subsequent Lender”), or (ii) increasing the
Commitment of any Lender (each an “Increasing Lender”), subject to the following
conditions:

 

(i) Each Subsequent Lender is an Eligible Assignee;

 

(ii) Borrower executes (A) a new Revolving Note payable to the order of a
Subsequent Lender, or (B) a replacement Revolving Note payable to the order of
an Increasing Lender;

 

(iii) Each Subsequent Lender executes a signature page to this Agreement;

 

(iv) After giving effect to the admission of any Subsequent Lender or the
increase in the Commitment of any Increasing Lender, the aggregate of the Total
Commitment does not exceed $200,000,000 (less the amounts of any permanent
reductions pursuant to Section 3.2(c)) unless all Lenders consent in writing;

 

(v) Each increase in the Total Commitment shall be in the minimum amount of
$10,000,000 or a greater integral multiple of $1,000,000;

 

(vi) No admission of any Subsequent Lender shall increase the Commitment of any
existing Lender without the consent of such Lender;

 

(vii) No Lender shall be an Increasing Lender without the written consent of
such Lender;

 

(viii) Such increase shall have been approved by Administrative Agent, such
consent not to be unreasonably withheld, conditioned, or delayed; and

 

(ix) No Potential Default or Default exists.

 

Credit Agreement   28    



--------------------------------------------------------------------------------

Subject to the conditions precedent set forth above, Administrative Agent agrees
to exercise ordinary and reasonable diligence to complete documentation to admit
a Subsequent Lender or increase the Commitment of an Increasing Lender. After
the admission of any Subsequent Lender or the increase in the Commitment of any
Increasing Lender, Administrative Agent shall promptly provide to each Lender a
new Schedule 1 to this Agreement. In the event that there are any Borrowings
outstanding after giving effect to an increase in the Total Commitment pursuant
to this Section 2.6, upon notice from Administrative Agent to each Lender, the
amount of such Borrowings owing to each Lender shall be appropriately adjusted
to reflect the new Pro Rata Share of Lenders, and Borrowers shall pay any
amounts required pursuant to Section 3.18.

 

SECTION 3

 

TERMS OF PAYMENT

 

3.1 Notes and Payments.

 

(a) The Total Principal Debt shall be evidenced by the Revolving Notes (other
than under the Swing Line Subfacility), which Revolving Notes shall be payable
by each Borrower, jointly and severally, to Lenders in the aggregate stated
principal amount of the Total Commitment, or so much thereof as shall be
outstanding at maturity. The Principal Debt under the Swing Line Subfacility
shall be evidenced by the Swing Line Note.

 

(b) Except to the extent otherwise provided herein, all payments of principal,
interest and other amounts to be made by Borrowers under this Agreement, the
Notes or any other Loan Document shall be made in Dollars, in immediately
available funds, without setoff, deduction or counterclaim, to Administrative
Agent at the Principal Office, not later than 11:00 a.m. San Francisco time on
the date on which such payment shall become due (each such payment made after
such time on such due date to be deemed to have been made on the next succeeding
Business Day). Borrowers shall, at the time of making each payment under this
Agreement or any other Loan Document, specify to Administrative Agent the
amounts payable by Borrowers hereunder to which such payment is to be applied.
Each payment received by Administrative Agent for the account of a Lender under
this Agreement or any Revolving Note shall be paid to such Lender by wire
transfer of immediately available funds in accordance with the wiring
instructions provided by such Lender to Administrative Agent from time to time,
for the account of such Lender at the applicable Lending Office of such Lender.
In the event Administrative Agent fails to pay such amounts to such Lender
within one Business Day of receipt of such amounts, Administrative Agent shall
pay interest on such amount at a rate per annum equal to the Federal Funds Rate
from time to time in effect. If the due date of any payment under this Agreement
or any other Loan Document would otherwise fall on a day which is not a Business
Day such date shall be extended to the next succeeding Business Day and interest
shall continue to accrue at the rate, if any, applicable to such payment for the
period of such extension.

 

Credit Agreement   29    



--------------------------------------------------------------------------------

3.2 Interest and Principal Payments.

 

(a) Interest Payments. Subject to Section 13.2, (i) accrued interest on each
Base Rate Borrowing is due and payable on the first day of each calendar month
during the term of this Agreement, commencing on August 1, 2004, on the
Termination Date, and on the Conversion date of any Base Rate Borrowing to a
LIBOR Borrowing, and (ii) accrued interest on each LIBOR Borrowing shall be due
and payable as it accrues on the last day of its respective Interest Period;
provided that if any Interest Period is greater than three (3) months, then
accrued interest shall also be due and payable on the date that is three (3)
months after the commencement of such Interest Period.

 

(b) Principal Payments. The Total Principal Debt (other than under the Swing
Line Subfacility) is due and payable on the Termination Date. The Principal Debt
under the Swing Line Subfacility shall be due and payable as provided in Section
2.5 and on the Swingline Termination Date.

 

(c) Voluntary Prepayment. Borrowers may voluntarily repay or prepay all or any
part of the Total Principal Debt at any time without premium or penalty upon not
less than two (2) Business Days prior notice to Administrative Agent of each
such prepayment, which notice shall specify the effective date thereof and the
amount and Type of any such prepayment (which in the case of any partial
prepayment shall not be less than $500,000 and integral multiples of $100,000 in
excess of that amount in the aggregate) and shall be irrevocable once given.
Prepayments of amounts outstanding under the Revolving Loan shall be considered
normal revolving loan payments that may be reborrowed hereunder, and not
permanent Commitment reductions, unless Borrowers have followed the procedure
for permanent reduction below.

 

(d) Reduction in Commitments. Borrowers may terminate or reduce the amount of
the Commitments at any time and from time to time without penalty or premium
upon not less than five (5) Business Days prior notice to Administrative Agent
of each such termination or reduction, which notice shall specify the effective
date thereof and the amount of any such reduction (which in the case of any
partial reduction of the Commitments shall not be less than $500,000 and
integral multiples of $100,000 in excess of that amount in the aggregate) and
shall be irrevocable once given and effective only upon receipt by
Administrative Agent (“Reduction Notice”). Promptly after receipt of a Reduction
Notice Administrative Agent shall notify each Lender by telecopy, or other
similar form of transmission, of the proposed termination or Commitment
reduction. The Commitments, once reduced pursuant to this Section, may not be
increased. Borrowers shall pay all interest and fees, on the Borrowings accrued
to the date of such reduction or termination of the Commitments to
Administrative Agent for the account of the Lenders, including but not limited
to any applicable compensation due to each Lender in accordance with Section
3.18 of this Agreement.

 

3.3 Interest Options. Except as specifically otherwise provided, Borrowings
(other than Swing Line Loans) shall bear interest at an annual rate equal to the
lesser of (a) the Base Rate plus the Applicable Margin, or LIBOR plus the
Applicable Margin (in each case as designated or deemed designated by Borrowers
and, in the case of LIBOR Borrowings, for the Interest Period designated by
Borrowers), and (b) the Maximum Rate. Except as specifically otherwise provided,
Swing Line Loans shall bear interest at an annual rate equal to the lesser of
(a) the Swing Line Rate, and (b) the Maximum Rate. Each change in the Base Rate
and Maximum Rate is effective, without notice to Borrowers or any other Person,
upon the effective date of change.

 

3.4 Quotation of Rates. A Representative of Borrowers may call Administrative
Agent before delivering a Borrowing Request to receive an indication of the
interest rates then in effect, but the indicated rates do not bind
Administrative Agent or Lenders or affect the interest rate that is actually in
effect when Borrowers deliver its Borrowing Request or on the Borrowing Date.

 

Credit Agreement   30    



--------------------------------------------------------------------------------

3.5 Default Rate and Late Fees.

 

(a) If permitted by applicable law, all past-due Principal Debt (at its stated
maturity or upon acceleration) and past-due interest accruing on any of the
foregoing, shall bear interest from the date of any Default at the Default Rate
until paid, regardless of whether payment is made before or after entry of a
judgment.

 

(b) Borrowers acknowledge that late payment to Administrative Agent will cause
Administrative Agent and Lenders to incur costs not contemplated by this
Agreement. Such costs include, without limitation, processing and accounting
charges. Therefore, if Borrower fails timely to pay any sum due and payable
hereunder through the Maturity Date (other than payment of the entire
outstanding balance of the Revolving Loan on the Maturity Date), unless waived
by Administrative Agent, a late charge equal to four percent (4%) of the amount
of any such principal payment, interest or other charge due hereon and which is
not paid within three (3) days after such payment is due, shall be charged by
Administrative Agent (for the benefit of Lenders) and paid by Borrowers for the
purpose of defraying the expense incident to handling such delinquent payment.
Each Borrower and Administrative Agent agree that this late charge represents a
reasonable sum considering all of the circumstances existing on the date hereof
and represents a fair and reasonable estimate of the costs that Administrative
Agent and Lenders will incur by reason of late payment. Each Borrower and
Administrative Agent further agree that proof of actual damages would be costly
and inconvenient. Acceptance of any late charge shall not constitute a waiver of
the default with respect to the overdue installment, and shall not prevent
Administrative Agent from exercising any of the other rights available hereunder
or any other Loan Document. Such late charge shall be paid without prejudice to
any other rights of Administrative Agent.

 

3.6 Interest Recapture. If the designated interest rate applicable to any
Borrowing exceeds the Maximum Rate, then the interest rate on that Borrowing is
limited to the Maximum Rate, provided that any subsequent reductions in the
designated rate shall not reduce the interest rate thereon below the Maximum
Rate until the total amount of accrued interest equals the amount of interest
that would have accrued if that designated rate had always been in effect. If at
maturity (stated or by acceleration), or at final payment of the Notes, the
total interest paid or accrued is less than the interest that would have accrued
if the designated rates had always been in effect, then, at that time and to the
extent permitted by applicable law, Borrowers shall pay an amount equal to the
difference between (a) the lesser of the amount of interest that would have
accrued if the designated rates had always been in effect and the amount of
interest that would have accrued if the Maximum Rate had always been in effect,
and (b) the amount of interest actually paid or accrued on the Notes.

 

3.7 Interest Calculations.

 

(a) Interest shall be calculated on the basis of actual number of days elapsed
(including the first day but excluding the last day) but computed as if each
calendar year consisted of 360 days for all Borrowings. All interest rate
determinations and calculations by Administrative Agent are conclusive and
binding absent manifest error.

 

(b) The provisions of this Agreement relating to calculation of the Base Rate
and LIBOR are included only for the purpose of determining the rate of interest
or other amounts to be paid under this Agreement that are based upon those
rates. Each Lender may fund and maintain its funding of all or any part of each
Borrowing as it selects.

 

Credit Agreement   31    



--------------------------------------------------------------------------------

3.8 Maximum Rate. Regardless of any provision contained in any Loan Document or
any document related thereto, it is the intent of the parties to this Agreement
that no Credit Party may contract for, charge, take, reserve, receive or apply,
as interest on all or any part of the Obligation any amount in excess of the
Maximum Rate or the Maximum Amount or receive any unearned interest in violation
of any applicable law, and, if any Credit Party ever does so, then any excess
shall be treated as a partial repayment or prepayment of principal and any
remaining excess shall be refunded to Borrowers. In determining if the interest
paid or payable exceeds the Maximum Rate, Borrowers and the Credit Parties
shall, to the maximum extent permitted under applicable law, (a) treat all
Borrowings as but a single extension of credit (and the Credit Parties and
Borrowers agree that is the case and that provision in this Agreement for
multiple Borrowings is for convenience only), (b) characterize any non-principal
payment as an expense, fee, or premium rather than as interest, (c) exclude
voluntary repayments or prepayments and their effects, and (d) amortize,
prorate, allocate, and spread the total amount of interest throughout the entire
contemplated term of the Obligation. If, however, the Obligation is paid in full
before the end of its full contemplated term, and if the interest received for
its actual period of existence exceeds the Maximum Amount, then the Credit
Parties shall refund any excess (and the Credit Parties may not, to the extent
permitted by applicable law, be subject to any penalties provided by any
Governmental Requirements for contracting for, charging, taking, reserving or
receiving interest in excess of the Maximum Amount).

 

3.9 Interest Periods. When Borrowers request any LIBOR Borrowing, Borrowers may
elect the applicable interest period (each an “Interest Period”), which may be,
at Borrowers’ option, seven (7) days (but only if available from all Lenders),
one (1) month or two (2), three (3), or six (6) months, subject to the following
conditions: (a) the initial Interest Period for a LIBOR Borrowing commences on
the applicable Borrowing Date or Conversion date, and each subsequent Interest
Period applicable to any Borrowing commences on the day when the next preceding
applicable Interest Period expires; (b) if any Interest Period for a LIBOR
Borrowing begins on a day for which there exists no numerically corresponding
Business Day in the calendar month at the end of the Interest Period (“Ending
Calendar Month”), then the Interest Period ends on the next succeeding Business
Day of the Ending Calendar Month, unless there is no succeeding Business Day in
the Ending Calendar Month in which case the Interest Period ends on the next
preceding Business Day of the Ending Calendar Month; (c) no Interest Period for
any portion of Total Principal Debt may extend beyond the scheduled repayment
date for that portion of Principal Debt; and (d) there may not be in effect at
any one time more than eight (8) Interest Periods.

 

3.10 Continuations; Conversions. Borrowers may (a) on the last day of the
applicable Interest Period Convert all or part of a LIBOR Borrowing to a Base
Rate Borrowing, (b) at any time Convert all or part of a Base Rate Borrowing to
a LIBOR Borrowing, and (c) on the last day of an Interest Period, Continue a
LIBOR Borrowing for a new Interest Period. Any such Conversion or Continuation
is subject to the dollar limits and denominations of Section 2.1 and may be
accomplished by delivering a Borrowing Request to Administrative Agent no later
than 11:00 a.m. San Francisco time on the third (3rd) Business Day before (i)
the Conversion date for Conversion to a LIBOR Borrowing, (ii) the last day of
the Interest Period, for the Continuation to a new Interest Period, and (iii)
the last day of the Interest Period for Conversion to a Base Rate Borrowing.
Absent such a Borrowing Notice, a LIBOR Borrowing shall be Continued as a LIBOR
Borrowing having a one (1) month Interest Period (so long as no Default exists
and/or the last day of such Interest Period does not extend beyond the Maturity
Date, in either such case such LIBOR Borrowing shall be Converted to a Base Rate
Borrowing) when the applicable Interest Period expires.

 

Credit Agreement   32    



--------------------------------------------------------------------------------

3.11 Order of Application.

 

(a) No Default. If no Default exists, then except as otherwise specifically
provided in the Loan Documents, any payment shall be applied to the Obligation
in the order and manner as Borrowers direct.

 

(b) Default. If a Default exists, any payment (including proceeds from the
exercise of any Rights) shall be applied in the following order: (i) to all fees
and expenses for which any Credit Party have not been paid or reimbursed in
accordance with the Loan Documents (and if such payment is less than all unpaid
or unreimbursed fees and expenses, then the payment shall be paid against unpaid
and unreimbursed fees and expenses in the order of incurrence or due date); (ii)
to accrued interest on the Principal Debt; (iii) to the Principal Debt of any
Swing Line Loans; (iv) to the Total Principal Debt and the remaining Obligation
in the order and manner as the Required Lenders deem appropriate; and (v) as a
deposit with Administrative Agent, for the benefit of the Credit Parties, as
security for and payment of any LC Exposure.

 

(c) Pro Rata. Except to the extent otherwise provided herein: (a) each borrowing
from Lenders under Section 2.1 shall be made from the Lenders, each payment of
the fees under Section 3.20 shall be made for the account of the Lenders, and
each termination or reduction of the amount of the Commitments pursuant to this
Agreement shall be applied to the respective Commitments of the Lenders, pro
rata according to the amounts of their respective Commitments; (b) each payment
or prepayment of principal of Revolving Loans by Borrowers shall be made for the
account of the Lenders pro rata in accordance with the respective unpaid
principal amounts of the Revolving Loans held by them, provided that if
immediately prior to giving effect to any such payment in respect of any
Revolving Loans the outstanding principal amount of the Revolving Loans shall
not be held by the Lenders pro rata in accordance with their respective
Commitments in effect at the time such Borrowing were made, then such payment
shall be applied to the Revolving Loans in such manner as shall result, as
nearly as is practicable, in the outstanding principal amount of the Revolving
Loans being held by the Lenders pro rata in accordance with their respective
Commitments; (c) each payment of interest on Revolving Loans by Borrowers shall
be made for the account of the Lenders pro rata in accordance with the amounts
of interest on such Borrowings then due and payable to the respective Lenders;
(d) the Conversion and Continuation of Revolving Loans of a particular Type
(other than Conversions provided for by Section 3.17) shall be made pro rata
among the Lenders according to the amounts of their respective Revolving Loans,
and the then current Interest Period for each Lender’s portion of each Revolving
Loan of such Type shall be coterminous; and (e) the Lenders’ participation in,
and payment obligations in respect of, Swingline Loans under Section 2.5, shall
be in accordance with their respective Pro Rata Shares; and (f) the Lenders’
participation in, and payment obligations in respect of, LCs under Section 2.3,
shall be pro rata in accordance with their respective Commitments. All payments
of principal, interest, fees and other amounts in respect of the Swingline Loans
shall be for the account of the Swingline Lender only (except to the extent any
Lender shall have acquired a participating interest in any such Swingline Loan
pursuant to Section 2.5).

 

3.12 Right of Setoff; Adjustments.

 

Each Borrower agrees that, in addition to any rights now or hereafter granted
under any applicable law and not by way of limitation of any such rights,
Administrative Agent, each Lender and

 

Credit Agreement   33    



--------------------------------------------------------------------------------

each Participant is hereby authorized by Borrowers, at any time or from time to
time while an Potential Default exists, without notice to Borrowers or to any
other Person, any such notice being hereby expressly waived, but in the case of
a Lender or a Participant subject to receipt of the prior written consent of
Administrative Agent exercised in its sole discretion, to set off and to
appropriate and to apply any and all deposits (general or special, including,
but not limited to, indebtedness evidenced by certificates of deposit, whether
matured or unmatured) and any other indebtedness at any time held or owing by
Administrative Agent, such Lender or any affiliate of Administrative Agent or
such Lender, to or for the credit or the account of Borrowers against and on
account of any of the Obligation, irrespective of whether or not any or all of
the Borrowings and all other Obligation have been declared to be, or have
otherwise become, due and payable as permitted by Section 11, and although such
obligations shall be contingent or unmatured. Each Lender agrees promptly to
notify Borrowers after any such setoff and application made by such Lender;
provided however, the failure to give such notice shall not affect the validity
of such setoff and application. If a Lender shall obtain payment of any
principal of, or interest on, any Borrowing under this Agreement or shall obtain
payment on any other Obligation owing by Borrowers or any other Obligor through
the exercise of any right of set-off, banker’s lien or counterclaim or similar
right or otherwise or through voluntary prepayments directly to a Lender or
other payments made by Borrowers or any other Obligor to a Lender not in
accordance with the terms of this Agreement and such payment should be
distributed to the Lenders in accordance with Section 3.11, such Lender shall
promptly purchase from such other Lenders participations in (or, if and to the
extent specified by such Lender, direct interests in) the Borrowings made by the
other Lenders or other Obligation owed to such other Lenders in such amounts,
and make such other adjustments from time to time as shall be equitable, with
the intent that all the Lenders shall share the benefit of such payment (net of
any reasonable expenses which may actually be incurred by such Lender in
obtaining or preserving such benefit) in accordance with the requirements of
Section 3.11, as applicable. To such end, all the Lenders shall make appropriate
adjustments among themselves (by the resale of participations sold or otherwise)
if such payment is rescinded or must otherwise be restored. Each Borrower agrees
that any Lender so purchasing a participation (or direct interest) in the
Borrowings or other Obligation owed to such other Lenders may exercise all
rights of set-off, banker’s lien, counterclaim or similar rights with the
respect to such participation as fully as if such Lender were a direct holder of
Borrowings in the amount of such participation. Nothing contained herein shall
require any Lender to exercise any such right or shall affect the right of any
Lender to exercise and retain the benefits of exercising, any such right with
respect to any other indebtedness or obligation of Borrowers.

 

3.13 Booking Borrowings. To the extent permitted by applicable law, any Lender
may make, carry, or transfer its Borrowings at, to, or for the account of any of
its branch offices or the office of any of its Affiliates. However, no Affiliate
is entitled to receive any greater payment under Section 3.14 than the
transferor Lender would have been entitled to receive with respect to those
Borrowings, and a transfer may not be made if, as a direct result of it, Section
3.14 or 3.15 would apply to any of the Obligation. If any of the conditions of
Sections 3.14, 3.15, or 3.16 ever apply to a Lender, then such Lender shall, to
the extent possible, carry or transfer its Borrowings at, to, or for the account
of any of its branch offices or the office or branch of any of its Affiliates so
long as the transfer is consistent with the other provisions of this Section,
does not create any burden or adverse circumstance for such Lender that would
not otherwise exist, and eliminates or ameliorates the conditions of Sections
3.14, 3.15, or 3.16 as applicable.

 

3.14 Increased Cost and Reduced Return.

 

(a) Change in Laws. If, after the date hereof, the adoption of any applicable
Governmental Requirement, or any change in any applicable Governmental
Requirement, or any change in the interpretation or administration thereof by
any Governmental Authority charged with the interpretation or

 

Credit Agreement   34    



--------------------------------------------------------------------------------

administration thereof, or compliance by any Lender (or its Applicable Lending
Office) with any request or directive (whether or not having the force of law)
of any such Governmental Authority:

 

(i) shall subject such Lender (or its Applicable Lending Office) to any tax,
duty, or other charge with respect to any LIBOR Borrowing, any Note, or its
obligation to make LIBOR Borrowings, or change the basis of taxation of any
amounts payable to such Lender (or its Applicable Lending Office) under this
Agreement or any Note in respect of any LIBOR Borrowings (other than taxes
imposed on the overall net income of such Lender by the jurisdiction in which
such Lender has its principal office or such Applicable Lending Office);

 

(ii) shall impose, modify, or deem applicable any reserve, special deposit,
assessment, or similar requirement relating to any extensions of credit or other
assets of, or any deposits with or other liabilities or commitments of, such
Lender (or its Applicable Lending Office), including the Commitment of such
Lender hereunder; or

 

(iii) shall impose on such Lender (or its Applicable Lending Office) or the
London interbank market any other condition affecting this Agreement or any Note
or any of such extensions of credit or liabilities or commitments;

 

and the result of any of the foregoing is to increase the cost to such Lender
(or its Applicable Lending Office) of making, Converting into, Continuing, or
maintaining any LIBOR Borrowings or to reduce any sum received or receivable by
such Lender (or its Applicable Lending Office) under this Agreement or any Note
with respect to any LIBOR Borrowings, then Borrowers shall pay to such Lender on
demand such amount or amounts as will compensate such Lender for such increased
cost or reduction.

 

(b) Capital Adequacy. If, after the date hereof, any Lender shall have
determined that the adoption of any applicable Governmental Requirement
regarding capital adequacy or any change therein or in the interpretation or
administration thereof by any Governmental Authority charged with the
interpretation or administration thereof, or any request or directive regarding
capital adequacy (whether or not having the force of law) of any such
Governmental Authority, has or would have the effect of reducing the rate of
return on the capital of such Lender or any corporation controlling such Lender
as a consequence of such Lender’s obligations hereunder to a level below that
which such Lender or such corporation could have achieved but for such adoption,
change, request, or directive (taking into consideration its policies with
respect to capital adequacy), then from time to time upon demand Borrowers shall
pay to such Lender such additional amount or amounts as will compensate such
Lender for such reduction.

 

(c) Notice. Each Lender shall promptly notify Borrowers and Administrative Agent
of any event of which it has knowledge, occurring after the date hereof, which
will entitle such Lender to compensation pursuant to this Section 3.14 and will
designate a different Applicable Lending Office if such designation will avoid
the need for, or reduce the amount of, such compensation and will not, in the
judgment of such Lender, be otherwise disadvantageous to it. Any Lender claiming
compensation under this Section 3.14 shall furnish to Borrowers and
Administrative Agent a statement setting forth the additional amount or amounts
to be paid to it hereunder which shall be conclusive in the absence of manifest
error. In determining such amount, such Lender may use any reasonable averaging
and attribution methods.

 

Credit Agreement   35    



--------------------------------------------------------------------------------

(d) Suspension of LIBOR Borrowings. If any Lender requests compensation by
Borrowers under this Section 3.14, then Borrowers may, by notice to such Lender
(with a copy to Administrative Agent), suspend the obligation of such Lender to
make or Continue LIBOR Borrowings, or Convert all LIBOR Borrowings into Base
Rate Borrowings, until the event or condition giving rise to such request ceases
to be in effect (in which case the provisions of Section 3.17 shall be
applicable); provided that such suspension shall not affect the Right of such
Lender to receive the compensation so requested.

 

3.15 Limitation on Types of Borrowings. If on or prior to the first (1st) day of
any Interest Period for any LIBOR Borrowing:

 

(a) Administrative Agent is unable to determine LIBOR for such Interest Period
in accordance with the definition of “LIBOR;” or

 

(b) the Required Lenders determine (which determination shall be conclusive) and
notify Administrative Agent that LIBOR will not adequately and fairly reflect
the cost to Lenders of funding LIBOR Borrowings for such Interest Period;

 

then Administrative Agent shall give Borrowers prompt notice thereof specifying
the relevant amounts or periods, and so long as such condition remains in
effect, Lenders shall be under no obligation to make additional LIBOR
Borrowings, Continue any LIBOR Borrowings, or to Convert any Base Rate
Borrowings to LIBOR Borrowings and Borrowers shall, on the last day(s) of the
then-current Interest Period(s) for the outstanding LIBOR Borrowings, either
prepay such Borrowings or Convert such Borrowings into Base Rate Borrowings in
accordance with the terms of this Agreement.

 

3.16 Illegality. Notwithstanding any other provision of this Agreement, in the
event that it becomes unlawful for any Lender or its Applicable Lending Office
to make, maintain, or fund LIBOR Borrowings hereunder, then such Lender shall
promptly notify Administrative Agent and Borrowers thereof and such Lender’s
obligation to make or Continue LIBOR Borrowings and to Convert Base Rate
Borrowings into LIBOR Borrowings shall be suspended until such time as such
Lender may again make, maintain, and fund LIBOR Borrowings (in which case the
provisions of Section 3.17 shall be applicable).

 

3.17 Treatment of Affected Loans. If the obligation of any Lender to make or
Continue LIBOR Borrowings or to Convert Base Rate Borrowings into LIBOR
Borrowings shall be suspended pursuant to Sections 3.14, 3.15, or 3.16, such
Lender’s LIBOR Borrowings shall be automatically Converted into Base Rate
Borrowings on the last day(s) of the then current Interest Period(s) for all
LIBOR Borrowings (or, in the case of a Conversion required by Section 3.16, on
such earlier date as such Lender may specify to Borrowers with a copy to
Administrative Agent) and, unless and until such Lender gives notice as provided
below that the circumstances specified in Sections 3.14, 3.15, or 3.16 that gave
rise to such Conversion no longer exist:

 

(a) to the extent that such Lender’s LIBOR Borrowings have been so Converted,
all payments and prepayments of principal that would otherwise be applied to
such Lender’s LIBOR Borrowings shall be applied instead to its Base Rate
Borrowings; and

 

(b) all Borrowings that would otherwise be made or Continued by such Lender as
LIBOR Borrowings shall be made or Continued instead as Base Rate Borrowings, and
all Borrowings of such Lender that would otherwise be Converted into LIBOR
Borrowings shall be Converted instead into (or shall remain as) Base Rate
Borrowings.

 

Credit Agreement   36    



--------------------------------------------------------------------------------

If such Lender gives notice to Borrowers (with a copy to Administrative Agent)
that the circumstances specified in Sections 3.14, 3.15, or 3.16 that gave rise
to the Conversion of such Lender’s LIBOR Borrowings pursuant to this Section
3.17 no longer exist (which such Lender agrees to do promptly upon such
circumstances ceasing to exist), such Lender’s Base Rate Borrowings shall be
automatically Converted, on the first day(s) of the next succeeding Interest
Period(s) for such outstanding LIBOR Borrowings, to the extent necessary so
that, after giving effect thereto, all LIBOR Borrowings held by Lenders are held
Pro Rata (as to principal amounts, Types, and Interest Periods).

 

3.18 Compensation. Upon the request of any Lender, Borrowers shall pay to such
Lender such amount or amounts as shall be sufficient (in the reasonable opinion
of such Lender) to compensate it for any loss, cost, or expense (herein called a
“Funding Loss”) incurred by it as a result of:

 

(a) any payment, prepayment, or Conversion of a LIBOR Borrowing or a Swing Line
Loan for any reason (including, without limitation, the acceleration of the
Obligation pursuant to Section 11.1) on a date other than the last day of the
Interest Period for such Borrowing; or

 

(b) any failure by Borrowers for any reason (including, without limitation, the
failure of any condition precedent specified in Section 5 to be satisfied) to
borrow, Convert, Continue, or prepay a LIBOR Borrowing on the date for such
borrowing, Conversion, Continuation, or prepayment specified in the relevant
Borrowing Notice.

 

A Funding Loss shall include, without limitation, an amount equal to (i) the
Principal Debt of a LIBOR Borrowing (A) prepaid on a date (the “Prepayment
Date”) other than the last day of the applicable Interest Period for such LIBOR
Borrowing, (B) Converted on a date (the “Conversion Date”) other than the last
day of the applicable Interest Period for such LIBOR Borrowing, or (C) not
borrowed, Converted, Continued, or prepaid on the applicable date (the “Notice
Abandonment Date”) for Borrowing, Conversion, Continuation, or prepayment of
such LIBOR Borrowing specified in the relevant Borrowing Notice, times (ii) the
number of days in the period from the Prepayment Date, Conversion Date, or
Notice Abandonment Date, as the case may be, through the last day of the
Interest Period for the applicable LIBOR Borrowing so prepaid or Converted (or
in the case of a failure to borrow, Convert, Continue, or prepay, the Interest
Period for such LIBOR Borrowing which would have commenced on the date specified
for such Borrowing) (the “Terminated Interest Period”) divided by 360, times
(iii) LIBOR for the applicable Interest Period for such LIBOR Borrowing (the
“Original Interest Period”) less LIBOR determined as of the Prepayment Date, the
Conversion Date, or the Notice Abandonment Date, as the case may be, for the
Terminated Interest Period. If LIBOR for the Terminated Interest Period as of
the Prepayment Date, the Conversion Date, or the Notice Abandonment Date, as the
case may be, is higher than LIBOR for the Original Interest Period, or if the
amount determined under the immediately preceding sentence is less than $100,
then no Funding Loss shall be payable.

 

3.19 Taxes.

 

(a) Taxes Generally. All payments by Borrowers of principal of, and interest on,
the Borrowings and all other Obligation shall be made free and clear of and
without deduction for any present or future excise, stamp or other taxes, fees,
duties, levies, imposts, charges, deductions, withholdings or other charges of
any nature whatsoever imposed by any taxing authority, but excluding (i)
franchise taxes, (ii) any taxes (other than withholding taxes) that would not be
imposed but for a connection between Administrative Agent or a Lender and the
jurisdiction imposing such taxes (other than a connection arising solely by
virtue of the activities of Administrative Agent or such Lender pursuant to or
in respect of this Agreement or any other Loan Document), (iii) any taxes
imposed on or measured by any Lender’s assets, net income, receipts or branch
profits and (iv) any taxes arising after the Closing Date solely as a result of
or attributable to a Lender changing its designated Lending Office after the
date such Lender

 

Credit Agreement   37    



--------------------------------------------------------------------------------

becomes a party hereto (such non-excluded items being collectively called
“Taxes”). If any withholding or deduction from any payment to be made by
Borrowers hereunder is required in respect of any Taxes pursuant to any
applicable law, then Borrowers will:

 

(i) pay directly to the relevant Governmental Authority the full amount required
to be so withheld or deducted;

 

(ii) promptly forward to Administrative Agent an official receipt or other
documentation satisfactory to Administrative Agent evidencing such payment to
such Governmental Authority; and

 

(iii) pay to Administrative Agent for its account or the account of the
applicable Lender, as the case may be, such additional amount or amounts as is
necessary to ensure that the net amount actually received by Administrative
Agent or such Lender will equal the full amount that Administrative Agent or
such Lender would have received had no such withholding or deduction been
required.

 

(b) Tax Indemnification. If Borrowers fail to pay any Taxes when due to the
appropriate Governmental Authority or fails to remit to Administrative Agent,
for its account or the account of the respective Lender, as the case may be, the
required receipts or other required documentary evidence, Borrowers shall
indemnify Administrative Agent and the Lenders for any incremental Taxes,
interest or penalties that may become payable by Administrative Agent or any
Lender as a result of any such failure, other than any incremental Taxes,
interest or penalties that may become payable due to the gross negligence of
Administrative Agent or such Lender. For purposes of this Section, a
distribution hereunder by Administrative Agent or any Lender to or for the
account of any Lender shall be deemed a payment by Borrowers.

 

(c) Tax Forms. Prior to the date that any Lender or Participant organized under
the laws of a jurisdiction outside the United States of America becomes a party
hereto, such Person shall deliver to Borrowers and Administrative Agent such
certificates, documents or other evidence, as required by the Code or Treasury
Regulations issued pursuant thereto (including Internal Revenue Service Forms
W-8ECI and W-8BEN, as applicable, or appropriate successor forms), properly
completed, currently effective and duly executed by such Lender or Participant
establishing that payments to it hereunder and under the Notes are (i) not
subject to United States Federal backup withholding tax and (ii) not subject to
United States Federal withholding tax under the Code. Each such Lender or
Participant shall (x) deliver further copies of such forms or other appropriate
certifications on or before the date that any such forms expire or become
obsolete and after the occurrence of any event requiring a change in the most
recent form delivered to Borrowers and (y) obtain such extensions of the time
for filing, and renew such forms and certifications thereof, as may be
reasonably requested by Borrowers or Administrative Agent. Borrowers shall not
be required to pay any amount pursuant to the last sentence of subsection (a)
above to any Lender or Participant that is organized under the laws of a
jurisdiction outside of the United States of America or Administrative Agent, if
it is organized under the laws of a jurisdiction outside of the United States of
America, if such Lender, Participant or Administrative Agent, as applicable,
fails to comply with the requirements of this subsection. If any such Lender or
Participant fails to deliver the above forms or other documentation, then
Administrative Agent may withhold from such payment to such Lender such amounts
as are required by the Code. If any Governmental Authority asserts that
Administrative Agent did not properly withhold or backup withhold, as the case
may be, any tax or other amount from payments made to or for the account of any
Lender, such Lender shall indemnify Administrative Agent therefor, including all
penalties and interest, any taxes imposed by any jurisdiction

 

Credit Agreement   38    



--------------------------------------------------------------------------------

on the amounts payable to Administrative Agent under this Section, and costs and
expenses (including all fees and disbursements of any law firm or other external
counsel and the allocated cost of internal legal services and all disbursements
of internal counsel) of Administrative Agent. The obligation of the Lenders
under this Section shall survive the termination of the Commitments, repayment
of all Obligation and the resignation or replacement of Administrative Agent.

 

3.20 Fees.

 

(a) Treatment of Fees. The fees described in this Section 3.20 (i) are not
compensation for the use, detention, or forbearance of money, (ii) are in
addition to, and not in lieu of, interest and expenses otherwise described in
this Agreement, (iii) are payable in accordance with Section 3.1(b), (iv) are
non-refundable, (v) to the fullest extent permitted by applicable law, bear
interest, if not paid when due, at the Default Rate, and (vi) are calculated on
the basis of actual number of days (including the first day but excluding the
last day) elapsed, but computed as if each calendar year consisted of 360 days,
unless computation would result in an interest rate in excess of the Maximum
Rate in which event the computation is made on the basis of actual days elapsed
and a year of 365 or 366 days, as the case may be. The fees described in this
Section 3.20 are in all events subject to the provisions of Section 3.8.

 

(b) Fee Letter. Borrowers shall pay to Administrative Agent, the fees specified
in the letter agreement between Administrative Agent and Borrowers, which fees
shall be for the account of Administrative Agent and for the account of Lenders
as shall be agreed between Administrative Agent and each Lender.

 

(c) Annual Facility Fees. Borrowers shall pay to Administrative Agent, for the
account of each Lender, a facility fee (prorated for partial quarters) equal to
the sum of the amounts obtained by multiplying the Commitment of such Lender
times a per annum rate equal to one-tenth of one percent (0.10%). Such facility
fee shall accrue commencing on the Closing Date, and shall be due and payable on
the last day of each March, June, September, and December during the term
hereof, commencing on September 30, 2004, and on the Termination Date, based
upon the Commitment for such Lender for each day during the quarter ending on
such date.

 

(d) LC Fees. As an inducement for the issuance (including, without limitation,
the extension) of each LC, Borrowers agree to pay to Administrative Agent:

 

(i) For the ratable account of each Lender, on the day the fee is payable, an
issuance fee, payable quarterly in arrears on the last day of each March, June,
September, and December during the term hereof, commencing on September 30,
2004, equal to the greater of (A) the product of the average face amount of such
LC during each applicable quarterly period times the Applicable Margin for LIBOR
Borrowings; provided that, for the purposes of this clause (i), the Applicable
Margin shall be limited to one percent (1%) per annum for each quarter in which
the aggregate LC Exposure during such quarterly period is always less than
$12,500,000, and (B) $1,000; and

 

(ii) For the account of Administrative Agent, payable on the date of issuance,
an issuance fee, equal to the product of the average face amount of such LC
during each applicable quarterly period times one-eighth of one percent (.125%)
per annum. Such fee shall be payable quarterly in arrears on the last day of
each March, June, September, and December during the term hereof, commencing on
September 30, 2004.

 

Credit Agreement   39    



--------------------------------------------------------------------------------

(e) Extension Fees. Upon the extension of the Maturity Date, as provided in
Section 3.21, Borrowers agree to pay Administrative Agent, on or before the
original Maturity Date, for the ratable account of Consenting Lenders (as
defined in Section 3.21), an extension fee equal to one-fifth of one percent
(.20%) of the Total Commitment.

 

3.21 Extension of Maturity Date. Borrowers may request one-year extensions of
the Maturity Date by making such request in writing (an “Extension Request”) to
Administrative Agent at least thirty (30) days prior to each July 23rd during
the term of this Agreement (except for the July 23rd that is the then-existing
Maturity Date). Administrative Agent shall promptly notify each Lender of any
such Extension Request (the date Administrative Agent receives such Extension
Request being the “Request Date”) and each Lender shall notify Administrative
Agent within thirty (30) days after the Request Date whether such Lender
consents to such extension; provided that the failure to respond by
Administrative Agent or any Lender to an Extension Request shall be deemed to be
a denial of such consent by such Person. If Lenders having a Pro Rata Share of
at least sixty-six and two-thirds percent (66 2/3%) consent to such extension
(such Lenders being “Consenting Lenders” and the Lenders not consenting being
“Non-Consenting Lenders”) within thirty (30) days after the Request Date (the
date Administrative Agent receives the necessary consents to such extension and
receives or is deemed to have received the consent or denial of consent of all
Lenders being the “Approval Date”), then the then-existing Maturity Date shall
be extended for one (1) year as to the Consenting Lenders so long as (a) no
Default or Potential Default exists, (b) Borrowers, on or before ninety (90)
days after the Approval Date, either (i) pays to the Non-Consenting Lenders the
Principal Debt owing to such Non-Consenting Lenders, together with all accrued
unpaid interest thereon, all fees, and any Funding Loss payable under Section
3.18 owing to such Non-Consenting Lenders, in which case the Commitment of each
such Non-Consenting Lenders shall be terminated, or (ii) effect one or more
assignments from the Non-Consenting Lenders to a new Lender or Lenders pursuant
to Section 13.11 who shall also consent to the extension of the then-existing
Maturity Date, and (c) Borrowers pay to Administrative Agent, for the account of
the Consenting Lenders, the extension fee set forth in Section 3.20(e). Any such
assignment to a new Lender or Lenders shall be subject to the payment to the
assigning Lender an amount equal to the Principal Debt owing to such assigning
Lender as of the effective date of such assignment, together with all accrued
unpaid interest thereon, all fees, and any Funding Loss payable under Section
3.18 as a result of such payment to the assigning Lender by the assignee Lender.
Administrative Agent agrees to exercise its reasonable best efforts to assist
Borrowers in identifying prospective assignees of the Non-Consenting Lenders’
Commitments hereunder; provided, however, that Administrative Agent has no
obligation to ensure that any such assignees will agree to purchase assignments
from the Non-Consenting Lenders. Any Non-Consenting Lender shall, on the
effective date of the termination of such Non-Consenting Lender’s Commitment or
the assignment to another Lender described above, cease to be a “Lender” for
purposes of this Agreement; provided that Borrowers shall continue to be
obligated to such Lender under Section 7.12 with respect to Indemnified
Liabilities (as defined in Section 7.12) arising prior to such date. If
Borrowers fail to effect assignments from the Non-Consenting Lenders to a new
Lender or Lenders within ninety (90) days after the Approval Date, then
Borrowers may elect to not extend the then-existing Maturity Date, as provided
herein, by giving Administrative Agent written notice thereof within ninety-five
(95) days after the Approval Date. In such event, Borrowers shall not be
required to pay the extension fee set forth in Section 3.20(e).

 

3.22 Option to Replace Lenders. If any Lender shall make demand for payment or
reimbursement pursuant to Section 3.14(a) or Section 3.14(b) or notifies
Borrowers of the occurrence of the circumstances described in Section 3.15(b),
then, provided that (a) no Default has occurred and is continuing, and (b) the
circumstances resulting in such demand for payment or reimbursement are not
applicable to all Lenders, Borrowers may terminate the Commitment of such
Lender, in whole but not in

 

Credit Agreement   40    



--------------------------------------------------------------------------------

part, by either (i) (A) giving such Lender and Administrative Agent not less
than five (5) Business Days’ written notice thereof, which notice shall be
irrevocable and effective only upon receipt thereof by such Lender and
Administrative Agent and shall specify the date of such termination, and (B)
paying such Lender (and there shall become due and payable) on such date the
outstanding Principal Debt of all Borrowings made by such Lender, all interest
thereon, and any other Obligation owed to such Lender (including any amounts
payable under Section 3.18), if any, or (ii) pursuant to the provisions of
Section 13.11, proposing the introduction of a replacement Lender satisfactory
to Administrative Agent, or obtaining the agreement of one or more existing
Lenders, to assume the entire amount of the Commitment of the Lender whose
Commitment is being terminated, on the effective date of such termination. Any
such assignment to a replacement Lender or an existing Lender shall be subject
to the payment to the assigning Lender an amount equal to the Principal Debt
owing to such assigning Lender as of the effective date of such assignment,
together with all accrued unpaid interest thereon and any Funding Loss payable
under Section 3.18 as a result of such payment to the assigning Lender by the
assignee Lender. Upon the satisfaction of all the foregoing conditions, such
Lender that is being terminated shall cease to be a “Lender” for purposes of
this Agreement, provided that Borrowers shall continue to be obligated to such
Lender under Section 7.12 with respect to Indemnified Liabilities (as defined in
Section 7.12) arising prior to such termination.

 

3.23 Defaulting Lenders. If for any reason any Lender (a “Defaulting Lender”)
shall fail or refuse to perform any of its obligations under this Agreement or
any other Loan Document to which it is a party within the time period specified
for performance of such obligation or, if no time period is specified, if such
failure or refusal continues for a period of five (5) Business Days after notice
from Administrative Agent, then, in addition to the rights and remedies that may
be available to Administrative Agent or Borrowers under this Agreement or
applicable law, such Defaulting Lender’s right to participate in the
administration of the Borrowings, this Agreement and the other Loan Documents,
including without limitation, any right to vote in respect of, to consent to or
to direct any action or inaction of Administrative Agent or to be taken into
account in the calculation of Required Lenders, shall be suspended during the
pendency of such failure or refusal. If for any reason a Lender fails to make
timely payment to Administrative Agent of any amount required to be paid to
Administrative Agent hereunder (without giving effect to any notice or cure
periods), in addition to other rights and remedies which Administrative Agent or
Borrowers may have under the immediately preceding provisions or otherwise,
Administrative Agent shall be entitled (i) to collect interest from such
Defaulting Lender on such delinquent payment for the period from the date on
which the payment was due until the date on which the payment is made at the
Federal Funds Rate, (ii) to withhold or setoff and to apply in satisfaction of
the defaulted payment and any related interest, any amounts otherwise payable to
such Defaulting Lender under this Agreement or any other Loan Document and (iii)
to bring an action or suit against such Defaulting Lender in a court of
competent jurisdiction to recover the defaulted amount and any related interest.
Any amounts received by Administrative Agent in respect of a Defaulting Lender’s
Loans shall not be paid to such Defaulting Lender and shall be held by
Administrative Agent and paid to such Defaulting Lender upon the Defaulting
Lender’s curing of its default.

 

SECTION 4

 

BORROWING BASE

 

4.1 Borrowing Base.

 

(a) Calculation of Borrowing Base. The “Borrowing Base” shall, as of the last
date of each fiscal quarter during the term hereof, be equal to the product of
(a) fifty percent (50%), and (b) the

 

Credit Agreement   41    



--------------------------------------------------------------------------------

sum of the following: (i) the Implied Value of each Borrowing Base Property
owned by an Obligor and that has been in service for more than twelve (12)
months as of such determination date; plus (ii) the Approved Costs of each
Borrowing Base Property owned by an Obligor and that has been in service for
less than twelve (12) months as of such determination date; provided that the
number of Rooms in all Borrowing Base Properties that have been in service for
less than twelve (12) months as of such determination date may not constitute
more than twenty percent (20%) of the total number of Rooms in all Borrowing
Base Properties as of such determination date.

 

(b) Determination of the Capitalization Rate. Administrative Agent shall notify
Borrowers within forty-five (45) days prior to any adjustment to the
Capitalization Rate for each state in which a Hotel is located based upon market
conditions for comparable properties; provided that the Capitalization Rate may
not be increased or decreased at any one time by more than one and one-quarter
of one percent (1.25%) annually. In determining the “Capitalization Rate,”
Lenders agree to consider the operating performance of each Hotel; provided,
however, that Lenders shall not be required to adjust the Capitalization Rate
based upon such individual Hotel performance.

 

4.2 Admission of Qualified Properties into the Borrowing Base.

 

(a) Request for Admission into Borrowing Base. Borrowers shall provide
Administrative Agent (with copies for each of Lenders) with a written request
for a Hotel to be admitted into the Borrowing Base. Such request shall be
accompanied by information regarding such Hotel, including, without limitation,
the following, in each case acceptable to Administrative Agent: (i) a general
description of the Hotel’s location, market, and amenities; (ii) a property
description; (iii) purchase information (including any contracts of sale and
closing statements); (iv) a Phase I environmental assessment and, if requested
by Administrative Agent based upon issues identified in the Phase I assessment,
additional environmental assessments; (v) copies of title insurance and any
surveys; (vi) operating statements; (vii) engineering reports; (viii) evidence
of insurance; (ix) copies of all Operating Leases, ground leases, other leases,
management agreements, and franchise agreements; (x) a copy of the most-recent
appraisal, if available; and (xi) such other information requested by
Administrative Agent as shall be necessary in order for Administrative Agent and
Required Lenders to determine whether such Hotel is a Qualified Property.

 

(b) Qualified Properties. In order for a Hotel to be eligible for inclusion in
the Borrowing Base (a “Qualified Property”), such Hotel shall have the following
characteristics:

 

(i) such Hotel is one hundred percent (100%) owned by a Borrower and/or a
Wholly-Owned Subsidiary of a Borrower having good and indefeasible title to such
Hotel, free and clear of all Liens (except for Permitted Liens);

 

(ii) such Hotel is an existing and operating extended stay, full service, or
limited service Hotel located in the United States;

 

(iii) all Operating Leases shall be substantially in the form previously
approved by Administrative Agent or otherwise acceptable to Administrative
Agent;

 

(iv) all Lessees shall be a Wholly-Owned Subsidiary of the Trust; and

 

Credit Agreement   42    



--------------------------------------------------------------------------------

(v) all ground leases, if any, with respect to such Hotel shall be acceptable to
Administrative Agent; provided that such ground-leased properties may not
comprise more than fifteen percent (15%) of the aggregate Implied Value of all
Borrowing Base Properties.

 

(c) Approval of Required Lenders. Each Hotel shall be subject to Required
Lenders’ approval for admission to the Borrowing Base after evaluation of such
Hotel’s market area, location, access, and design. Within thirty (30) days of
the date on which each Lender has received all of the items required by such
Lender to make such determination, such Lender shall notify Administrative Agent
in writing whether or not such Lender accepts such Hotel for admission to the
Borrowing Base. IF A LENDER FAILS TO GIVE SUCH NOTICE WITHIN SUCH TIME PERIOD,
SUCH LENDER SHALL BE DEEMED TO HAVE APPROVED SUCH HOTEL FOR ADMISSION TO THE
BORROWING BASE. Administrative Agent shall notify Borrowers of the determination
by Required Lenders regarding the proposed Hotel within three (3) Business Days
of the later of (i) the date on which the last Lender has notified
Administrative Agent of its determination regarding the proposed Hotel or (ii)
the date on which the last Lender is deemed to approve such Hotel for admission
into the Borrowing Base. IF ADMINISTRATIVE AGENT FAILS TO GIVE SUCH NOTICE
WITHIN SUCH TIME PERIOD, SUCH HOTEL SHALL BE DEEMED TO HAVE BEEN APPROVED FOR
ADMISSION TO THE BORROWING BASE. Such Hotel shall be admitted into the Borrowing
Base upon written approval of Required Lenders (or deemed approval as provided
in this paragraph (c)) and upon execution and delivery to Administrative Agent
of the documents and items described in this Section 4.2, and such other items
or documents as may be appropriate under the circumstances.

 

(d) Other Requirements Respecting the Borrowing Base. During the term hereof,
(i) once five (5) Hotels have been admitted into the Borrowing Base, there shall
always be at least five (5) Hotels admitted into the Borrowing Base, and (ii)
the principal balance of the Obligation shall not be less than $1.00, in each
case unless otherwise consented to by Required Lenders.

 

(e) Computation of Adjusted Net Operating Income. Borrowers shall deliver to
Administrative Agent quarterly computations of Adjusted NOI with the Borrowing
Base Report required pursuant to Section 7.1(c). Administrative Agent shall
notify Borrowers in writing of any calculation errors or other errors in the
calculation of Adjusted NOI required by Administrative Agent pursuant to the
definition of Adjusted NOI and corresponding adjustments to the Borrowing Base
(if any). If a Hotel is admitted into the Borrowing Base prior to the last day
of any fiscal quarter during the term of this Agreement, then Administrative
Agent shall notify Borrowers and Lenders in writing of any changes to the
Borrowing Base as a result of the admission of such Hotel into the Borrowing
Base.

 

(f) Certain Events With Respect to Borrowing Base Properties. If (i) any
Borrowing Base Property is subject to or suffers a Material Environmental Event,
(ii) any Borrowing Base Property no longer satisfies the requirements set forth
in the definition of “Qualified Property,” (iii) the occurrence of any event or
circumstance that could result in the failure of the Lessee under the Operating
Lease with respect to such Borrowing Base Property to pay rental payments under
such Operating Lease or otherwise materially and adversely affect the operation
of such Borrowing Base Property, (iv) any Lessee (A) is not Solvent, (B) fails
to pay its Liabilities generally as they become due, (C) voluntarily seeks,
consents to, or acquiesces in the benefit of any Debtor Relief Law, or (D)
becomes a party to or is made the subject of any proceeding provided for by any
Debtor Relief Law, other than as a creditor or claimant (unless, if the
proceeding is involuntary, the applicable petition is dismissed within sixty
(60) days after its filing), or (v) the franchise or license agreement with
respect to any Borrowing Base Property shall be terminated or canceled or shall
expire by its terms and is not replaced with an Approved Franchise within ninety
(90) days after such termination, cancellation, or expiration, then Required
Lenders shall have the right in their

 

Credit Agreement   43    



--------------------------------------------------------------------------------

sole discretion at any time and from time to time to notify Borrowers that,
effective upon the giving of such notice, and for so long as such event or
condition exists, such Borrowing Base Property shall no longer be considered a
Borrowing Base Property for purposes of determining the Borrowing Base. If
Administrative Agent delivers a notice with respect to a Borrowing Base Property
as set forth in this section, then at such time as such Borrowing Base Property
is no longer subject to any of the conditions described above, Borrowers may
give Administrative Agent written notice thereof (together with reasonably
detailed evidence of the cure of such condition in a manner reasonably
acceptable to Administrative Agent) and such Borrowing Base Property shall,
effective with the delivery by Borrowers of the next Borrowing Base Report, be
considered a Borrowing Base Property for purposes of calculating the Borrowing
Base until such time as any of the conditions set forth above apply thereto.

 

(g) Release of Borrowing Base Properties. Borrowers may request that a Borrowing
Base Property that has previously been admitted into the Borrowing Base be
removed from the Borrowing Base provided that: (i) Borrowers shall provide
Administrative Agent a written request to remove such Borrowing Base Property
from the Borrowing Base, (ii) after giving effect to the removal of such
Borrowing Base Property from the Borrowing Base, the Borrowing Base is equal to
or exceeds the Commitment Usage, and (iii) no Potential Default or Default shall
exist prior to or after giving effect to the removal of such Borrowing Base
Property from the Borrowing Base.

 

(h) Closing Date Borrowing Base Properties. As of the Closing Date, the Hotels
listed on Schedule 4.2 have been admitted into the Borrowing Base and are
Borrowing Base Properties as of the Closing Date.

 

4.3 Negative Pledge Agreements. Borrowers shall not, and shall not permit any
Obligor to, enter into or permit to exist any arrangement or agreement that
directly or indirectly prohibits any Obligor from creating or incurring any Lien
on any Borrowing Base Property.

 

4.4 Borrowing Base Covenants.

 

(a) Debt Service Coverage. Borrowers shall not permit, as of any date of
determination, the ratio of (i) Adjusted NOI for the Borrowing Base Properties
in the Borrowing Base as of such date for the twelve (12) month period ending on
the date of determination, to (ii) Implied Debt Service, to be less than 2.25 to
1.0.

 

(b) Total Unsecured Indebtedness. Borrowers shall not permit, as of any date of
determination, all Unsecured Indebtedness of the Companies, on a Consolidated
Basis, to exceed the Borrowing Base as of such date of determination.

 

(c) Implied Value of a Property. Borrowers shall not permit, as of any date of
determination, the ratio of (i) the Implied Value of any one Borrowing Base
Property, to (ii) the sum of (x) total Implied Value of all Qualified Properties
that have been in service for more than twelve (12) months as of the
determination date plus (y) the Approved Costs of all Qualified Properties that
have been in service for less than twelve (12) months as of the determination
date, where (x) and (y) above are calculated on a Consolidated Basis, to exceed
0.20 to 1.0.

 

Credit Agreement   44    



--------------------------------------------------------------------------------

4.5 Failure to Comply With Borrowing Base Covenants.

 

(a) If, as of the last day of any fiscal quarter of Borrowers, Borrowers shall
fail to comply with Section 4.4(a), (b), or (c) then Borrowers shall add one (1)
or more Borrowing Base Properties to the Borrowing Base in order to comply with
Section 4.4(a), (b), or (c).

 

(b) If, as of the last day of any fiscal quarter of Borrowers, Borrowers shall
fail to comply with the covenants set forth in Section 4.4(c), then Borrowers
shall remove one (1) or more Borrowing Base Properties from the Borrowing Base
in order to comply with Section 4.4(c). If after giving effect to the removal of
any Borrowing Base Properties from the Borrowing Base, the Commitment Usage
exceeds the Borrowing Base, then Borrowers shall do one or more of the
following:

 

(i) add, pursuant to Section 4.2, one (1) or more additional Borrowing Base
Properties that will result in an increase in the Borrowing Base in an amount
equal to such excess, as the case may be; or

 

(ii) prepay the outstanding Principal Debt in an amount equal to the excess of
the Commitment Usage over the Borrowing Base; or

 

(iii) provide collateral satisfactory in all respects to Administrative Agent
and Required Lenders to secure the excess of the Commitment Usage over the
Borrowing Base.

 

(c) If after giving effect to any adjustments to the Capitalization Rate
pursuant to Section 4.1(b), the Commitment Usage exceeds the Borrowing Base,
then Borrowers shall do one or more of the following:

 

(i) add, pursuant to Section 4.2, one (1) or more additional Borrowing Base
Properties that will result in an increase in the Borrowing Base in an amount
equal to such excess, as the case may be; or

 

(ii) prepay the outstanding Principal Debt in an amount equal to the excess of
the Commitment Usage over the Borrowing Base; or

 

(iii) provide collateral satisfactory in all respects to Administrative Agent
and Required Lenders to secure the excess of the Commitment Usage over the
Borrowing Base.

 

(d) From the occurrence of any of the events described in Sections 4.5(a), (b),
or (c) (a “Non-Compliance Event”) until the earlier of (A) the date that
Borrowers remedy such non-compliance, as described above, and (ii) ninety (90)
days after the occurrence of such Non-Compliance Event, a Potential Default
shall exist. If any such Non-Compliance Event remains unremedied after such
ninety (90) day period, then a Default shall exist.

 

4.6 Subsidiary Guarantors. Pursuant to the Subsidiary Guaranty, each
Consolidated Affiliate of the Trust that owns a Borrowing Base Property shall
unconditionally guarantee in favor of the Credit Parties the full payment and
performance of the Obligation. Administrative Agent shall, within seven (7)
Business Days following the written request of Borrowers, release a Subsidiary
Guarantor from the Subsidiary Guaranty if such Subsidiary Guarantor no longer
owns any Borrowing Base Properties, pursuant to a release of guaranty in the
form attached to the Subsidiary Guaranty unless a Potential Default or Default
exists or would result from such release.

 

Credit Agreement   45    



--------------------------------------------------------------------------------

SECTION 5

 

CONDITIONS PRECEDENT

 

5.1 Conditions to Initial Borrowing. The obligations of Lenders to make the
initial Borrowing and of Administrative Agent to issue the initial LC is subject
to satisfaction of the following conditions precedent on or before the Closing
Date:

 

(a) Trust Documents. The Trust shall deliver or cause to be delivered to
Administrative Agent the following, each, unless otherwise noted, dated as of
the Closing Date:

 

(i) An Officer’s Certificate of the Trust certifying (A) its Constituent
Documents, (B) resolutions of its trustees approving and authorizing the
execution, delivery, and performance of this Agreement and the other Loan
Documents, certified as of the Closing Date as being in full force and effect
without modification or amendment, and (C) signatures and incumbency of its
officers executing this Agreement and the other Loan Documents;

 

(ii) Executed originals of this Agreement, the Notes, and the other Loan
Documents to be executed by the Trust; and

 

(iii) Such other documents as Administrative Agent may reasonably request.

 

(b) General Partner and Partnership Documents. The Partnership shall deliver or
cause to be delivered to Administrative Agent the following, each, unless
otherwise noted, dated as of the Closing Date:

 

(i) Officer’s Certificate of General Partner certifying (A) its Constituent
Documents, (B) resolutions of its Board of Directors approving and authorizing
the execution, delivery, and performance of the Loan Documents to which it is a
party, certified as of the Closing Date as being in full force and effect
without modification or amendment, (C) signatures and incumbency of its officers
executing the Loan Documents to which it is a party, and (D) the Constituent
Documents of the Partnership;

 

(ii) Executed originals of this Agreement, the Notes, and the other Loan
Documents to be executed by General Partner and the Partnership; and

 

(iii) Such other documents as Administrative Agent may reasonably request.

 

(c) Opinions of Counsel for Borrowers. The Credit Parties and their respective
counsel shall have received originally executed copies of a favorable written
opinion of counsel for Borrowers, in form and substance reasonably satisfactory
to Administrative Agent and its counsel, dated as of the Closing Date, and
setting forth substantially the matters in the opinions designated in Exhibit F
and as to such other matters as Administrative Agent, acting on behalf of the
Credit Parties, may reasonably request.

 

(d) Fees. Borrowers shall have paid to Administrative Agent, for distribution
(as appropriate) to the Credit Parties, the fees payable on the Closing Date
referred to in Section 3.20.

 

Credit Agreement   46    



--------------------------------------------------------------------------------

(e) Borrowing Base Report. Borrowers shall have delivered an Borrowing Base
Report dated as of March 31, 2004.

 

(f) Completion of Proceedings. All corporate and other proceedings taken or to
be taken in connection with the transactions contemplated hereby and all
documents incidental thereto not previously found acceptable by Administrative
Agent, acting on behalf of Lenders, and its counsel shall be satisfactory in
form and substance to Administrative Agent and such counsel, and Administrative
Agent and its counsel shall have received all such counterpart originals or
certified copies of such documents as Administrative Agent may reasonably
request.

 

(g) No Material Adverse Change. No Material Adverse Event has occurred since
March 31, 2004.

 

(h) Existing Credit Facility. Administrative Agent shall have received evidence,
satisfactory to Administrative Agent, that Borrowers have repaid in full the
obligations of Borrowers and terminated the commitments (except as set forth in
that certain Letter Agreement dated the date hereof, by and between Borrower and
Bank of America, N.A.) under that certain Amended and Restated Credit Agreement
dated July 31, 2001, by and among Borrowers, Bank of America, N.A., as
administrative agent, and each of the lenders party thereto.

 

5.2 Conditions to all Borrowings. The obligations of Lenders on each Borrowing
Date to make all Borrowings (including the initial Borrowing), Administrative
Agent to issue all LCs (including the initial LC), and Swingline Lender to make
any Swing Line Loans are subject to the following conditions precedent:

 

(a) Borrowing Request; LC Request. Administrative Agent shall have received, (i)
in the case of a Borrowing, in accordance with the provisions of Section 2.2, an
originally executed Borrowing Request, and (b) in the case of an LC, in
accordance with Section 2.3, an LC Request.

 

(b) Representations and Warranties; Performance of Agreements. The
representations and warranties in Loan Documents are true, correct, and complete
in all material respects (unless they speak to a specific date or are based on
facts which have changed by transactions expressly contemplated or permitted by
this Agreement).

 

(c) No Default. No Potential Default, Default, Non-Compliance Event, or Material
Adverse Event exits or would be caused by the making of such Borrowing.

 

(d) No Injunction or Restraining Order. No order, judgment, or decree of any
Governmental Authority shall purport to enjoin or restrain any Lender from
making the Borrowing to be made by it.

 

(e) No Violation. The making of the Borrowing shall not violate any Governmental
Requirement, including, without limitation, Regulation T, Regulation U, or
Regulation X of the Board of Governors of the Federal Reserve System.

 

5.3 Conditions Generally. Each condition precedent in this Agreement is material
to the transactions contemplated by this Agreement, and time is of the essence
with respect to each condition precedent. Lenders may fund any Borrowing and
Administrative Agent may issue any LC without all conditions being satisfied,
but, to the extent permitted by Governmental Requirements, such funding shall
not be deemed to be a waiver of the requirement that each condition precedent be
satisfied as a prerequisite for any subsequent funding or issuance, unless
Lenders specifically waive each item in writing.

 

Credit Agreement   47    



--------------------------------------------------------------------------------

SECTION 6

 

REPRESENTATIONS AND WARRANTIES

 

Borrowers represent and warrant to the Credit Parties as follows:

 

6.1 Purpose of Credit Facility. Borrowers shall use proceeds of the Borrowings
made and any LCs issued hereunder to acquire Qualified Properties, for
construction, development, redevelopment, land acquisition, renovation, and
rehabilitation costs relating to Qualified Properties, and for general corporate
purposes (including working capital purposes) of the Companies. No Borrower is
engaged principally, or as one of its important activities, in the business of
extending credit for the purpose of purchasing or carrying any “margin stock”
within the meaning of Regulation U of the Board of Governors of the Federal
Reserve System, as amended. No part of the proceeds of any Borrowing or any LC
shall be used, directly or indirectly, for a purpose that violates any
Governmental Requirement, including the provisions of Regulation U.

 

6.2 Existence, Good Standing, Authority and Compliance. Each Company is duly
formed, validly existing and in good standing under the Governmental
Requirements of the jurisdiction in which it is incorporated or formed as
identified on Schedule 6.2 (as supplemented from time to time). Each Company (a)
is duly qualified to transact business and is in good standing as a foreign
trust, corporation, partnership, limited liability company, or other entity in
each jurisdiction where the nature and extent of its business and properties
require due qualification and good standing, which jurisdictions are identified
on Schedule 6.2 (as supplemented from time to time to reflect changes as a
result of transactions permitted by the Loan Documents), (b) possesses all
requisite authority, permits, and power to conduct its business as is now being,
or is contemplated by this Agreement to be, conducted, and (c) is in compliance
with all applicable Governmental Requirements except where any such
non-compliance does not result in a Material Adverse Event.

 

6.3 Affiliates. Borrowers have no Consolidated Affiliates or Unconsolidated
Affiliates except as disclosed on Schedule 6.2 (as supplemented from time to
time to reflect changes as a result of transactions permitted by the Loan
Documents).

 

6.4 Authorization and Contravention. The execution and delivery by each Obligor
of each Loan Document or related document to which it is a party, and the
performance by it of its obligations thereunder, (a) are within its trust,
corporate, limited liability company, or partnership power, (b) have been duly
authorized by all necessary trust, corporate, limited liability company, or
partnership action of such Person, (c) require no action by or filing with any
Governmental Authority, (d) do not violate any provision of its Constituent
Documents, (e) do not violate any provision of any Governmental Requirement or
order of any Governmental Authority applicable to it, (f) do not violate any
material agreements to which it is a party, or (g) do not result in the creation
or imposition of any Lien on any asset of any Company, other than pursuant to
the Loan Documents.

 

6.5 Binding Effect. Upon execution and delivery by all parties thereto, each
Loan Document to which it is a party shall constitute a legal and binding
obligation of each Obligor, enforceable against such Obligor in accordance with
its terms, subject to applicable Debtor Relief Laws and general principles of
equity.

 

Credit Agreement   48    



--------------------------------------------------------------------------------

6.6 Financial Statements; Fiscal Year. The Current Financials were prepared in
accordance with GAAP and present fairly, in all material respects, the
consolidated financial condition, results of operations, and cash flows of the
Companies as of, and for the portion of the fiscal year ending on the date or
dates thereof (subject only to normal audit adjustments). All material
liabilities of the Companies as of the date or dates of the Current Financials
are reflected therein or in the notes thereto. Except for transactions directly
related to, or specifically contemplated by, the Loan Documents or disclosed in
the Current Financials, no subsequent material adverse changes have occurred in
the consolidated financial condition of the Companies from that shown in the
Current Financials. The fiscal year of each Company ends on December 31.

 

6.7 Litigation. Except as disclosed on Schedule 6.7, no Company is subject to,
nor is any Responsible Officer of any Company aware of the threat of, any
Litigation that, if adversely determined, could result in a Material Adverse
Event. No outstanding and unpaid final and non-appealable judgments against any
Company exist which could result in a Material Adverse Event.

 

6.8 Taxes.

 

(a) All Tax returns of each Company required to be filed have been filed (or
extensions have been granted) before delinquency, and all Taxes imposed upon
each Company that are due and payable have been paid before delinquency or are
being contested in good faith by appropriate proceedings diligently conducted
and for which reserves in accordance with GAAP or otherwise reasonably
acceptable to Administrative Agent have been provided.

 

(b) The members of the “affiliated group” (as defined in the Code) of which any
Company is a member have filed all United States Federal income tax returns and
all other material tax returns which are required to be filed by them and have
paid all taxes due pursuant to such returns or pursuant to any assessment
received by any of them (except for taxes being contested in good faith by
appropriate proceedings diligently conducted and for which reserves in
accordance with GAAP or otherwise acceptable to Administrative Agent have been
provided). The charges, accruals, and reserves on the books of the Companies in
respect of taxes or other governmental charges are, in the opinion of the
Companies, adequate.

 

(c) The Trust qualifies as a REIT.

 

6.9 Environmental Matters. Except as disclosed on Schedule 6.9, (a) to the best
of each Borrower’s knowledge, no environmental condition or circumstance exists
that materially and adversely affects any Company’s Properties or operations,
(b) no Company has received any report of any Company’s violation of any
Environmental Law that has not been remedied, (c) no Company knows that any
Company is under any obligation to remedy any violation of any Environmental
Law, or (d) no facility of any Company is or has been used for storage,
treatment, or disposal of any Hazardous Substance, except for the storage and
use of Hazardous Materials that are customarily stored and used by the owners
and operators of Hotels in the ordinary course of business that are used and
stored in commercially reasonable quantities and in compliance with applicable
Environmental Laws. Each Company has taken prudent steps to determine that its
Properties and operations do not violate any Environmental Law.

 

Credit Agreement   49    



--------------------------------------------------------------------------------

6.10 Employee Plans. Except where occurrence or existence could not result in a
Material Adverse Event, to the best of each Borrower’s knowledge, (a) no
Employee Plan has incurred an “accumulated funding deficiency” (as defined in
Section 302 of ERISA or Section 412 of the Code), (b) no Company has incurred
liability under ERISA to the PBGC in connection with any Employee Plan (other
than required insurance premiums, all of which have been paid), (c) no Company
has withdrawn in whole or in part from participation in a Multi-employer Plan,
(d) no Company has engaged in any “prohibited transaction” (as defined in
Section 406 of ERISA or Section 4975 of the Code), and (e) no “reportable event”
(as defined in Section 4043 of ERISA) has occurred, excluding events for which
the notice requirement is waived under applicable PBGC regulations.

 

6.11 Properties; Liens. To the best of each Borrower’s knowledge, each Company
has good and marketable title to all of its Properties reflected in the Current
Financials (except for any Property that is obsolete or that has been disposed
of in the ordinary course of business or, after the date of this Agreement, as
otherwise permitted by Section 8.7 or Section 8.8). Except for Permitted Liens,
no Lien exists on any Borrowing Base Property, and the execution, delivery,
performance, or observance of the Loan Documents shall not require or result in
the creation of any Lien on any Borrowing Base Property.

 

6.12 Locations. Each Company’s chief executive office is located at the address
set forth on Schedule 6.2 (as supplemented from time to time). Each Company’s
books and records are located at its chief executive office.

 

6.13 Government Regulations. No Company is subject to regulation under the
Investment Company Act of 1940, as amended, or the Public Utility Holding
Company Act of 1935, as amended.

 

6.14 Transactions with Affiliates. Except as disclosed on Schedule 6.14 (as
supplemented from time to time if the disclosures are approved by Administrative
Agent), no Company is a party to a material transaction with any of its
Affiliates, other than transactions in the ordinary course of business and upon
fair and reasonable terms not materially less favorable than it could obtain or
could become entitled to in an arm’s-length transaction with a Person that was
not its Affiliate.

 

6.15 Insurance. Each Company maintains with financially sound, responsible, and
reputable insurance companies or associations (or, as to workers’ compensation
or similar insurance, with an insurance fund or by self-insurance authorized by
the jurisdictions in which it operates) insurance concerning its properties and
businesses against casualties and contingencies and of types and in amounts (and
with co-insurance and deductibles) as is customary in the case of similar
businesses.

 

6.16 Labor Matters. No actual or, to the knowledge of any Responsible Officer of
any Company, threatened strikes, labor disputes, slow downs, walkouts, or other
concerted interruptions of operations by the employees of any Company exist. All
payments due from any Company for employee health and welfare insurance have
been paid or accrued as a liability on its books.

 

6.17 Solvency. On each Borrowing Date, each Company is, and after giving effect
to the requested Borrowing will be, Solvent.

 

6.18 Full Disclosure. Each material fact or condition relating to the financial
condition or business of the Companies which could result in a Material Adverse
Event has been disclosed to Administrative Agent. All information previously
furnished, furnished on the date of this Agreement, and furnished in the future,
by any Company to Administrative Agent in connection with the Loan Documents (a)
was, is, and will be, true and accurate in all material respects or based on
good faith estimates on the date the information is stated or certified, and (b)
did not, does not, and will not, fail to state any material fact the existence
of which or the omission of which could result in a Material Adverse Event

 

Credit Agreement   50    



--------------------------------------------------------------------------------

6.19 Exemption from ERISA; Plan Assets. The Trust is a “real estate operating
company” within the meaning of 29 C.F.R. § 2510.3-101(e) (or any successor
regulation) and the assets of the Companies would not be deemed “plan assets” as
defined in 29 C.F.R. § 2510.3-101(a)(1) (or any successor regulation) of any
Employee Plan or Multi-employer Plan.

 

6.20 Tax Shelter Regulations.

 

No Borrower, nor any other Company nor any subsidiary of any of the foregoing
intends to treat the Revolving Loan, the Swingline Loan, or the transactions
contemplated by this Agreement and the other Loan Documents as being a
“reportable transaction” (within the meaning of Treasury Regulation Section
1.6011-4). If any Borrower, or any other party to any Loan Document determines
to take any action inconsistent with such intention, Borrowers will promptly
notify Administrative Agent and each Lender thereof. If Borrowers so notify the
Administrative Agent and each Lender, Borrowers acknowledge that each Lender may
treat its Revolving Loan and the Swingline Loan as part of a transaction that is
subject to Treasury Regulation Section 301.6112-1, and Lenders will maintain the
lists and other records, including the identity of the applicable party to the
Revolving Loan and the Swingline Loan as required by such Treasury Regulation.

 

SECTION 7

 

AFFIRMATIVE COVENANTS

 

So long as Lenders are committed to fund any Borrowings or fund or issue any LCs
under this Agreement and until the Obligation is paid in full, Borrowers
covenant and agree as follows:

 

7.1 Items to be Furnished. Borrowers shall cause the following to be furnished
to Administrative Agent (with sufficient copies for each Lender):

 

(a) Annual Financial Statements. Promptly after preparation, and no later than
ninety (90) days after the last day of each fiscal year of the Companies,
consolidated Financial Statements of the Companies showing the consolidated
financial condition and results of operations of the Companies as of, and for
the year ended on, that last day, accompanied by: (A) the unqualified opinion of
an accounting firm of nationally-recognized independent certified public
accountants, based on an audit using generally accepted auditing standards, that
the Financial Statements of the Companies were prepared in accordance with GAAP
and present fairly, in all material respects, the consolidated financial
condition and results of operations of the Companies; (B) a Compliance
Certificate; and (c) a copy of the Form 10-K filed with the Securities and
Exchange Commission for such fiscal year.

 

(b) Periodic Financial Statements. Promptly after preparation, and no later than
forty-five (45) days after the last day of each fiscal quarter of the Companies:
(i) unaudited Financial Statements of the Companies showing the consolidated
financial condition and results of operations of the Companies for the fiscal
quarter and for the period from the beginning of the current fiscal year to the
last day of the fiscal quarter; (ii) a Compliance Certificate; and (iii) a copy
of the Form 10-Q filed with the Securities and Exchange Commission for such
fiscal quarter.

 

Credit Agreement   51    



--------------------------------------------------------------------------------

(c) Borrowing Base Report. Promptly after the preparation, and no later than
forty-five (45) days after the last day of each fiscal quarter of Borrowers, a
Borrowing Base Report.

 

(d) Other Reports.

 

(i) Promptly upon its becoming available, and no later than fifteen (15) days
after the filing or receipt thereof, each registration statement or prospectus
filed by any Borrower with, or any notification received by any Borrower in
connection therewith from, any securities exchange or the Securities and
Exchange Commission, or any successor agency thereof.

 

(ii) Promptly upon its becoming available, each report filed by any Borrower
with any securities exchange or the Securities and Exchange Commission, or any
successor agency thereof, not otherwise required above; provided, however that
the failure to provide any such report shall not result in a Potential Default
or Default.

 

(iii) Promptly, and no later than fifteen (15) days after the mailing or
delivery thereof, copies of all material reports or other information from any
Borrower to holders of its Stock.

 

(e) Borrowing Base Property and other Property Information.

 

(i) Promptly after the preparation thereof, and no later than forty-five (45)
days after the last day of each fiscal quarter, operating statements containing
a summary detailing the revenues, expenses, net income, average daily rate,
occupancy, and revenue per available Room for each of the Hotels owned by the
Companies as of and, if applicable, for the period then ended and for the
corresponding period in the prior fiscal year.

 

(ii) Promptly after preparation, and no later than ninety (90) days after the
last day of each fiscal year, cash flow forecasts for the Companies for the next
fiscal year.

 

(f) Notices. Notice, promptly after a Responsible Officer of any Borrower knows
of (i) the existence and status of any Litigation that, if determined adversely
to any Company, could result in a Material Adverse Event, (ii) any change in any
material fact or circumstance represented or warranted by any Company in any
Loan Document which could result in a Material Adverse Event, (iii) the receipt
by any Company of notice of any violation or alleged violation of ERISA or any
Environmental Law, or (iv) a Default or Potential Default, specifying the nature
thereof and what action Borrowers have taken, are taking, or propose to take.

 

(g) Change in Control. Promptly upon any Change in Control, notice of such event
together with a description of the transaction giving rise thereto.

 

(h) Ratings. Promptly upon the receipt of notice thereof, and in any event
within five (5) Business Days after any change in the Moody’s Rating, the S & P
Rating, or any other applicable rating notice of such change.

 

(i) Other Information. Promptly upon reasonable request by Administrative Agent,
information (not otherwise required to be furnished under the Loan Documents)
respecting the business affairs, assets, and liabilities of the Companies
(including, without limitation, cash flow information, asset business plans,
market information, and tax returns) and opinions, certifications, and documents
in addition to those mentioned in this Agreement.

 

Credit Agreement   52    



--------------------------------------------------------------------------------

7.2 Use of Proceeds. Borrowers shall use the proceeds of Borrowings only for the
purposes represented in this Agreement.

 

7.3 Books and Records. Borrowers shall, and shall cause each Company to,
maintain books, records, and accounts necessary to prepare all Financial
Statements in accordance with GAAP.

 

7.4 Inspections. Upon reasonable notice and during normal business hours,
Borrowers shall, and shall cause each Company to, allow Administrative Agent (or
its Representatives) to inspect any of their respective properties (subject to
the inspection rights in any tenant leases and applicable laws), to review
reports, files, and other records and to make and take away copies with
Borrowers’ permission, such permission not to be unreasonably withheld), and to
discuss in the presence of a Borrower or such other Company any of its affairs,
conditions, and finances with its other creditors, directors, officers,
employees, or representatives from time to time, during reasonable business
hours.

 

7.5 Taxes. Borrowers shall, and shall cause each Company to, promptly pay prior
to delinquency any and all Taxes, other than Taxes that are being contested in
good faith by lawful proceedings diligently conducted, against which reserves or
other provisions required by GAAP have been made, and in respect of which levy
and execution of any Lien have been, and continue to be, stayed.

 

7.6 Payment of Obligation. Borrowers shall, and shall cause each Company to,
promptly pay (or renew and extend) all of their respective obligations as they
become due (unless any such obligations are being contested in good faith by
appropriate proceedings and against which reserves or other provisions required
by GAAP have been made).

 

7.7 Expenses. Borrowers shall promptly pay following demand (a) all costs, fees,
and expenses paid or incurred by Administrative Agent in connection with the
arrangement, syndication, and negotiation of the loan evidenced by this
Agreement and the other Loan Documents and the negotiation, preparation,
delivery, and execution of the Loan Documents and any related amendment, waiver,
or consent (including in each case the reasonable fees and expenses of
Administrative Agent’s counsel), and (b) all reasonable costs, fees, and
expenses of Administrative Agent and, after a Default, Lenders incurred by
Administrative Agent or, after a Default, any Lender in connection with the
enforcement of the obligations of Borrowers arising under the Loan Documents or
the exercise of any Rights arising under the Loan Documents (including
reasonable attorneys’ fees, expenses, and costs paid or incurred in connection
with any workout or restructure and any action taken in connection with any
Debtor Relief Laws), all of which shall be a part of the Obligation and shall
bear interest, if not paid within five (5) days following demand, at the Default
Rate until repaid. Without prejudice to the survival of any other agreement of
Borrowers hereunder, the agreements and obligations of Borrowers contained in
this Section shall survive the payment in full of the Total Principal Debt and
all other amounts payable under this Agreement.

 

7.8 Maintenance of Existence, Assets, and Business. Each Company shall (a)
maintain its trust, partnership, limited liability company, or corporate
existence in good standing in its state of organization or formation, and (b)
maintain (i) its authority to transact business in good standing in all other
states where such good standing is necessary or desirable in the normal conduct
of its business, (ii) all licenses, permits, franchises, and Governmental
Requirements necessary for its business, and (iii) all of its material assets
that are useful in and necessary to its business in good working order and
condition (ordinary wear and tear excepted) and make all necessary repairs and
replacements.

 

Credit Agreement   53    



--------------------------------------------------------------------------------

7.9 Insurance. Borrowers shall, and shall cause each Company to, maintain with
financially sound, responsible, and reputable insurance companies or
associations (or, as to workers’ compensation or similar insurance, with an
insurance fund or by self-insurance authorized by the jurisdictions in which it
operates) insurance reasonably acceptable to Administrative Agent concerning its
properties and businesses against casualties and contingencies and of types and
in amounts (and with co-insurance and deductibles) as is customary in the case
of similar businesses; including, but not limited to, replacement-cost fire and
extended coverage, public liability, property damage, workmen’s compensation,
and flood (as required by applicable law). At Administrative Agent’s request,
Borrowers shall, and shall cause each Company to, deliver to Administrative
Agent evidence of insurance for each policy of insurance and evidence of payment
of all premiums.

 

7.10 Preservation and Protection of Rights. Borrowers shall, and shall cause
each other Company to, perform the acts and duly authorize, execute,
acknowledge, deliver, file, and record any additional writings as Administrative
Agent may reasonably deem necessary or appropriate to preserve and protect the
Rights of the Credit Parties under any Loan Document.

 

7.11 Environmental Laws. Borrowers shall, and shall cause each Company to, (a)
operate and manage its businesses and otherwise conduct its affairs in
compliance with all Environmental Laws except where any such non-compliance does
not result in a Material Adverse Event, (b) within ten (10) Business Days of
receipt thereof, deliver to Administrative Agent a copy of any written notice
received from any Governmental Authority alleging that any Company is not in
compliance with any Environmental Law, and (c) within ten (10) Business Days of
receipt thereof, promptly deliver to Administrative Agent a copy of any written
notice received from any Governmental Authority alleging that any Company has
any potential environmental Liability.

 

Credit Agreement   54    



--------------------------------------------------------------------------------

7.12 INDEMNIFICATION.

 

(a) AS USED IN THIS SECTION: (i) “INDEMNITOR” MEANS BORROWERS; (ii) “INDEMNITEE”
MEANS EACH CREDIT PARTY, EACH PRESENT AND FUTURE AFFILIATE OF EACH CREDIT PARTY,
EACH PRESENT AND FUTURE REPRESENTATIVE OF EACH CREDIT PARTY OR ANY OF SUCH
AFFILIATES, AND EACH PRESENT AND FUTURE SUCCESSOR AND ASSIGN OF EACH CREDIT
PARTY OR ANY OF SUCH AFFILIATES OR REPRESENTATIVES; AND (iii) “INDEMNIFIED
LIABILITIES” MEANS ALL PRESENT AND FUTURE, KNOWN AND UNKNOWN, FIXED AND
CONTINGENT, ADMINISTRATIVE, INVESTIGATIVE, JUDICIAL, AND OTHER CLAIMS, DEMANDS,
ACTIONS, CAUSES OF ACTION, INVESTIGATIONS, SUITS, PROCEEDINGS, AMOUNTS PAID IN
SETTLEMENT, DAMAGES, JUDGMENTS, PENALTIES, COURT COSTS, LIABILITIES, AND
OBLIGATIONS — AND ALL PRESENT AND FUTURE COSTS, EXPENSES, AND DISBURSEMENTS
(INCLUDING, WITHOUT LIMITATION, ALL REASONABLE ATTORNEYS’ FEES AND EXPENSES
WHETHER OR NOT SUIT OR OTHER PROCEEDING EXISTS OR ANY INDEMNITEE IS PARTY TO ANY
SUIT OR OTHER PROCEEDING) IN ANY WAY RELATED TO ANY OF THE FOREGOING — THAT MAY
AT ANY TIME BE IMPOSED ON, INCURRED BY, OR ASSERTED AGAINST ANY INDEMNITEE AND
IN ANY WAY RELATING TO OR ARISING OUT OF ANY (A) LOAN DOCUMENT, TRANSACTION
CONTEMPLATED BY ANY LOAN DOCUMENT, OR ANY PROPERTY, (B) ENVIRONMENTAL LIABILITY
IN ANY WAY RELATED TO ANY COMPANY, ANY PROPERTY, OR ANY ACT, OMISSION, STATUS,
OWNERSHIP, OR OTHER RELATIONSHIP, CONDITION, OR CIRCUMSTANCE CONTEMPLATED BY,
CREATED UNDER, OR ARISING PURSUANT TO OR IN CONNECTION WITH ANY LOAN DOCUMENT,
OR (C) ANY INDEMNITEE’S SOLE OR CONCURRENT ORDINARY NEGLIGENCE.

 

(b) EACH INDEMNITOR SHALL JOINTLY AND SEVERALLY IDEMNIFY EACH INDEMNITEE FROM
AND AGAINST, PROTECT AND DEFEND EACH INDEMNITEE FROM AND AGAINST, HOLD EACH
INDEMNITEE HARMLESS FROM AND AGAINST, AND ON DEMAND PAY OR REIMBURSE EACH
INDEMNITEE FOR, ALL INDEMNIFIED LIABILITIES.

 

(c) THE FOREGOING PROVISIONS (i) ARE NOT LIMITED IN AMOUNT EVEN IF THAT AMOUNT
EXCEEDS THE OBLIGATION, (ii) INCLUDE, WITHOUT LIMITATION, REASONABLE FEES AND
EXPENSES OF ATTORNEYS AND OTHER COSTS AND EXPENSES OF LITIGATION OR PREPARING
FOR LITIGATION AND DAMAGES OR INJURY TO PERSONS, PROPERTY, OR NATURAL RESOURCES
ARISING UNDER ANY STATUTORY OR COMMON LAW, PUNITIVE DAMAGES, FINES, AND OTHER
PENALTIES, AND (iii) ARE NOT AFFECTED BY THE SOURCE OR ORIGIN OF ANY HAZARDOUS
SUBSTANCE, AND (iv) ARE NOT AFFECTED BY ANY INDEMNITEE’S INVESTIGATION, ACTUAL
OR CONSTRUCTIVE KNOWLEDGE, COURSE OF DEALING, OR WAIVER.

 

(d) NO INDEMNITEE IS ENTITLED TO BE INDEMNIFIED UNDER THE LOAN DOCUMENTS FOR ITS
OWN FRAUD, GROSS NEGLIGENCE, OR WILLFUL MISCONDUCT.

 

(e) THE PROVISIONS OF AND INDEMNIFICATION AND OTHER UNDERTAKINGS UNDER THIS
SECTION SURVIVE THE SATISFACTION OF THE OBLIGATION AND THE TERMINATION OF THE
LOAN DOCUMENTS.

 

7.13 REIT Status. At all times, the Trust (including its organization and method
of operations and those of its Consolidated Affiliates) shall qualify as a REIT.

 

7.14 ERISA Exemptions. At all times, the Trust shall qualify as a “real estate
operating company” under the 29 C.F.R. § 2510.3-101(e) (or any successor
regulation) or other appropriate exemption such that its assets shall not be
deemed “plan assets” as defined in 29 C.F.R. § 2510.3-101(a)(1) (or any
successor regulation) of any Employee Plan or Multi-employer Plan.

 

Credit Agreement   55    



--------------------------------------------------------------------------------

7.15 Listed Company. The common Stock of the Trust shall at all times be listed
for trading and be traded on the New York Stock Exchange, the American Stock
Exchange, or the Nasdaq Stock Market.

 

7.16 Properties.

 

(a) Borrowers shall cause all of the Companies’ Properties to be operated,
maintained, and managed at all times in a professional manner (including all
marketing, advertising, and promotional programs). Borrowers shall keep in
effect (or cause to be kept in effect) at all times all permits and contractual
arrangements as may be necessary to meet the standards of operation described in
the foregoing sentence.

 

(b) Borrowers shall cause construction, renovation, and rehabilitation work with
respect to all of the Companies’ Properties to be performed in a good and
workmanlike manner substantially in accordance with all Governmental
Requirements and restrictions affecting such Properties.

 

7.17 Subsidiary Guarantors.

 

After the date hereof should any Consolidated Affiliate be required to execute a
Subsidiary Guaranty pursuant to the provisions of Section 4.6, Borrowers shall,
and shall cause each such Consolidated Affiliate to, deliver Constituent
Documents for such Consolidated Affiliate and such opinions as Administrative
Agent shall require, in form substantially similar to Exhibit F, and shall cause
such Consolidated Affiliate to execute a Subsidiary Guaranty in favor of
Lenders.

 

SECTION 8

 

NEGATIVE COVENANTS

 

So long as Lenders are committed to fund any Borrowings or fund or issue any LCs
under this Agreement and until the Obligation is paid in full, Borrowers
covenant and agree as follows:

 

8.1 Payment of Obligation. Borrowers shall not, and shall not permit any Company
to, voluntarily prepay principal of, or interest on, any Liabilities other than
the Obligation, if a Default has occurred and is continuing at the time of such
voluntary prepayment.

 

8.2 Employee Plans. Borrowers shall not, and shall not permit any Company to,
permit any of the events or circumstances described in Section 6.10 to exist or
occur.

 

8.3 Transactions with Affiliates. Except as disclosed on Schedule 6.14 (as
supplemented from time to time to reflect changes as a result of transactions
permitted by this Agreement or approved by Required Lenders), Borrowers shall
not, and shall not permit any Company to, (i) enter into any material
transaction with any of its Affiliates, other than transactions in the ordinary
course of business and upon fair and reasonable terms not materially less
favorable than it could obtain or could become entitled to in an arm’s-length
transaction with a Person that was not its Affiliate, or (ii) make any loans or
advances to any employees, directors or officers which would exceed in the
aggregate $10,000,000 outstanding at any time.

 

Credit Agreement   56    



--------------------------------------------------------------------------------

8.4 Compliance with Governmental Requirements and Documents. Borrowers shall
not, and shall not permit any Company to, (a) violate the provisions of any
Governmental Requirements applicable to it or of any material agreement to which
it is a party, (b) violate the provisions of its Constituent Documents, or (c)
repeal, replace, or amend any provision of its Constituent Documents, in each
case where any of the foregoing could result in a Material Adverse Event.

 

8.5 Loans, Advances, and Investments. Borrowers shall not permit the Companies
to have or make any investments in:

 

(a) (i) The Stock of Persons (including corporations, partnerships, joint
ventures, and similar entities) that are (A) Unconsolidated Affiliates accounted
for on an equity basis (determined in accordance with GAAP), or (B) Consolidated
Affiliates that are not Wholly-Owned Subsidiaries of the Trust, and (ii) loans
to any Unconsolidated Affiliates or Consolidated Affiliates that are not
Wholly-Owned Subsidiaries, exceeding in the aggregate fifteen percent (15%) of
the sum of (x) total Implied Value of all Hotels owned by the Companies and that
have been in service for more than twelve (12) months as of the determination
date plus (y) the Approved Costs of all Hotels owned by the Companies and that
have been in service for less than twelve (12) months as of the determination
date, where (x) and (y) above are calculated on a Consolidated Basis; or

 

(b) Construction and development (as measured by Budgeted Construction and
Development to completion) of Properties exceeding in the aggregate fifteen
percent (15%) of the sum of (x) total Implied Value of all Hotels owned by the
Companies and that have been in service for more than twelve (12) months as of
the determination date plus (y) the Approved Costs of all Hotels owned by the
Companies and that have been in service for less than twelve (12) months as of
the determination date, where (x) and (y) above are calculated on a Consolidated
Basis; or

 

(c) Mortgage investments to non-Affiliated entities (and specifically excluding
mortgage loans to non-Wholly Owned Subsidiaries that are Consolidated Affiliates
or Unconsolidated Affiliates), capital stock in non-affiliated entities
(entities other than Unconsolidated Affiliates or Consolidated Affiliates that
are not Wholly-Owned Subsidiaries), and Properties consisting of raw land,
non-income producing Properties, and other Properties that are not Hotels,
exceeding in the aggregate fifteen percent (15%) of the sum of (x) total Implied
Value of all Hotels owned by the Companies and that have been in service for
more than twelve (12) months as of the determination date plus (y) the Approved
Costs of all Hotels owned by the Companies and that have been in service for
less than twelve (12) months as of the determination date, where (x) and (y)
above are calculated on a Consolidated Basis; or

 

(d) The investments described in (a) through (d) above exceeding in the
aggregate thirty percent (30%) of the sum of (x) total Implied Value of all
Hotels owned by the Companies and that have been in service for more than twelve
(12) months as of the determination date plus (y) the Approved Costs of all
Hotels owned by the Companies and that have been in service for less than twelve
(12) months as of the determination date, where (x) and (y) above are calculated
on a Consolidated Basis.

 

Investments that may be classified in more than one of the categories listed
above will be classified as approved by Administrative Agent so as to avoid
double-counting for the purposes of calculating Paragraph (d) above.

 

8.6 Dividends and Distributions. Borrowers shall not, and shall not permit any
Company to, declare, make or pay any Distribution other than Permitted
Distributions. Borrowers shall not, and

 

Credit Agreement   57    



--------------------------------------------------------------------------------

shall not permit any Company to, enter into or permit to exist any arrangement
or agreement (other than this Agreement and the terms of any cumulative
preferred stock of the Trust) that prohibits it from paying Distributions to the
holders of its Stock; provided, however that, upon the occurrence and
continuation of a Potential Default or Default under (a) Sections 10.2 or 10.4
through 10.12, Permitted Distributions shall only include Distributions required
to be paid in order for the Trust to remain qualified as a REIT or (b) Section
10.1 or 10.3, no Distributions will be permitted.

 

8.7 Sale of Assets. Borrowers shall not, and shall not permit any Company to,
sell, assign, lease, transfer, or otherwise dispose of all or substantially all
of the assets of the Companies on a Consolidated Basis.

 

8.8 Mergers and Dissolutions. No Borrower nor any Subsidiary Guarantor shall
merge or consolidate with any other Person or liquidate, wind up, or dissolve
(or suffer any liquidation or dissolution).

 

8.9 Assignment. Borrowers shall not, and shall not permit any Company to, assign
or transfer any of its Rights, duties, or obligations under any of the Loan
Documents.

 

8.10 Fiscal Year and Accounting Methods. Borrowers shall not, and shall not
permit any Company to, change its fiscal year or its method of accounting (other
than changes required or allowed by GAAP).

 

8.11 New Businesses. Borrowers shall not, and shall not permit any Company to,
engage in any type of business except the types of businesses in which they are
presently engaged and any other reasonably related business.

 

8.12 Government Regulations. Borrowers shall not, and shall not permit any
Company to, conduct its business in a way that it becomes regulated under the
Investment Company Act of 1940, as amended, or the Public Utility Holding
Company Act of 1935, as amended.

 

8.13 Subsidiary Guarantors. No Subsidiary Guarantor shall: (a) create, incur,
assume, guarantee, or suffer to exist any Liabilities, other than (i) the
Obligation, (ii) trade payables created in the ordinary course of business,
(iii) endorsements of negotiable instruments in the ordinary course of business,
(iv) contingent Liabilities covered by reserves or insurance, and (v) equipment
leases incurred in the ordinary course of business; or (b) create, incur, or
suffer or permit to be created or incur or exist any Lien upon any of its
assets, except Permitted Liens.

 

SECTION 9

 

FINANCIAL COVENANTS

 

So long as Lenders are committed to fund Borrowings or fund or issue any LCs
under this Agreement and until the Obligation is paid and performed in full,
Borrowers covenant and agree that Borrowers shall not directly or indirectly
permit:

 

9.1 Interest Coverage Ratio. As of the last day of any fiscal quarter, the ratio
of (a) Adjusted EBITDA, to (b) Interest Expense, in each case for the Companies
on a Consolidated Basis and for the twelve (12) month period ending on the date
of determination, to be less than 2.75 to 1.0.

 

Credit Agreement   58    



--------------------------------------------------------------------------------

9.2 Fixed Charge Coverage Ratio. As of the last day of any fiscal quarter, the
ratio of (a) EBITDA, to (b) Fixed Charges, in each case for the Companies on a
Consolidated Basis and for the twelve (12) month period ending on the date of
determination, to be less than 1.50 to 1.0.

 

9.3 Total Indebtedness to Implied Value. As of the last day of any fiscal
quarter, the Total Indebtedness to Implied Value Ratio to exceed 0.50 to 1.0.

 

9.4 Minimum Tangible Net Worth. As of the last day of any fiscal quarter,
Tangible Net Worth to be less than the sum of (a) $382,455,200, and (b)
eighty-five percent (85%) of the amount of Net Proceeds of any Equity Issuances
subsequent to the Closing Date, minus the amount of such Net Proceeds used for
any Redemption.

 

9.5 Secured Recourse Debt. As of the last day of any fiscal quarter, Secured
Recourse Debt of (i) Borrowers, (ii) Subsidiary Guarantors, and (ii) any other
Person agreed to by Borrowers and Lenders who from time to time guarantees all
or any part of the Obligation (in each case, to the extent the holder of such
Secured Recourse Debt has recourse against such Person for repayment), to
exceed, in the aggregate, ten percent (10%) of the sum of (x) total Implied
Value of all Hotels owned by the Companies and that have been in service for
more than twelve (12) months as of the determination date plus (y) the Approved
Costs of all Hotels owned by the Companies and that have been in service for
less than twelve (12) months as of the determination date, where (x) and (y)
above are calculated on a Consolidated Basis.

 

SECTION 10

 

DEFAULT

 

The term “Default” means the occurrence of any one or more of the following
events:

 

10.1 Payment of Obligation. The failure of any Obligor to pay (a) any part of
the Obligation (other than the Principal Debt or other principal of the
Obligation on the Termination Date) within three (3) days after such payment
became due, or (b) any Principal Debt or other principal of the Obligation on
the Termination Date.

 

10.2 Covenants. The failure of any Obligor to punctually and properly perform,
observe, and comply with:

 

(a) any covenant or agreement contained in Section 4; or

 

(b) any covenant or agreement contained in Section 7.1, and such failure shall
continue for ten (10) days after Borrowers receive notice from Administrative
Agent of such failure; or

 

(c) any covenant or agreement contained in Section 9 and such failure shall
continue for thirty (30) days after such failure occurred; or

 

(d) any other covenant or agreement contained in any Loan Document (other than
the covenants to pay the principal of and interest on the Obligation and the
covenants in (a), (b), or (c) preceding) and if such failure is susceptible to
being cured within the appropriate time, then such failure shall continue for
thirty (30) days after the earlier to occur of the date (i) any Responsible
Officer of any Borrower knows of, or (ii) Borrowers receive notice from
Administrative Agent of, such failure.

 

Credit Agreement   59    



--------------------------------------------------------------------------------

10.3 Debtor Relief. Any Company (a) is not Solvent, (b) fails to pay its
Liabilities generally as they become due, (c) voluntarily seeks, consents to, or
acquiesces in the benefit of any Debtor Relief Law, or (d) becomes a party to or
is made the subject of any proceeding provided for by any Debtor Relief Law,
other than as a creditor or claimant, that could suspend or otherwise adversely
affect the Rights of any Credit Party granted in the Loan Documents (unless, if
the proceeding is involuntary, the applicable petition is dismissed within sixty
(60) days after its filing).

 

10.4 Judgments and Attachments. Any Company fails, within sixty (60) days after
entry, to pay, bond, or otherwise discharge any judgment or order for the
payment of money (which is not adequately covered by insurance in which the
insurance carrier has not declined coverage) in excess of $5,000,000
(individually or collectively) or any warrant of attachment, sequestration or
similar proceeding against any Company’s assets having a value (individually or
collectively) of $5,000,000 which is neither (a) stayed on appeal nor (b)
diligently contested in good faith by appropriate proceedings and adequate
reserves have been set aside on its books in accordance with GAAP.

 

10.5 Government Action.

 

(a) A final non-appealable order is issued by any Governmental Authority
(including the United States Justice Department) requiring any Company to divest
all or a substantial portion of its assets under any antitrust, restraint of
trade, unfair competition, industry regulation, or similar Governmental
Requirements, or

 

(b) any Governmental Authority seizes or otherwise appropriates, or takes
custody or control of, all or any substantial portion of the assets of any
Company, other than through condemnation proceeding.

 

10.6 Misrepresentation. Any material representation or warranty made by any
Company contained in any Loan Document at any time proves to have been incorrect
in any material respect when made.

 

10.7 Default Under Other Agreements.

 

(a) Any Company shall fail to make any payment in respect of any Indebtedness in
excess of $15,000,000 (individual or in the aggregate) when due or within any
applicable grace period, if any; or

 

(b) A default shall occur in respect of any credit agreement, note, mortgage,
indenture, or other agreement or document evidencing, securing, or otherwise
relating to any Indebtedness in excess of $15,000,000 (individual or in the
aggregate) (other than a failure to make any payment when due in respect of any
such Indebtedness) and such default shall continue for more than the period of
grace, if any, specified therein or otherwise granted by the lender thereof.

 

10.8 Validity and Enforceability of Loan Documents. Any Loan Document at any
time after its execution and delivery ceases to be in full force and effect in
any material respect or is declared by a Governmental Authority to be null and
void or its validity or enforceability is contested by any Company, or any
Company denies that it has any further liability or obligations under any Loan
Document to which it is a party.

 

Credit Agreement   60    



--------------------------------------------------------------------------------

10.9 Management Changes. Jeffrey Fisher shall cease to be active in the
management of the Trust and no replacement acceptable to Administrative Agent,
in its reasonable discretion, shall have been appointed within ninety (90) days
of the date Jeffrey Fisher ceased to be active in the management of the Trust.

 

10.10 Change in Control. A Change in Control shall occur.

 

10.11 Plan Assets. The assets of any Company at any time constitute assets,
within the meaning of ERISA, the Code, and the respective regulations
promulgated thereunder, of any Employee Plan or Multi-employer Plan.

 

10.12 Default Under Operating Leases. The failure of any Company to punctually
and properly perform, observe, and comply with any material covenant or
agreement contained in any Operating Lease having annual lease payments of
$10,000,000 or more (individually or in the aggregate) and such default shall
continue for more than any applicable grace period, if any.

 

10.13 ERISA.

 

An ERISA Event occurs with respect to an Employee Plan or Multi-employer Plan
which has resulted or could reasonably be expected to result in liability of any
Borrower under Title IV of ERISA to the Employee Plan, Multi-employer Plan or
the PBGC in an aggregate amount in excess of $10,000,000, or (ii) any Borrower
or any ERISA Affiliate fails to pay when due, after the expiration of any
applicable grace period, any installment payment with respect to its withdrawal
liability under Section 4201 of ERISA under a Multi-employer Plan in an
aggregate amount in excess of the $1,000,000.

 

SECTION 11

 

RIGHTS AND REMEDIES

 

11.1 Remedies Upon Default.

 

(a) Debtor Relief. If a Default (i) occurs under Section 10.3(c) or (d) (and in
the case of (d), such Default shall not have been remedied during any period of
grace contained therein), or (ii) occurs and is continuing under Section 10.3(a)
or (b), the commitment to extend credit under this Agreement automatically
terminates, and the entire unpaid balance of the Obligation automatically
becomes due and payable without any action of any kind whatsoever.

 

(b) Other Defaults. If a Default occurs and is continuing, subject to the terms
of Section 13.9(b), then Administrative Agent may, and upon the request of the
Required Lenders shall, do any one or more of the following: (i) if the maturity
of the Obligation has not already been accelerated under Section 11.1(a), then
declare the entire unpaid balance of all or any part of the Obligation
immediately due and payable, whereupon it is due and payable; (ii) terminate the
commitments of Lenders to extend credit under this Agreement; (iii) reduce any
claim to judgment; and (iv) exercise any and all other legal or equitable Rights
afforded by the Loan Documents or any Governmental Requirements of any
applicable jurisdiction.

 

11.2 Waivers. To the extent permitted by applicable law, each Company waives
presentment and demand for payment, protest, notice of intention to accelerate,
notice of acceleration, and notice of

 

Credit Agreement   61    



--------------------------------------------------------------------------------

protest and nonpayment, and agrees that its liability with respect to all or any
part of the Obligation is not affected by any renewal or extension in the time
of payment of all or any part of the Obligation, by any indulgence, or by any
release or change in any security for the payment of all or any part of the
Obligation.

 

11.3 Performance by Administrative Agent. If any covenant, duty, or agreement of
Borrowers is not performed in accordance with the terms of the Loan Documents,
Administrative Agent may, while a Default exists, at its option, perform, or
attempt to perform, that covenant, duty, or agreement on behalf of Borrowers
(and any amount expended by Administrative Agent in its performance or attempted
performance is payable to Administrative Agent on demand, becomes part of the
Obligation, and bears interest at the Default Rate from the date of
Administrative Agent’s expenditure until paid). However, neither Administrative
Agent nor any Lender assumes or shall have, except by its express written
consent, any liability or responsibility for the performance of any covenant,
duty, or agreement of Borrowers.

 

11.4 Not in Control. None of the covenants or other provisions contained in any
Loan Document shall, or shall be deemed to, give Administrative Agent or any
Lender the Right to exercise control over the assets (including real Property),
affairs, or management of any Company.

 

11.5 Course of Dealing. The acceptance by Administrative Agent or any Lender of
any partial payment on the Obligation shall not be deemed to be a waiver of any
Default then existing. No waiver by any Credit Party of any Default shall be
deemed to be a waiver of any other then-existing or subsequent Default. No delay
or omission by any Credit Party in exercising any Right under the Loan Documents
will impair that Right or be construed as a waiver thereof or any acquiescence
therein, nor will any single or partial exercise of any Right preclude other or
further exercise thereof or the exercise of any other Right under the Loan
Documents or otherwise.

 

11.6 Cumulative Rights. All Rights available to the Credit Parties under the
Loan Documents are cumulative of and in addition to all other Rights granted to
the Credit Parties at law or in equity, whether or not the Obligation is due and
payable and whether or not Administrative Agent or Lenders have instituted any
suit for collection, foreclosure, or other action in connection with the Loan
Documents.

 

11.7 Application of Proceeds. Any and all proceeds ever received by any Credit
Party from the exercise of any Rights pertaining to the Obligation shall be
applied to the Obligation according to Section 3.11.

 

11.8 Certain Proceedings. Borrowers shall promptly execute and deliver, or cause
the execution and delivery of, all applications, certificates, instruments, and
all other documents and papers Administrative Agent reasonably requests in
connection with the obtaining of any consent, approval, registration,
qualification, permit, license, or authorization of any Governmental Authority
or other Person necessary or appropriate for the effective exercise of any
Rights under the Loan Documents. Because Borrowers agree that Administrative
Agent’s and Lenders’ remedies at law for failure of Borrowers to comply with the
provisions of this paragraph would be inadequate and that failure would not be
adequately compensable in damages, Borrowers agree that the covenants of this
Section 11.8 may be specifically enforced.

 

11.9 Rescission of Acceleration by Required Lenders. If at any time after
acceleration of the maturity of the Revolving Loans, the Swingline Loans, and
the other Obligation, Borrowers shall pay

 

Credit Agreement   62    



--------------------------------------------------------------------------------

all arrearages of interest and all payments on account of principal of the
Obligation which shall have become due otherwise than by acceleration (with
interest on principal and, to the extent permitted by applicable law, on overdue
interest, at the rates specified in this Agreement) and all Potential Defaults
and Defaults (other than nonpayment of principal of and accrued interest on the
Obligation due and payable solely by virtue of acceleration) shall become
remedied or waived to the satisfaction of the Required Lenders, then by written
notice to Borrowers, the Required Lenders may elect, in the sole discretion of
such Required Lenders, to rescind and annul the acceleration and its
consequences. The provisions of the preceding sentence are intended merely to
bind all of the Lenders to a decision which may be made at the election of the
Required Lenders, and are not intended to benefit Borrowers and do not give
Borrowers the right to require the Lenders to rescind or annul any acceleration
hereunder, even if the conditions set forth herein are satisfied.

 

SECTION 12

 

ADMINISTRATIVE AGENT

 

12.1 Appointment and Authorization of Administrative Agent.

 

(a) Each Lender hereby irrevocably appoints and authorizes Administrative Agent
to take such action as contractual representative on such Lender’s behalf and to
exercise such powers under this Agreement and the other Loan Documents as are
specifically delegated to Administrative Agent by the terms hereof and thereof,
together with such powers as are reasonably incidental thereto. Not in
limitation of the foregoing, each Lender authorizes and directs Administrative
Agent to enter into the Loan Documents for the benefit of the Lenders. Each
Lender hereby agrees that, except as otherwise set forth herein, any action
taken by the Required Lenders in accordance with the provisions of this
Agreement or the Loan Documents, and the exercise by the Required Lenders of the
powers set forth herein or therein, together with such other powers as are
reasonably incidental thereto, shall be authorized and binding upon all of the
Lenders. Nothing herein shall be construed to deem Administrative Agent a
trustee or fiduciary for any Lender or to impose on Administrative Agent duties
or obligations other than those expressly provided for herein. Without limiting
the generality of the foregoing, the use of the terms “Administrative Agent”,
“Agent”, “agent” and similar terms in the Loan Documents with reference to
Administrative Agent is not intended to connote any fiduciary or other implied
(or express) obligations arising under agency doctrine of any applicable law.
Instead, use of such terms is merely a matter of market custom, and is intended
to create or reflect only an administrative relationship between independent
contracting parties. Administrative Agent will furnish to any Lender, upon the
request of such Lender, a copy (or, where appropriate, an original) of any
document, instrument, agreement, certificate or notice furnished to
Administrative Agent by Borrowers, any Obligor or any other Affiliate of
Borrowers, pursuant to this Agreement or any other Loan Document not already
delivered to such Lender pursuant to the terms of this Agreement or any such
other Loan Document. As to any matters not expressly provided for by the Loan
Documents (including, without limitation, enforcement or collection of any of
the Obligation), Administrative Agent shall not be required to exercise any
discretion or take any action, but shall be required to act or to refrain from
acting (and shall be fully protected in so acting or refraining from acting)
upon the instructions of the Required Lenders (or all of the Lenders if
explicitly required under any other provision of this Agreement), and such
instructions shall be binding upon all Lenders and all holders of any of the
Obligation; provided, however, that, notwithstanding anything in this Agreement
to the contrary, Administrative Agent shall not be required to take any action
which exposes Administrative Agent to personal liability or which is contrary to
this Agreement or any other Loan Document or applicable law. Not in limitation
of the foregoing, Administrative Agent shall exercise any right or remedy it or
the Lenders may have under any Loan Document upon the occurrence

 

Credit Agreement   63    



--------------------------------------------------------------------------------

of a Default or a Potential Default unless the Required Lenders have directed
Administrative Agent otherwise. Without limiting the foregoing, no Lender shall
have any right of action whatsoever against Administrative Agent as a result of
Administrative Agent acting or refraining from acting under this Agreement or
any of the other Loan Documents in accordance with the instructions of the
Required Lenders, or where applicable, all the Lenders.

 

(b) Administrative Agent shall act on behalf of Lenders with respect to any LCs
issued by it and the documents associated therewith; provided, however, that
Administrative Agent, as issuer of LCs, shall have all of the benefits and
immunities (i) provided to Administrative Agent in this Section 12 with respect
to any acts taken or omissions suffered by Administrative Agent in connection
with LCs issued by it or proposed to be issued by it and the application and
agreements for letters of credit pertaining to the LC, and (ii) as additionally
provided herein with respect to Administrative Agent.

 

12.2 Delegation of Duties. Administrative Agent may execute any of its duties
under this Agreement or any other Loan Document by or through agents, employees,
or attorneys-in-fact and shall be entitled to advice of counsel and other
consultants or experts concerning all matters pertaining to such duties.
Administrative Agent shall not be responsible for the negligence or misconduct
of any agent or attorney-in-fact that it selects in the absence of gross
negligence or willful misconduct.

 

12.3 Reliance by Administrative Agent. Notwithstanding any other provisions of
this Agreement or any other Loan Documents, neither Administrative Agent nor any
of its directors, officers, agents, employees or counsel shall be liable for any
action taken or not taken by it under or in connection with this Agreement or
any other Loan Document, except for its or their own gross negligence or willful
misconduct in connection with its duties expressly set forth herein or therein.
Without limiting the generality of the foregoing, Administrative Agent: may
consult with legal counsel (including its own counsel or counsel for Borrowers
or any other Obligor), independent public accountants and other experts selected
by it and shall not be liable for any action taken or omitted to be taken in
good faith by it in accordance with the advice of such counsel, accountants or
experts. Neither Administrative Agent nor any of its directors, officers,
agents, employees or counsel: (a) makes any warranty or representation to any
Lender or any other Person and shall be responsible to any Lender or any other
Person for any statement, warranty or representation made or deemed made by
Borrowers, any other Obligor or any other Person in or in connection with this
Agreement or any other Loan Document; (b) shall have any duty to ascertain or to
inquire as to the performance or observance of any of the terms, covenants or
conditions of this Agreement or any other Loan Document or the satisfaction of
any conditions precedent under this Agreement or any Loan Document on the part
of Borrowers or other Persons or inspect the property, books or records of
Borrowers or any other Person; (c) shall be responsible to any Lender for the
due execution, legality, validity, enforceability, genuineness, sufficiency or
value of this Agreement or any other Loan Document, any other instrument or
document furnished pursuant thereto; (d) shall have any liability in respect of
any recitals, statements, certifications, representations or warranties
contained in any of the Loan Documents or any other document, instrument,
agreement, certificate or statement delivered in connection therewith; and (e)
shall incur any liability under or in respect of this Agreement or any other
Loan Document by acting upon any notice, consent, certificate or other
instrument or writing (which may be by telephone, telecopy or electronic mail)
believed by it to be genuine and signed, sent or given by the proper party or
parties. Administrative Agent may execute any of its duties under the Loan
Documents by or through agents, employees or attorneys-in-fact and shall not be
responsible for the negligence or misconduct of any agent or attorney-in-fact
that it selects in the absence of gross negligence or willful misconduct.

 

Credit Agreement   64    



--------------------------------------------------------------------------------

12.4 Notice of Default. Administrative Agent shall not be deemed to have
knowledge or notice of the occurrence of a Default or Potential Default unless
Administrative Agent has received notice from a Lender or Borrowers referring to
this Agreement, describing with reasonable specificity such Default or Potential
Default and stating that such notice is a “notice of default”. If any Lender
(excluding the Lender which is also serving as Administrative Agent) becomes
aware of any Default or Potential Default, it shall promptly send to
Administrative Agent such a “notice of default”. Further, if Administrative
Agent receives such a “notice of default,” Administrative Agent shall give
prompt notice thereof to the Lenders.

 

12.5 Credit Decision; Disclosure of Information by Administrative Agent. Each
Lender expressly acknowledges and agrees that neither Administrative Agent nor
any of its officers, directors, employees, agents, counsel, attorneys in fact or
other affiliates has made any representations or warranties to such Lender and
that no act by Administrative Agent hereafter taken, including any review of the
affairs of Borrowers, any other Obligor or any other Consolidated Affiliate or
Affiliate, shall be deemed to constitute any such representation or warranty by
Administrative Agent to any Lender. Each Lender acknowledges that it has,
independently and without reliance upon Administrative Agent, any other Lender
or counsel to Administrative Agent, or any of their respective officers,
directors, employees, agents or counsel, and based on the financial statements
of Borrowers, the other Loan Parties, the other Subsidiaries and other
Affiliates, and inquiries of such Persons, its independent due diligence of the
business and affairs of Borrowers, the other Loan Parties, the other
Subsidiaries and other Persons, its review of the Loan Documents, the legal
opinions required to be delivered to it hereunder, the advice of its own counsel
and such other documents and information as it has deemed appropriate, made its
own credit and legal analysis and decision to enter into this Agreement and the
transactions contemplated hereby. Each Lender also acknowledges that it will,
independently and without reliance upon Administrative Agent, any other Lender
or counsel to Administrative Agent or any of their respective officers,
directors, employees and agents, and based on such review, advice, documents and
information as it shall deem appropriate at the time, continue to make its own
decisions in taking or not taking action under the Loan Documents.
Administrative Agent shall not be required to keep itself informed as to the
performance or observance by Borrowers or any other Obligor of the Loan
Documents or any other document referred to or provided for therein or to
inspect the properties or books of, or make any other investigation of,
Borrowers, any other Obligor or any other Consolidated Affiliate. Except for
notices, reports and other documents and information expressly required to be
furnished to the Lenders by Administrative Agent under this Agreement or any of
the other Loan Documents, Administrative Agent shall have no duty or
responsibility to provide any Lender with any credit or other information
concerning the business, operations, property, financial and other condition or
creditworthiness of Borrowers, any other Obligor or any other Affiliate thereof
which may come into possession of Administrative Agent or any of its officers,
directors, employees, agents, attorneys in fact or other Affiliates. Each Lender
acknowledges that Administrative Agent’s legal counsel in connection with the
transactions contemplated by this Agreement is only acting as counsel to
Administrative Agent and is not acting as counsel to such Lender.

 

12.6 Indemnification of Administrative Agent. Regardless of whether the
transactions contemplated by this Agreement and the other Loan Documents are
consummated, each Lender agrees to indemnify Administrative Agent (to the extent
not reimbursed by Borrowers and without limiting the obligation of Borrowers to
do so) pro rata in accordance with such Lender’s respective Pro Rata Share, from
and against any and all liabilities, obligations, losses, damages, penalties,
actions, judgments, suits, costs, expenses or disbursements of any kind or
nature whatsoever which may at any time be imposed on, incurred by, or asserted
against Administrative Agent (in its capacity as Administrative Agent but not as
a “Lender”) in any way relating to or arising out of the Loan Documents, any
transaction contemplated

 

Credit Agreement   65    



--------------------------------------------------------------------------------

hereby or thereby or any action taken or omitted by Administrative Agent under
the Loan Documents (collectively, “Indemnifiable Amounts”); provided, however,
that no Lender shall be liable for any portion of such Indemnifiable Amounts to
the extent resulting from Administrative Agent’s gross negligence or willful
misconduct as determined by a court of competent jurisdiction in a final,
non-appealable judgment provided, however, that no action taken in accordance
with the directions of the Required Lenders shall be deemed to constitute gross
negligence or willful misconduct for purposes of this Section. Without limiting
the generality of the foregoing, each Lender agrees to reimburse Administrative
Agent (to the extent not reimbursed by Borrowers and without limiting the
obligation of Borrowers to do so) promptly upon demand for its ratable share of
any out of pocket expenses (including the reasonable fees and expenses of the
counsel to Administrative Agent) incurred by Administrative Agent in connection
with the preparation, negotiation, execution, administration, or enforcement
(whether through negotiations, legal proceedings, or otherwise) of, or legal
advice with respect to the rights or responsibilities of the parties under, the
Loan Documents, any suit or action brought by Administrative Agent to enforce
the terms of the Loan Documents and/or collect any Obligation, any “lender
liability” suit or claim brought against Administrative Agent and/or the
Lenders, and any claim or suit brought against Administrative Agent and/or the
Lenders arising under any Environmental Laws. Such out of pocket expenses
(including counsel fees) shall be advanced by the Lenders on the request of
Administrative Agent notwithstanding any claim or assertion that Administrative
Agent is not entitled to indemnification hereunder upon receipt of an
undertaking by Administrative Agent that Administrative Agent will reimburse the
Lenders if it is actually and finally determined by a court of competent
jurisdiction that Administrative Agent is not so entitled to indemnification.
The agreements in this Section shall survive the payment of the Borrowings and
all other amounts payable hereunder or under the other Loan Documents and the
termination of this Agreement. If Borrowers shall reimburse Administrative Agent
for any Indemnifiable Amount following payment by any Lender to Administrative
Agent in respect of such Indemnifiable Amount pursuant to this Section,
Administrative Agent shall share such reimbursement on a ratable basis with each
Lender making any such payment.

 

12.7 Administrative Agent in its Individual Capacity. Wells Fargo, as a Lender,
shall have the same rights and powers under this Agreement and any other Loan
Document as any other Lender and may exercise the same as though it were not
Administrative Agent; and the term “Lender” or “Lenders” shall, unless otherwise
expressly indicated, include Wells Fargo in each case in its individual
capacity. Wells Fargo and its affiliates may each accept deposits from, maintain
deposits or credit balances for, invest in, lend money to, act as trustee under
indentures of, serve as financial advisor to, and generally engage in any kind
of business with Borrowers, any other Obligor or any other affiliate thereof as
if it were any other bank and without any duty to account therefor to the other
Lenders. Further, Administrative Agent and any affiliate may accept fees and
other consideration from Borrowers for services in connection with this
Agreement and otherwise without having to account for the same to the other
Lenders. The Lenders acknowledge that, pursuant to such activities, Wells Fargo
or its affiliates may receive information regarding Borrowers, other Loan
Parties, other Subsidiaries and other Affiliates (including information that may
be subject to confidentiality obligations in favor of such Person) and
acknowledge that Administrative Agent shall be under no obligation to provide
such information to them.

 

12.8 Successor Administrative Agent. Administrative Agent may resign at any time
as Administrative Agent and LC issuer under the Loan Documents by giving thirty
(30) days prior written notice thereof to the Lenders and Borrowers. Upon any
such resignation, the Required Lenders shall have the right to appoint a
successor Administrative Agent and LC issuer which appointment shall, provided
no Default or Potential Default exists, be subject to Borrowers’ approval, which
approval shall not be unreasonably withheld or delayed (except that Borrowers
shall, in all events, be deemed to have approved each Lender and any of its
affiliates as a successor Administrative Agent and LC issuer). If no successor

 

Credit Agreement   66    



--------------------------------------------------------------------------------

Administrative Agent and LC issuer shall have been so appointed in accordance
with the immediately preceding sentence, and shall have accepted such
appointment, within thirty (30) days after the current Administrative Agent’s
giving of notice of resignation, then the current Administrative Agent may, on
behalf of the Lenders, appoint a successor Administrative Agent and LC issuer,
which shall be a Lender, if any Lender shall be willing to serve, and otherwise
shall be an Eligible Assignee. Upon the acceptance of any appointment as
Administrative Agent and LC issuer hereunder by a successor Administrative
Agent, such successor Administrative Agent shall thereupon succeed to and become
vested with all the rights, powers, privileges and duties of the current
Administrative Agent, and the current Administrative Agent shall be discharged
from its duties and obligations under the Loan Documents. After any
Administrative Agent’s resignation hereunder as Administrative Agent and LC
issuer, the provisions of this Article XII shall continue to inure to its
benefit as to any actions taken or omitted to be taken by it while it was
Administrative Agent and LC issuer under the Loan Documents and it shall retain
all the rights of an LC issuer hereunder with respect to all Borrowings
outstanding as of the effective date of its resignation and all LC Exposure with
respect thereto (including the right to require Lenders to make Base Rate
Borrowings or fund participations in unreimbursed amounts pursuant to Section
2.3). Administrative Agent may assign its rights and duties under the Loan
Documents to any of its Affiliates by giving Borrowers and each Lender prior
written notice.

 

12.9 Other Agents. Each of the co-syndication agents and documentation agent
(each a “Titled Agent”), in each such respective capacity, assumes no
responsibility or obligation hereunder, including, without limitation, for
servicing, enforcement or collection of any of the Borrowings, nor any duties as
an agent hereunder for the Lenders. The titles given to the Titled Agents are
solely honorific and imply no fiduciary responsibility on the part of the Titled
Agents to Administrative Agent, any Lender, Borrowers or any other Obligor and
the use of such titles does not impose on the Titled Agents any duties or
obligations greater than those of any other Lender or entitle the Titled Agents
to any rights other than those to which any other Lender is entitled.

 

12.10 Approval of Lenders. All communications from Administrative Agent to any
Lender requesting such Lender’s determination, consent, approval or disapproval
(a) shall be given in the form of a written notice to such Lender, (b) shall be
accompanied by a description of the matter or issue as to which such
determination, approval, consent or disapproval is requested, or shall advise
such Lender where information, if any, regarding such matter or issue may be
inspected, or shall otherwise describe the matter or issue to be resolved, (c)
shall include, if reasonably requested by such Lender and to the extent not
previously provided to such Lender, written materials and a summary of all oral
information provided to Administrative Agent by Borrowers in respect of the
matter or issue to be resolved, and (d) shall include Administrative Agent’s
recommended course of action or determination in respect thereof. Unless a
Lender shall give written notice to Administrative Agent that it specifically
objects to the recommendation or determination of Administrative Agent (together
with a reasonable written explanation of the reasons behind such objection)
within ten (10) Business Days (or such lesser or greater period as may be
specifically required under the express terms of the Loan Documents) of receipt
of such communication, such Lender shall be deemed to have conclusively approved
of or consented to such recommendation or determination.

 

Credit Agreement   67    



--------------------------------------------------------------------------------

SECTION 13

 

MISCELLANEOUS

 

13.1 Headings. The headings, captions and arrangements used in any of the Loan
Documents are, unless specified otherwise, for convenience only and shall not be
deemed to limit, amplify, or modify the terms of the Loan Documents, nor affect
the meaning thereof.

 

13.2 Nonbusiness Days; Time. Any payment or action that is due under any Loan
Document on a non-Business Day may be delayed until the next-succeeding Business
Day (but interest shall continue to accrue on any applicable payment until
payment is in fact made) unless the payment concerns a LIBOR Borrowing, in which
case if the next-succeeding Business Day is in the next calendar month, then
such payment shall be made on the next-preceding Business Day.

 

13.3 Communications. Unless otherwise specifically provided, whenever any Loan
Document requires or permits any consent, approval, notice, request, demand, or
other communication from one party to another, communication must be in writing
(which may be by telex or telecopy) to be effective and shall be deemed to have
been given (a) if by telex, when transmitted to the appropriate telex number and
the appropriate answerback is received, (b) if by telecopy, when transmitted to
the appropriate telecopy number (and all communications sent by telecopy must be
confirmed promptly thereafter by telephone; but any requirement in this
parenthetical shall not affect the date when the telecopy shall be deemed to
have been delivered), (c) if by mail, on the fifth (5th) Business Day after it
is enclosed in an envelope and properly addressed, stamped, sealed, certified
mail, return receipt requested, and deposited in the appropriate official postal
service, or (d) if by any other means, when actually delivered. Until changed by
notice pursuant to this Agreement, the address (and telecopy number) for each
party to a Loan Document is set forth on Schedule 1.

 

13.4 Form and Number of Documents. The form, substance, and number of
counterparts of each writing to be furnished under this Agreement must be
satisfactory to Administrative Agent and its counsel.

 

13.5 Survival. All covenants, agreements, undertakings, representations, and
warranties made in any of the Loan Documents survive all closings under the Loan
Documents and, except as otherwise indicated, are not affected by any
investigation made by any party.

 

13.6 Governing Law. EXCEPT AS EXPRESSLY PROVIDED IN A LOAN DOCUMENT, THE
GOVERNMENTAL REQUIREMENTS (OTHER THAN CONFLICT-OF-LAWS PROVISIONS) OF THE STATE
OF GEORGIA AND OF THE UNITED STATES OF AMERICA GOVERN THE RIGHTS AND DUTIES OF
THE PARTIES TO THE LOAN DOCUMENTS AND THE VALIDITY, CONSTRUCTION, ENFORCEMENT,
AND INTERPRETATION OF THE LOAN DOCUMENTS.

 

13.7 Invalid Provisions. Any provision in any Loan Document held to be illegal,
invalid, or unenforceable is fully severable; the appropriate Loan Document
shall be construed and enforced as if that provision had never been included;
and the remaining provisions shall remain in full force and effect and shall not
be affected by the severed provision. Administrative Agent, Lenders, and
Borrowers agree to negotiate, in good faith, the terms of a replacement
provision as similar to the severed provision as may be possible and be legal,
valid and enforceable. However, if the provision held to be illegal, invalid, or
unenforceable is a material part of this Agreement, such invalid, illegal, or
unenforceable provision shall be, to the extent permitted by applicable law,
replaced by a clause or provision judicially construed and

 

Credit Agreement   68    



--------------------------------------------------------------------------------

interpreted to be as similar in substance and content to the original terms of
such illegal, invalid, or unenforceable clause or provision as the context
thereof would reasonably allow, so that such clause or provision would
thereafter be legal, valid, and enforceable.

 

13.8 Venue; Service of Process; Jury Trial. EACH PARTY TO ANY LOAN DOCUMENT, IN
EACH CASE FOR ITSELF, ITS SUCCESSORS AND ASSIGNS (AND IN THE CASE OF BORROWERS,
FOR EACH OF ITS CONSOLIDATED AFFILIATES), (a) IRREVOCABLY SUBMITS TO THE
NONEXCLUSIVE JURISDICTION OF THE STATE AND FEDERAL COURTS OF THE STATE OF
GEORGIA, (b) IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY LAW, ANY
OBJECTION THAT IT MAY NOW OR HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY
LITIGATION ARISING OUT OF OR IN CONNECTION WITH THE LOAN DOCUMENTS AND THE
OBLIGATION BROUGHT IN DISTRICT COURTS OF COBB COUNTY, GEORGIA, OR IN THE UNITED
STATES DISTRICT COURT IN THE NORTHERN DISTRICT OF GEORGIA, (c) IRREVOCABLY
WAIVES ANY CLAIMS THAT ANY LITIGATION BROUGHT IN ANY OF THE AFOREMENTIONED
COURTS HAS BEEN BROUGHT IN AN INCONVENIENT FORUM, (d) IRREVOCABLY CONSENTS TO
THE SERVICE OF PROCESS OUT OF ANY OF THOSE COURTS IN ANY LITIGATION BY THE
MAILING OF COPIES THEREOF BY CERTIFIED MAIL, RETURN RECEIPT REQUESTED, POSTAGE
PREPAID, BY HAND-DELIVERY, OR BY DELIVERY BY A NATIONALLY RECOGNIZED COURIER
SERVICE, AND SERVICE SHALL BE DEEMED COMPLETE UPON DELIVERY OF THE LEGAL PROCESS
AT ITS ADDRESS SET FORTH IN THIS AGREEMENT, (e) IRREVOCABLY AGREES THAT ANY
LEGAL PROCEEDING AGAINST ANY PARTY TO ANY LOAN DOCUMENT ARISING OUT OF OR IN
CONNECTION WITH THE LOAN DOCUMENTS OR THE OBLIGATION MAY BE BROUGHT IN ONE OF
THE AFOREMENTIONED COURTS, AND (f) IRREVOCABLY WAIVES TO THE FULLEST EXTENT
PERMITTED BY LAW, ITS RESPECTIVE RIGHTS TO A JURY TRIAL OF ANY CLAIM OR CAUSE OF
ACTION BASED UPON OR ARISING OUT OF ANY LOAN DOCUMENT. The scope of each of the
foregoing waivers is intended to be all-encompassing of any and all disputes
that may be filed in any court and that relate to the subject matter of this
transaction, including contract claims, tort claims, breach of duty claims, and
all other common law and statutory claims. Each Borrower (for itself and on
behalf of each of its Consolidated Affiliates) acknowledges that these waivers
are a material inducement to each Credit Party’s agreement to enter into a
business relationship, that each Credit Party has already relied on these
waivers in entering into this Agreement, and that each Credit Party will
continue to rely on each of these waivers in related future dealings. Each
Borrower (for itself and on behalf of each of its Consolidated Affiliates)
further warrants and represents that it has reviewed these waivers with its
legal counsel, and that it knowingly and voluntarily agrees to each waiver
following consultation with legal counsel. THE WAIVERS IN THIS SECTION 13.8 ARE
IRREVOCABLE, MEANING THAT THEY MAY NOT BE MODIFIED EITHER ORALLY OR IN WRITING,
AND THESE WAIVERS SHALL APPLY TO ANY SUBSEQUENT AMENDMENTS, SUPPLEMENTS, OR
REPLACEMENTS TO OR OF THIS OR ANY OTHER LOAN DOCUMENT. In the event of
Litigation, this Agreement may be filed as a written consent to a trial by the
court.

 

13.9 Amendments, Consents, Conflicts, and Waivers.

 

(a) Generally. Except as otherwise expressly provided in this Agreement, (i) any
consent or approval required or permitted by this Agreement or in any Loan
Document to be given by the Lenders may be given, (ii) any term of this
Agreement or of any other Loan Document (other than any fee letter solely
between Borrowers and Administrative Agent) may be amended, (iii) the
performance or observance by Borrowers or any other Obligor of any terms of this
Agreement or such other Loan Document (other than any fee letter solely between
Borrowers and Administrative Agent), and (iv) the

 

Credit Agreement   69    



--------------------------------------------------------------------------------

continuance of any Default or Potential Default may be waived (either generally
or in a particular instance and either retroactively or prospectively) with, but
only with, the written consent of the Required Lenders (or Administrative Agent
at the written direction of the Required Lenders), and, in the case of an
amendment to any Loan Document, the written consent of each Obligor which is
party thereto. Notwithstanding the previous sentence, Administrative Agent shall
be authorized on behalf of all Lenders, without the necessity of any notice to,
or further consent from, any Lender, to waive the imposition of the late fees
provided in Section 3.5(b) up to a maximum of three (3) times per calendar year.

 

(b) Unanimous Consent. Notwithstanding the foregoing, no amendment, waiver or
consent shall, unless in writing, and signed by all of the Lenders (or
Administrative Agent at the written direction of the Lenders), do any of the
following:

 

(i) increase the Commitments of the Lenders (excluding any increase as a result
of an assignment of Commitments permitted under Section 13.11) or subject the
Lenders to any additional obligations except for any increases contemplated
under Section 2.6;

 

(ii) reduce the principal of, or interest rates that have accrued or that will
be charged on the outstanding principal amount of, any Borrowings or other
Obligation;

 

(iii) reduce the amount of any fees payable to the Lenders hereunder;

 

(iv) change the definition of Maturity Date or postpone any date fixed for any
payment of principal of, or interest on, any Borrowings or for the payment of
fees or any other Obligation, or extend the expiration date of any LC beyond the
Termination Date;

 

(v) change the Pro Rata Shares (excluding any change as a result of an
assignment of Commitments permitted under Section 13.11 or an increase of
Commitments effected pursuant to Section 2.6);

 

(vi) amend this Section or amend the definitions of the terms used in this
Agreement or the other Loan Documents insofar as such definitions affect the
substance of this Section;

 

(vii) modify the definition of the term “Required Lenders” or modify in any
other manner the number or percentage of the Lenders required to make any
determinations or waive any rights hereunder or to modify any provision hereof;

 

(viii) release any Guarantor from its obligations under the Guaranty except as
contemplated under Section 4.2(g) and 4.6;

 

(ix) waive a Default or Potential Default under Section 10.1;

 

(x) amend, or waive Borrowers’ compliance with Sections 4.1, 4.2, 4.4, or 4.5;

 

(xi) amend the Total Indebtedness to Implied Value Ratio as set forth in Section
9.3 or the permitted ratio of Unsecured Indebtedness to the Borrowing Base as
set forth in Sections 4.4(b) and 2.1, or any of the defined terms used in the
calculation thereof, or waive any Default or Potential Default occurring under
Section 10 resulting from a violation of such Sections; or

 

(xii) amend, or waive Borrowers’ compliance with Section 13.11(a).

 

Credit Agreement   70    



--------------------------------------------------------------------------------

(c) Amendment of Administrative Agent’s Duties, Etc. No amendment, waiver or
consent unless in writing and signed by Administrative Agent, in addition to the
Lenders required hereinabove to take such action, shall affect the rights or
duties of Administrative Agent under this Agreement or any of the other Loan
Documents. Any amendment, waiver or consent relating to Section 2.5 or the
obligations of the Swingline Lender under this Agreement or any other Loan
Document shall, in addition to the Lenders required hereinabove to take such
action, require the written consent of the Swingline Lender. No waiver shall
extend to or affect any obligation not expressly waived or impair any right
consequent thereon and any amendment, waiver or consent shall be effective only
in the specific instance and for the specific purpose set forth therein. No
course of dealing or delay or omission on the part of Administrative Agent or
any Lender in exercising any right shall operate as a waiver thereof or
otherwise be prejudicial thereto. Any Potential Default occurring hereunder
shall continue to exist until such time as such Potential Default is waived in
writing in accordance with the terms of this Section, notwithstanding any
attempted cure or other action by Borrowers, any other Obligor or any other
Person subsequent to the occurrence of such Potential Default. Except as
otherwise explicitly provided for herein or in any other Loan Document, no
notice to or demand upon Borrowers shall entitle Borrowers to other or further
notice or demand in similar or other circumstances.

 

(d) Administrative Agent. Any amendment or supplement to, or waiver or consent
under, any Loan Document that purports to accomplish any of the following must
be by a writing executed by Borrowers and executed (or approved in writing, as
the case may be) by Administrative Agent (in addition to the Required Lenders or
all Lenders, as the case may be, as required by this Section 13.9): (i) extends
the due date for, decreases the amount or rate of calculation of, or waives the
late or non-payment of, any fees payable to Administrative Agent under any Loan
Document, except, in each case, any adjustments or reductions that are
contemplated by any Loan Document; (ii) increases Administrative Agent’s
obligations beyond its commitments under any Loan Document; or (iii) changes
this clause (d) or any other matter specifically requiring the consent of
Administrative Agent under any Loan Document.

 

(e) LCs. Any LC may be renewed, extended, amended, replaced, or canceled
consistent with the terms of Section 2.3(h).

 

(f) Conflicts. Any conflict or ambiguity between the terms and provisions of
this Agreement and terms and provisions in any other Loan Document is controlled
by the terms and provisions of this Agreement.

 

(g) Course of Dealing. No course of dealing or any failure or delay by any
Credit Party or any of its Representatives with respect to exercising any Right
of any Credit Party under this Agreement operates as a waiver thereof. A waiver
must be in writing and signed by the Required Lenders or Lenders, as
appropriate, to be effective, and a waiver will be effective only in the
specific instance and for the specific purpose for which it is given.

 

13.10 Multiple Counterparts. Any Loan Document may be executed in a number of
identical counterparts, each of which shall be deemed an original for all
purposes and all of which constitute, collectively, one agreement; but, in
making proof of thereof, it shall not be necessary to produce or account for
more than one counterpart. Each Lender need not execute the same counterpart of
this Agreement so long as identical counterparts are executed by each Borrower
and each Credit Party. This Agreement shall become effective when counterparts
of this Agreement have been executed and delivered to Administrative Agent by
each Credit Party and each Borrower, or, in the case only of Lenders, when
Administrative Agent has received telecopied, telexed, or other evidence
satisfactory to it that each Lender has executed and is delivering to
Administrative Agent a counterpart of this Agreement.

 

Credit Agreement   71    



--------------------------------------------------------------------------------

13.11 Successors and Assigns; Assignments and Participations.

 

(a) Generally. The provisions of this Agreement shall be binding upon and inure
to the benefit of the parties hereto and their respective successors and
assigns, except that Borrowers may not assign or otherwise transfer any of their
rights under this Agreement without the prior written consent of all the Lenders
(and any such assignment or transfer to which all of the Lenders have not
consented shall be void).

 

(b) Participations. Any Lender may at any time grant to an affiliate of such
Lender, or one or more banks or other financial institutions (each a
“Participant”) participating interests in its Commitment or the Obligation owing
to such Lender. Except as otherwise provided in Section 13.13, no Participant
shall have any rights or benefits under this Agreement or any other Loan
Document. In the event of any such grant by a Lender of a participating interest
to a Participant, such Lender shall remain responsible for the performance of
its obligations hereunder, and Borrowers and Administrative Agent shall continue
to deal solely and directly with such Lender in connection with such Lender’s
rights and obligations under this Agreement. Any agreement pursuant to which any
Lender may grant such a participating interest shall provide that such Lender
shall retain the sole right and responsibility to enforce the obligations of
Borrowers hereunder including, without limitation, the right to approve any
amendment, modification or waiver of any provision of this Agreement; provided
however, such Lender may agree with the Participant that it will not, without
the consent of the Participant, agree to (i) increase such Lender’s Commitment,
(ii) extend the date fixed for the payment of principal on the Borrowings or
portions thereof owing to such Lender, or (iii) reduce the rate at which
interest is payable thereon. An assignment or other transfer which is not
permitted by subsection (c) or (d) below shall be given effect for purposes of
this Agreement only to the extent of a participating interest granted in
accordance with this subsection (b).

 

(c) Assignments. Any Lender may with the prior written consent of Administrative
Agent and Borrowers (which consent in each case, shall not be unreasonably
withheld) at any time assign to one or more Eligible Assignees all or a portion
of its rights and obligations under this Agreement and the Notes; provided,
however, (i) no such consent by Borrowers shall be required (x) if a Default or
Potential Default shall exist or (y) in the case of an assignment to another
Lender or an Affiliate of another Lender; (ii) any partial assignment shall be
in an amount at least equal to $10,000,000 and after giving effect to such
assignment the assigning Lender retains a Commitment of at least $10,000,000, or
if the Commitments have been terminated, holds Revolving Notes having an
aggregate outstanding principal balance of at least $10,000,000, (iii) each such
assignment shall be effected by means of an Assignment and Assumption Agreement,
and (iv) no consent by Administrative Agent shall be required in the case of an
assignment to another Lender or an Affiliate of another Lender. Upon execution
and delivery of such instrument and payment by such Eligible Assignee to such
transferor Lender of an amount equal to the purchase price agreed between such
transferor Lender and such Eligible Assignee, such Eligible Assignee shall be
deemed to be a Lender party to this Agreement and shall have all the rights and
obligations of a Lender with a Commitment as set forth in such Assignment and
Assumption Agreement, and the transferor Lender shall be released from its
obligations hereunder to a corresponding extent, and no further consent or
action by any party shall be required. Upon the consummation of any assignment
pursuant to this subsection (c), the transferor Lender, Administrative Agent and
Borrowers shall make appropriate arrangement so the new Revolving Notes are
issued to the Eligible Assignee and such transferor Lender, as appropriate. In
connection with any such assignment, the transferor Lender shall

 

Credit Agreement   72    



--------------------------------------------------------------------------------

pay to Administrative Agent an administrative fee for processing such assignment
in the amount of $3,500. Anything in this Section to the contrary
notwithstanding, no Lender may assign or participate any interest in any
Borrowings held by it hereunder to any Borrower, or any of their respective
Affiliates.

 

(d) Federal Reserve Bank Assignments. In addition to the assignments and
participations permitted under the foregoing provisions of this Section, and
without the need to comply with any of the formal or procedural requirements of
this Section, any Lender may at any time and from time to time, pledge and
assign all or any portion of its rights under all or any of the Loan Documents
to a Federal Reserve Bank; provided that no such pledge of assignment shall
release such Lender from its obligation thereunder. No such pledge or assignment
shall release the assigning Lender from its obligations hereunder.

 

(e) Information to Eligible Assignee, Etc. A Lender may furnish any information
concerning any Borrower, any Affiliate of Borrowers or any other Obligor in the
possession of such Lender from time to time to Eligible Assignees and
Participants (including prospective Eligible Assignees and Participants).

 

(f) Administrative Agent. Notwithstanding anything contained herein to the
contrary, if Administrative Agent fails to maintain a minimum Commitment of
$25,000,000 (or, if approved by Borrowers, $15,000,000), then Borrowers and
Required Lenders (excluding Administrative Agent) may remove Wells Fargo as
Administrative Agent and appoint a successor Administrative Agent as set forth
in Section 12.8.

 

(g) Consent of Borrowers. If the consent of Borrowers to an assignment or to an
Eligible Assignee is required hereunder (including a consent to an assignment
which does not meet the minimum assignment threshold specified in clause (ii) of
the proviso to the first sentence of Section 13.11(c)), Borrowers shall be
deemed to have given its consent five (5) Business Days after the date notice
thereof has been delivered by the assigning Lender (through Administrative
Agent) unless such consent is expressly refused by Borrowers prior to such fifth
(5th) Business Day.

 

(h) Special Purpose Vehicles. Notwithstanding anything to the contrary contained
herein, any Lender (a “Granting Lender”) may grant to a special purpose funding
vehicle identified as such in writing from time to time by the Granting Lender
to Administrative Agent and Borrowers (an “SPC”) the option to provide all or
any part of any Revolving Loan that such Granting Lender would otherwise be
obligated to make pursuant to this Agreement; provided that (i) nothing herein
shall constitute a commitment by any SPC to fund any Revolving Loan, and (ii) if
an SPC elects not to exercise such option or otherwise fails to make all or any
part of such Revolving Loan, the Granting Lender shall be obligated to make such
Revolving Loan pursuant to the terms hereof. Each party hereto hereby agrees
that (i) neither the grant to any SPC nor the exercise by any SPC of such option
shall (A) increase the costs or expense or otherwise increase or change the
rights or obligations of Borrowers under this Agreement or (B) otherwise change
any rights or obligations of a Granting Lender under this Agreement (except the
obligation to make any Revolving Loan to the extent that such Revolving Loan is
made by its SPC in accordance with the Loan Documents) and (ii) the Granting
Lender shall for all purposes, including the approval of any amendment, waiver
or other modification of any provision of any Loan Document, remain the lender
of record hereunder. The making of a Revolving Loan by an SPC hereunder shall
utilize the Commitment of the Granting Lender to the same extent, and as if,
such Revolving Loan were made by such Granting Lender.

 

Credit Agreement   73    



--------------------------------------------------------------------------------

13.12 Discharge Only Upon Payment in Full; Reinstatement in Certain
Circumstances. Borrowers’ obligations under the Loan Documents remain in full
force and effect until the Total Commitment is terminated and the Obligation is
paid in full (except for provisions under the Loan Documents which by their
terms expressly survive payment of the Obligation and termination of the Loan
Documents). If at any time any payment of the principal of or interest on any
Note or any other amount payable by Borrowers or any other obligor on the
Obligation under any Loan Document is rescinded or must be restored or returned
upon the insolvency, bankruptcy, or reorganization of any Borrower or otherwise,
then the obligations of Borrowers under the Loan Documents with respect to that
payment shall be reinstated as though the payment had been due but not made at
that time.

 

13.13 Entirety. THIS AGREEMENT AND THE OTHER WRITTEN LOAN DOCUMENTS (EACH AS
AMENDED IN WRITING FROM TIME TO TIME) EXECUTED BY BORROWERS AND/OR ANY CREDIT
PARTY REPRESENT THE FINAL AGREEMENT AMONG BORROWERS AND THE CREDIT PARTIES AND
MAY NOT BE CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS OR SUBSEQUENT ORAL
AGREEMENTS BY THE PARTIES. THERE ARE NO UNWRITTEN ORAL AGREEMENTS AMONG THE
PARTIES.

 

[Remainder of Page Intentionally Left Blank;

Signature Pages Follow.]

 

Credit Agreement   74    



--------------------------------------------------------------------------------

SIGNATURE PAGE TO CREDIT AGREEMENT BETWEEN

INNKEEPERS USA TRUST, INNKEEPERS USA LIMITED PARTNERSHIP,

WELLS FARGO BANK, N.A., AS ADMINISTRATIVE AGENT,

AND THE LENDERS DEFINED THEREIN

 

EXECUTED as of the day and year first mentioned.

 

INNKEEPERS USA TRUST, a Maryland real estate

investment trust, as a Borrower

By:

 

/s/ Mark Murphy

--------------------------------------------------------------------------------

   

Mark Murphy

   

General Counsel and Secretary

INNKEEPERS USA LIMITED PARTNERSHIP, a Virginia limited partnership, as a
Borrower

By:

  INNKEEPERS FINANCIAL CORPORATION, a Virginia corporation, General Partner

By:

 

/s/ Mark Murphy

--------------------------------------------------------------------------------

   

Mark Murphy

   

Vice President and Secretary

 

Credit Agreement        



--------------------------------------------------------------------------------

SIGNATURE PAGE TO CREDIT AGREEMENT BETWEEN

INNKEEPERS USA TRUST, INNKEEPERS USA LIMITED PARTNERSHIP,

WELLS FARGO BANK, N.A., AS ADMINISTRATIVE AGENT,

AND THE LENDERS DEFINED THEREIN

 

WELLS FARGO BANK, N.A.,

as Administrative Agent and a Lender

By:

 

/s/ Edwin S. Poole, II

--------------------------------------------------------------------------------

Name:

 

Edwin S. Poole, II

Title:

 

Vice President

 

Credit Agreement        



--------------------------------------------------------------------------------

SIGNATURE PAGE TO CREDIT AGREEMENT BETWEEN

INNKEEPERS USA TRUST, INNKEEPERS USA LIMITED PARTNERSHIP,

WELLS FARGO BANK, N.A., AS ADMINISTRATIVE AGENT,

AND THE LENDERS DEFINED THEREIN

 

CALYON NEW YORK BRANCH,

as a Lender and Syndication Agent

By:

 

/s/ Joseph A. Asciolla

--------------------------------------------------------------------------------

Name:

 

Joseph A. Asciolla

Title:

 

Managing Director

By:

 

/s/ David Bowers

--------------------------------------------------------------------------------

Name:

 

David Bowers

Title:

 

Director

 

Credit Agreement        



--------------------------------------------------------------------------------

SIGNATURE PAGE TO CREDIT AGREEMENT BETWEEN

INNKEEPERS USA TRUST, INNKEEPERS USA LIMITED PARTNERSHIP,

WELLS FARGO BANK, N.A., AS ADMINISTRATIVE AGENT,

AND THE LENDERS DEFINED THEREIN

 

WACHOVIA BANK, NATIONAL ASSOCIATION,

as a Lender and Syndication Agent

By:

 

/s/ David H. Blackman

--------------------------------------------------------------------------------

Name:

 

David H. Blackman

Title:

 

Director

 

Credit Agreement        



--------------------------------------------------------------------------------

SIGNATURE PAGE TO CREDIT AGREEMENT BETWEEN

INNKEEPERS USA TRUST, INNKEEPERS USA LIMITED PARTNERSHIP,

WELLS FARGO BANK, N.A., AS ADMINISTRATIVE AGENT,

AND THE LENDERS DEFINED THEREIN

 

PNC BANK, NATIONAL ASSOCIATION,

as a Lender and Documentation Agent

By:

 

/s/ Michael E. Smith

--------------------------------------------------------------------------------

Name:

 

Michael E. Smith

Title:

 

Senior Vice President

 

Credit Agreement        